Exhibit 10.1

[***] CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.



COLLABORATION AGREEMENT

by and among

Blueprint Medicines Corporation,

F. Hoffmann-La Roche Ltd

and

Genentech, Inc.

dated as of July 13, 2020







--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article 1 DEFINITIONS‌1

Article 2 GOVERNANCE‌18

2.1 Collaboration Overview‌18

2.2 Joint Steering Committee‌18

2.3 Joint Development Committee‌20

2.4 Joint Medical Affairs Committee.‌22

2.5 Joint Commercialization Committee‌24

2.6 Resolution of Committee Disputes‌25

2.7 Appointment of Alliance Managers‌26

2.8 General Committee Authority‌26

Article 3 DEVELOPMENT‌27

3.1 Development Diligence; Standards of Conduct‌27

3.2 Development Plans; Development Activities‌27

3.3 Consensus‌28

3.4 Ongoing Clinical Trials‌28

3.5 Supplemental Studies‌28

3.6 Joint Development Costs; Joint Early Program Development Costs‌29

3.7 [***] Early Program Development Plans‌29

3.8 Reporting‌29

3.9 Clinical Trial Reporting‌29

3.10 Development Records‌30

3.11 Data Exchange and Use‌30

3.12 Subcontracts‌30

3.13 Second Generation RET Compounds‌30

3.14 Development of Diagnostic Tests and Biomarkers‌31

3.15 Notice of Metabolites‌32

Article 4 REGULATORY MATTERS‌32

4.1 Regulatory Responsibilities‌32

4.2 Recalls, Market Withdrawals or Corrective Actions‌34

4.3 Reporting Adverse Events‌34

Article 5 OPERATIONS‌35

5.1 Operations Generally‌35

5.2 Commercialization Diligence; Standards of Conduct‌35

5.3 Therapeutic Area Team‌35

5.4 Commercialization of Licensed Products in the Shared Territory‌36

5.5 Commercialization of Licensed Products in the Roche Territory‌37

5.6 Medical Affairs Activities.‌38

5.7 Operations Costs‌38

5.8 Commercialization Reports‌39

5.9 Sales and Distribution‌39

5.10 Coordination of Operational Activities‌39

5.11 Cross-Territorial Restrictions‌39

5.12 Subcontracts‌40

5.13 Commercialization of Diagnostic Tests and Biomarkers‌40

i

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Article 6 MANUFACTURE AND SUPPLY‌41

6.1 Manufacturing Responsibilities‌41

6.2 Technology Transfer‌41

6.3 Additional Studies‌41

6.4 Specifications‌42

6.5 Supply Agreements‌42

6.6 Allocation of Manufacturing Costs‌42

6.7 Subcontracts; Affiliates‌42

6.8 Product Tracking‌42

Article 7 LICENSES AND EXCLUSIVITY‌43

7.1 Licenses to Roche‌43

7.2 BPM Retained Rights; License to BPM‌43

7.3 Sublicensing‌44

7.4 Distributorships and Co-Promotion Rights‌45

7.5 Negative Covenant‌45

7.6 No Implied Licenses‌45

7.7 Third Party Payments‌45

7.8 Exclusivity‌46

Article 8 FINANCIALS‌47

8.1 Upfront Payment‌47

8.2 Equity Investment‌47

8.3 Joint Development Costs; Joint Early Program Development Costs‌47

8.4 Profit Sharing in the Shared Territory Following Commercialization‌48

8.5 Development and Regulatory Milestone Payments‌49

8.6 Sales Milestone Payments‌50

8.7 Licensed Product Royalties‌50

8.8 Royalty Payments and Reports‌53

8.9 Following Royalty Term and Gross Profit Sharing Term‌53

8.10 Other Amounts Payable‌53

8.11 Taxes‌53

8.12 Blocked Currency‌54

8.13 Foreign Exchange‌54

8.14 Late Payments‌55

8.15 Financial Records; Audits‌55

8.16 Manner and Place of Payment‌55

Article 9 INTELLECTUAL PROPERTY‌56

9.1 Ownership of Inventions‌56

9.2 CREATE Act‌57

9.3 Prosecution of Patents‌57

9.4 Infringement by Third Parties‌59

9.5 Defense of Patents‌61

9.6 Defense of Infringement Actions‌61

9.7 Patent Marking‌61

9.8 Personnel Obligations‌61

9.9 Product Trademarks‌61

9.10 Confirmatory Patent Licenses‌63

Article 10 REPRESENTATIONS AND WARRANTIES‌63

ii

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

10.1 Mutual Representations and Warranties‌63

10.2 Representations and Warranties by BPM‌65

10.3 Other Covenants‌65

10.4 Disclaimer‌66

10.5 No Other Representations or Warranties‌66

Article 11 INDEMNIFICATION‌66

11.1 Indemnification by BPM‌66

11.2 Indemnification by Roche‌67

11.3 Indemnification Procedures‌67

11.4 Certain Third Party Claims Related to Licensed Products in the Shared
Territory‌67

11.5 Limitation of Liability‌68

11.6 Insurance‌68

Article 12 CONFIDENTIALITY‌68

12.1 Non-Use and Non-Disclosure‌68

12.2 Permitted Disclosure‌68

12.3 Initial Press Releases; Further Publicity‌69

12.4 Publications‌70

12.5 Commercial Considerations‌70

12.6 Use of Names‌71

12.7 Tax Treatment‌72

12.8 Attorney-Client Privilege‌72

Article 13 TERM AND TERMINATION‌72

13.1 Term‌72

13.2 Termination Rights of each Party‌72

13.3 Termination by Either Party for Breach or Insolvency‌73

13.4 Effects of Termination of the Agreement‌74

13.5 Other Remedies‌77

13.6 Rights in Bankruptcy‌77

13.7 Survival‌78

Article 14 DISPUTE RESOLUTION‌78

14.1 Disputes‌78

14.2 Arbitration‌78

14.3 Governing Law‌80

14.4 Award‌80

14.5 Injunctive Relief; Remedy for Breach of Exclusivity‌80

14.6 Confidentiality‌81

14.7 Survivability‌81

14.8 Jurisdiction‌81

14.9 Patent and Trademark Disputes‌81

Article 15 MISCELLANEOUS‌81

15.1 Entire Agreement; Amendment‌81

15.2 Force Majeure‌81

15.3 Notices‌82

15.4 No Strict Construction; Headings‌83

15.5 Assignment‌83

15.6 Non-Solicitation‌84

15.7 Further Actions‌84

iii

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

15.8 Compliance with Applicable Law‌84

15.9 Interpretation‌84

15.10 Severability‌84

15.11 No Waiver‌85

15.12 Relationship of Parties‌85

15.13 Counterparts‌85



Exhibit A –BPM Patents

Exhibit B – Lead Backups

Exhibit C – Lead Compound Metabolites

Exhibit D – Manufacturing Cost

Exhibit E – Marks

Exhibit F – Transition Activities

Exhibit G – Initial Lead Product Development Plan

Exhibit H – Initial Joint Commercialization Plan

Exhibit I – Partnership Tax Matters

Appendix 1.34 – [***]

Appendix 1.40 – [***]

Appendix 8.4(b) – Example of Quarterly Profit/Loss Calculation

Appendix 12.3(a)(1) and 12.3(a)(2) – Initial Press Release





iv

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (this “Agreement”) is entered into as of July 13,
2020 (the “Effective Date”) by and among BLUEPRINT MEDICINES CORPORATION, having
its principal place of business at 45 Sidney Street, Cambridge, MA 02139, United
States (“BPM”), F. Hoffmann-La Roche Ltd, having a principal office at
Grenzacherstrasse 124, 4070 Basel, Switzerland (“Roche Basel”), and Genentech,
Inc., have a principal office at 1 DNA Way, South San Francisco, California
94080, U.S.A. (“Genentech”; Roche Basel and Genentech together referred to as
“Roche”).  BPM and Roche are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.” Capitalized terms used but not
defined in the Background below shall have the meanings ascribed to such terms
in Article 1 or elsewhere in this Agreement.

BACKGROUND

WHEREAS, BPM is a biotechnology company that is developing highly potent and
selective RET inhibitors, including the RET inhibitor known as pralsetinib
(formerly known as BLU-667), for the treatment of certain cancers.

WHEREAS, Roche is a pharmaceutical company with expertise in the research,
development, manufacture and commercialization of pharmaceutical products.

WHEREAS, Roche and BPM desire to establish a collaboration for the further
development and commercialization of the Compounds and Licensed Products in the
Territory.

WHEREAS, under such collaboration, Roche shall have the exclusive
commercialization rights outside the U.S. (excluding the Existing Partner
Territory), and BPM and Roche shall have co-commercialization rights in the U.S.
as part of a profit share arrangement.

WHEREAS, this Agreement may be treated as (i) the formation of a separate deemed
partnership solely for U.S. federal (and, to the extent applicable, state)
income tax purposes (but not for non-U.S. Tax or any other purposes) with
respect to the co-development and co-commercialization of Licensed Products in
the U.S.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

Article 1DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
in this Article 1, whether used in the singular or plural form.day

1.1“AAA” has the meaning set forth in Section 14.2.
1.2“AcceleRET Lung Clinical Trial” means the Clinical Trial with the Protocol
No. BLU- 667-3303.
1.3“Active Ingredient” means those clinically active materials that provide
pharmacological activity in a pharmaceutical or biologic product (excluding
[***]).
1.4“Affiliate” means, any individual, corporation, association or other business
entity that directly or indirectly controls, is controlled by, or is under
common control with an individual, corporation,
Background image [bpmc-20200630ex1011ade78004.jpg]





--------------------------------------------------------------------------------

association or other business entity in question.  As used in this definition of
“Affiliate,” the term “control” shall mean the direct or indirect ownership of
more than fifty percent (>50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation, association or other business entity whether through the ownership
of voting securities, by contract, resolution, regulation or otherwise.
 Anything to the contrary in this paragraph notwithstanding, [***] shall not be
deemed as Affiliates of Roche unless Roche provides written notice to BPM of its
desire to include [***] as Affiliate(s) of Roche.
1.5“Agreement” has the meaning set forth in the preamble hereto.
1.6“Alliance Manager” has the meaning set forth in Section 2.7.
1.7[***].
1.8“Ancillary Agreement” means any Pharmacovigilance Agreement, the Stock
Purchase Agreement, any Supply Agreement or any Transition Agreement.
1.9“Anti-Corruption Laws” has the meaning set forth in Section 10.1(e)(i).
1.10“Applicable Law” means the applicable laws, rules and regulations, including
any rules, regulations, guidelines or other requirements of Governmental
Authorities, including Regulatory Authorities, which may be in effect from time
to time, including Anti-Corruption Laws.
1.11“Arbitral Tribunal” has the meaning set forth in Section 14.2(a)(ii).
1.12 “Assigned Product-Specific Know-How” means any Collaboration Know-How that
(a) (i) [***] relates to a Compound, a Licensed Product or a BPM Combination
Product (including any composition of matter, method of use, or method of
Manufacturing, in each case, that [***]) or Diagnostic Test [***] for use with a
Licensed Product or a BPM Combination Product,  and (ii) is conceived,
discovered, developed or otherwise made in the course of performing any
activities or exercising any rights under this Agreement, or (b) (i) [***]
relates to any compound, including any Second Generation RET Compound and Second
Generation Clinical Candidate, that does not become a Second Generation Compound
[***], including their composition of matter, method of use, or method of
Manufacture, and (ii) is conceived, discovered, developed or otherwise made in
the course of performing any activities in connection with a  Second Generation
Research Plan, and in each case of (a) or (b), whether solely by or on behalf of
Roche (or its Affiliates, licensees, Sublicensees, or subcontractors or its or
their respective directors, officers, employees or agents) or jointly by or on
behalf of the Parties (or their respective Affiliates, licensees, Sublicensees,
or subcontractors or its or their respective directors, officers, employees or
agents).
1.13“Assigned Product-Specific Patents” means all Collaboration Patents that
claim or disclose Assigned Product-Specific Know-How.
1.14“Assigned Product-Specific Technology” means the Assigned Product-Specific
Know-How and the Assigned Product-Specific Patents.
1.15“Bankruptcy Code” has the meaning set forth in Section 13.3(d).
1.16“Bankrupt Party” has the meaning set forth in Section 13.6.
1.17“Biomarker” has the meaning set forth in Section 3.14.

2

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.18“BPM” has the meaning set forth in the preamble to this Agreement.
1.19“BPM Claims” has the meaning set forth in Section 11.2.
1.20“BPM Collaboration Know-How” means Collaboration Know-How [***].
1.21“BPM Collaboration Patents” means all Collaboration Patents [***].
1.22“BPM Combination Product” means any Combination Product that includes a
Licensed Product together with any Third Party’s Other Component.
1.23“BPM Damages” has the meaning set forth in Section 11.2.
1.24“BPM Deferral Election” has the meaning set forth in Section 3.7.
1.25“BPM Indemnitees” has the meaning set forth in Section 11.2.
1.26“BPM Know-How” means all Know-How that is Controlled by BPM or its
Affiliate(s) (a) as of the Effective Date or (b) during the Term to the extent
used by BPM or its Affiliates or Sublicensees in Exploiting any Compounds and
Licensed Products, in each case of (a) and (b), that are [***] for the
Exploitation of Compounds or Licensed Products in the Field.  For clarity, BPM
Know-How shall include Assigned Product-Specific Know-How and BPM Collaboration
Know-How, but shall exclude rights under any BPM Patents.
1.27“BPM Net Sales” means, prior to the Transition Date with respect to a
Licensed Product in a particular period, the amount calculated by subtracting
from the Sales or other dispositions of value of such Licensed Product in the
Shared Territory for such period:
(a)import taxes, export taxes, excises, sales taxes, value added taxes,
consumption taxes, duties or other taxes incurred with respect to such sales
(excluding income or franchise taxes of any kind); uncollectible amounts accrued
during such period based on a proportional allocation of the total bad debts
accrued during such period and not already taken as a gross-to-net deduction in
accordance with the then currently used GAAP in the calculation of sales of such
Licensed Product for such period;
(b)amounts accrued during such period for returns, chargebacks, credits,
allowances, patient assistance allowances or trade, quantity and cash discounts
and not already taken as a gross-to-net deduction in accordance with the then
currently used GAAP in the calculation of sales of such Licensed Product for
such period;
(c)amounts accrued during such period for governmental or commercial rebates,
specialty pharmacies and distributors fees, administrative fees to managed care,
group purchasing and other similar institutions, and not already taken as a
gross-to-net deduction in accordance with the then currently used GAAP in the
calculation of Sales of such Licensed Product for such period; and
(d)government mandated fees and taxes and other government charges accrued
during such period not already taken as a gross-to-net deduction in accordance
with the then currently used GAAP in the calculation of sales of such Licensed
Product for such period, including, for example, any fees, taxes or other
charges that become due in connection with any healthcare reform, change in
government pricing or discounting schemes, or other action of a Governmental
Authorities or Regulatory Authority.

3

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in clauses (a)-(d) above, then such item may not be
deducted more than once.  In the case of any sale or other disposition of
Licensed Products for consideration other than cash (whether such non-cash
consideration is payment in kind, exchange or other form), BPM Net Sales shall
include an amount calculated based on the on average price charged for the
applicable Licensed Product in the applicable country during the preceding
period.

If a Licensed Product is sold as part of a BPM Combination Product, [***].

To the extent that BPM or its Affiliates or Sublicensees receives consideration
other than or in addition to cash upon the sale of a Licensed Product, or the
performance of any services (including preliminary treatments or follow-up
treatments) related to such Licensed Product, BPM Net Sales shall include the
fair market value of such additional consideration.

For purposes of BPM Net Sales, “Sales” mean, for a Licensed Product in a
particular period, the amount stated in the BPM “Product Sales” line of its
externally published audited consolidated financial statements with respect to
such Licensed Product for such period (excluding sales to any Sublicensees that
are not Affiliates of BPM).  This amount reflects the gross invoice price at
which such Licensed Product was sold or otherwise disposed of (other than for
use as clinical supplies or free samples) by BPM and its Affiliates to such
Third Parties (excluding sales to any Sublicensees that are not Affiliates of
BPM) in such period reduced by gross-to-net deductions, if not previously
deducted from such invoiced amount, taken in accordance with the then currently
used GAAP.  For the avoidance of doubt, Sales shall not include sales or other
dispositions of Licensed Products between BPM and its Affiliates or its
Sublicensees, or among such Affiliates and Sublicensees, except for any sales or
other dispositions to Affiliates or Sublicensees that are the intended end user.

1.28“BPM Patents” means all Patents that are Controlled by BPM or its
Affiliate(s) (a) as of the Effective Date or (b) during the Term to the extent
used by BPM or its Affiliates or Sublicensees in Exploiting any Compounds and
Licensed Products (including any Patents used by or on behalf of BPM, its
Affiliates or Sublicensees in the course of performing its or their activities,
or in exercising its or their rights, under this Agreement), in each case of (a)
and (b), that are [***] for the Exploitation of Compounds or Licensed Products
in the Field.  For clarity, BPM Patents shall include Assigned Product-Specific
Patents and BPM Collaboration Patents.  Exhibit A includes the BPM Patents that
are owned or exclusively licensed by BPM in the Territory and that exist as of
the Effective Date.
1.29“BPM Technology” means the BPM Patents, BPM Know-How and BPM’s interest in
Joint Collaboration Technology.
1.30“BPM/Roche Combination Product” means any Combination Product that includes
a Licensed Product together with any Roche Marketed Product.
1.31“Business Day” means a day other than (a) a Saturday or a Sunday, (b) a bank
or other public holiday in in Basel, Switzerland, or (c) a bank or other public
holiday in Boston, Massachusetts.
1.32“Calendar Quarter” means each period of three (3) consecutive calendar
months, ending March 31, June 30, September 30, and December 31.
1.33“Calendar Year” means the period of time beginning on January 1 and ending
December 31, except for the first year which shall begin on the Effective Date
and end on December 31.
1.34[***].

4

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.35“Change of Control” has the meaning set forth in Section 7.8(d).
1.36[***].
1.37“Claim” has the meaning set forth in Section 11.3.
1.38“Clinical Supply Agreement” has the meaning set forth in Section 6.5.
1.39“Clinical Trial” means any human clinical trial of a Licensed Product.
1.40[***].
1.41“CMC Activities” means those Manufacturing activities and regulatory
activities designed to support preparation of the Chemistry, Manufacturing and
Controls sections of any Regulatory Materials or Regulatory Approval.
1.42“CMOs” has the meaning set forth in Section 6.1(a).
1.43“Collaboration” has the meaning set forth in Section 2.1.
1.44“Collaboration Know-How” means all Know-How conceived, discovered, developed
or otherwise made in the course of performing any activities or exercising any
rights under this Agreement, whether solely by or on behalf of one Party (or its
Affiliates, licensees, Sublicensees, or subcontractors or its or their
respective directors, officers, employees or agents) or jointly by or on behalf
of the Parties (or their respective Affiliates, licensees, Sublicensees, or
subcontractors or its or their respective directors, officers, employees or
agents), including Assigned Product-Specific Know-How.
1.45“Collaboration Patents” means any Patent that claims or discloses
Collaboration Know-How.
1.46“Combination Product” means (a) a single pharmaceutical formulation [***] or
(b) a combination therapy comprised of [***].
1.47“Commercial Supply Agreement” has the meaning set forth in Section 6.5.
1.48[***].
1.49“Commercialization” means the (a) marketing, promotion, detailing, sale and
booking of sales [***] or distribution of a Licensed Product in the Territory,
or (b) performance of any activities affecting the Joint Commercialization Plan
or Roche Operational Plan, as applicable.  Commercialization shall include, with
respect to a Licensed Product, [***].  “Commercialize” has a correlative meaning
to Commercialization.
1.50“Commercially Reasonable Efforts” means, with respect to the performance of
an obligation under this Agreement, such level of efforts and resources [***].
1.51“Committee” means the Joint Steering Committee, Joint Development Committee,
Joint Commercialization Committee, Joint Medical Affairs Committee,
Manufacturing Committee, or any other committees or subcommittee established
pursuant to Article 2, as applicable.
1.52“Competitive Product” means [***].

5

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.53“Compound(s)” means any Lead Compound, Lead Backup or Second Generation
Compound.
1.54“Compulsory Profit Share Percentage” has the meaning set forth in Section
8.7(f).
1.55“Compulsory Sublicense” has the meaning set forth in Section 1.56.
1.56“Compulsory Sublicense Compensation” means for a given country or region,
the compensation paid to the Roche or its Affiliates or Sublicensees by a Third
Party (a “Compulsory Sublicensee”) under a license or sublicense of any
applicable Patent granted to such Compulsory Sublicensee (the “Compulsory
Sublicense”) through the order, decree or grant of a Governmental Authority
having competent jurisdiction in such country or region, authorizing such Third
Party to manufacture, use, sell, offer for sale, import or export a Licensed
Product in such country or region.
1.57“Compulsory Sublicensee” has the meaning set forth in Section 1.56.
1.58“Confidential Information” means any and all information, data or know-how
(including Know-How), whether technical or non-technical, oral or written, that
is disclosed by one Party or its Affiliates (“Disclosing Party”) to the other
Party or its Affiliates (“Receiving Party”).  Confidential Information shall not
include any information, data or know-how to the extent the Receiving Party can
demonstrate through competent evidence that such information:
(a)was generally available to the public at the time of disclosure, or becomes
available to the public after disclosure by the Disclosing Party other than
through fault (whether by action or inaction) of the Receiving Party or its
Affiliates;
(b)was already known to the Receiving Party or its Affiliates prior to its
receipt from the Disclosing Party;
(c)is obtained by the Receiving Party at any time lawfully from a Third Party
under circumstances permitting its use or disclosure;
(d)developed independently by or on behalf of the Receiving Party or its
Affiliates without use of, reference to or reliance upon any Confidential
Information of the Disclosing Party; or
(e)is approved in writing by the Disclosing Party for release by the Receiving
Party.

The terms of this Agreement shall be considered Confidential Information of the
Parties.

1.59“Control” means (as an adjective or as a verb including conjugations and
variations such as “Controls” “Controlled” or “Controlling”) (a) with respect to
Patents or Know-How, the possession by a Party of the ability to grant a license
or sublicense of such Patents or Know-How,  and (b) with respect to proprietary
materials, including Regulatory Materials, Regulatory Approvals or Compounds,
the possession by a Party of the ability to supply such item to the other Party
as provided herein, in each case of (a) and (b) without violating the terms of
any agreement or arrangement between such Party and any other party or without
being obligated to pay any royalties or other consideration [***].
1.60“Cost of Goods Sold” means, with respect to a given Calendar Quarter, the
aggregate Manufacturing Costs (calculated in accordance with GAAP) for all
Licensed Products sold in the Shared Territory during such Calendar Quarter.

6

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.61“Cover” means (as an adjective or as a verb including conjugations and
variations such as “Covered,” “Coverage” or “Covering”) that the Exploitation of
a given compound, formulation, process or product would infringe a Valid Claim
in the absence of a license under or ownership in the patent rights to which
such Valid Claim pertains.  The determination of whether a compound,
formulation, process or product is Covered by a particular Valid Claim shall be
made on a country-by-country basis.
1.62“Decision Period” has the meaning set forth in Section 9.4(a).
1.63[***].
1.64“Development” means all activities that relate to (a) obtaining, maintaining
or expanding Regulatory Approval of a Compound or Licensed Product in the
Territory for one or more indications or (b) developing the process for the
Manufacture of clinical and commercial quantities of a Compound and Licensed
Product.  This includes (i) the conduct of Nonclinical Studies and Clinical
Trials (excluding any Phase 4 Clinical Trials not included in a Development
Plan) and (ii) the preparation, submission, review and development of data or
information in support of a submission to a Regulatory Authority in the
Territory to obtain, maintain or expand Regulatory Approval of a Compound or
Licensed Product, as applicable, including the services of outside advisors in
connection therewith, including outside counsel and regulatory consultants, but
excludes (A) Commercialization, (B) the Manufacture and accumulation of
commercial inventory of a Compound or Licensed Product, and (C) Medical Affairs.
 “Develop” has a correlative meaning.
1.65“Development Cost Budget” means (a) the Joint Development Cost Budget or (b)
Early Program Development Cost Budget, as applicable
1.66“Development Plan” means (a) the Lead Product Development Plan or (b) any
Early Program Development Plan, as applicable.
1.67[***].
1.68[***].
1.69[***].
1.70[***].
1.71“Direct Costs” has the meaning set forth in Exhibit D.
1.72[***].
1.73“Distributor” has the meaning set forth in Section 7.4(a).
1.74“Early Program Development Cost Budget” has the meaning set forth in
Section 3.2(a).
1.75“Early Program Development Plan” has the meaning set forth in Section
3.2(a).
1.76“Effective Date” has the meaning set forth in the preamble to this
Agreement.
1.77“EMA” means the European Medicines Agency or its successor.
1.78“Employing Party” has the meaning set forth in Section 15.6.

7

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.79“EU” means all of the European Union member states as of the applicable time
during the Term.
1.80“Existing Partner Agreement” means any agreement, whether existing as of the
Effective Date or entered into during the Term, between BPM or its Affiliates
and a Third Party with respect to Licensed Products in the Existing Partner
Territory, including as the same may be amended from time to time.
1.81“Existing Partner Territory” means China, Hong Kong, Macau and Taiwan.
1.82“Expert” means a person with no less than [***] years of pharmaceutical
industry experience and expertise having [***] but excluding any current or
former employee or consultant of either Party or its Affiliates (or of [***] in
the case of Roche).  Such person shall be fluent in the English language.
1.83“Expert Committee” has the meaning set forth in Section 8.7(e)(ii).
1.84“Exploit” means, to research, have researched, develop, have developed,
register, have registered, use, have used, make, have made, import, have
imported, export, have exported, market, have marketed, distribute, have
distributed, sell, have sold and offer for sale and have offered for sale,
including all research, Development, Manufacturing and Commercialization.
 “Exploitation” and “Exploiting” have a correlative meaning.
1.85“FDA” means the United States Food and Drug Administration or its successor.
1.86“FDCA” means the United States Federal Food, Drug and Cosmetic Act, as
amended.
1.87“Field” means all uses in humans and animals.
1.88“Finance Officers” has the meaning set forth in Section 8.4(b).
1.89“First Commercial Sale” means, with respect to a Licensed Product and a
country, the first sale to a Third Party of such Licensed Product in such
country after all Regulatory Approvals have been obtained in such country.
1.90“Force Majeure Event” has the meaning set forth in Section 15.2.
1.91“FTE” means the equivalent of a full-time individual’s work time for a
twelve (12) month period, where “full-time” is determined by [***] hours per
year.  In the event that any individual who works full-time during a given
fiscal year works partially on Compounds or Licensed Products or in furtherance
of the Collaboration and partially on other work outside the Collaboration in
the fiscal year, then the full-time equivalent to be attributed to such
individual’s work hereunder for such fiscal year shall be equal to the
percentage of such individual’s total work time in such fiscal year that such
individual spent working on Compounds or Licensed Products or in furtherance of
the Collaboration.  FTE efforts shall not include the work of alliance
management, executive management and general corporate or administrative
personnel.
1.92“FTE Costs” means, with respect to a Party for any period, the applicable
FTE Rate multiplied by the applicable number of FTEs of such Party performing
activities during such period in accordance with the applicable Development Plan
(including applicable Development Cost Budget), Joint Commercialization Plan
(including Joint Commercialization Budget) and Joint Medical Affairs Plan
(including the budget related thereto).

8

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.93“FTE Rate” means [***] per one (1) full FTE per full twelve (12) month
Calendar Year; provided, that, starting January 1, 2021, such rate shall adjust
on January 1 of each Calendar Year by an amount equal to [***].  Notwithstanding
the foregoing, for any Calendar Year during the Term that is less than a full
year, the above referenced rate shall be proportionately reduced to reflect such
portion of such full Calendar Year.
1.94“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
1.95“Genentech” has the meaning set forth in the Preamble.
1.96“Generic Product” means, with respect to a particular Licensed Product and
on a country-by-country basis, a generic pharmaceutical product that is marketed
for sale by a Third Party (not licensed, supplied or otherwise permitted by
Roche or BPM in accordance with this Agreement) and that:  (a)(i) contains the
same or substantially the same active ingredient as the Compound in such
Licensed Product; and (ii) is approved for use in such country by a Regulatory
Authority through an Abbreviated New Drug Application as defined in the FDCA,
and the regulations promulgated thereunder, pursuant to Article 10.1 of
Directive 2001/83/EC of the European Parliament and Council of 6 November 2001,
or any enabling legislation thereof, or pursuant to any similar abbreviated
route of approval in such country; or (b)(i) contains the same or substantially
the same active ingredient as the Compound in such Licensed Product; and (ii) is
approved for use in such country by a Regulatory Authority through a regulatory
pathway referencing clinical data first submitted by or on behalf of Roche or
BPM for obtaining Regulatory Approval for such Licensed Product.
1.97“Global Brand Elements” has the meaning set forth in Section 9.9(a).
1.98[***].
1.99“Governmental Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).
1.100“Gross Profit” means, with respect to Licensed Products in the Shared
Territory for a given Calendar Quarter [***].
1.101“Gross Profit Sharing Term” means the period commencing on the Effective
Date and continuing until [***].
1.102[***].
1.103“IFRS” means International Financial Reporting Standards.
1.104“IND” means (a) an Investigational New Drug Application as defined in the
FDCA and applicable regulations promulgated thereunder by the FDA, or (b) the
equivalent application to the equivalent Regulatory Authority in any other
regulatory jurisdiction, the filing of which is necessary to initiate or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.
1.105“Indemnified Party” has the meaning set forth in Section 11.3.
1.106“Indemnified Person” means, in the case of Roche, any Roche Indemnitee, and
in the case of BPM, any BPM Indemnitee.

9

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.107“Indemnifying Party” has the meaning set forth in Section 11.3.
1.108“Indication” means a disease or condition (a) for which the Licensed
Product is indicated for treatment and (b) that is described in the Licensed
Product’s label as required by the Regulatory Approval granted by the applicable
Regulatory Authority.
1.109“Indirect Costs” has the meaning set forth in Exhibit D.
1.110[***].
1.111“Joint Collaboration Know-How” means any Know-How conceived, discovered,
developed or otherwise made in the course of performing any activities or
exercising any rights under this Agreement, jointly by or on behalf of BPM (or
its Affiliates, licensees, Sublicensees, or subcontractors or its or their
respective directors, officers, employees or agents) on the one hand, and by or
on behalf of Roche (or its Affiliates, licensees, Sublicensees, or
subcontractors or its or their respective directors, officers, employees or
agents) on the other hand [***].
1.112“Joint Collaboration Patents” means any Patents that claim or disclose
Joint Collaboration Know-How.
1.113“Joint Collaboration Technology” means the Joint Collaboration Know-How and
Joint Collaboration Patents.
1.114“Joint Commercialization Committee” or “JCC” has the meaning set forth in
Section 2.5.
1.115“Joint Development Committee” or “JDC” means the committee formed by the
Parties as described in Section 2.3.
1.116“Joint Development Cost Budget” has the meaning set forth in Section
3.2(a).
1.117“Joint Development Costs” means [***].
1.118“Joint Development Costs Cap” has the meaning set forth in Section 8.3(a).
1.119“Joint Early Program Development Costs” means [***].
1.120“Joint Commercialization Budget” has the meaning set forth in Section
5.4(a)(i).
1.121“Joint Medical Affairs Committee” has the meaning set forth in Section
2.4(a).
1.122“Joint Medical Affairs Plan” has the meaning set forth in Section 5.6(c).
1.123“Joint Operational Costs” means [***].
1.124“Joint Commercialization Plan” has the meaning set forth in Section
5.4(a)(i).
1.125“Joint Steering Committee” or “JSC” means the committee formed by the
Parties as described in Section 2.2(a).
1.126“Know-How” means [***].

10

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.127“Lead Backup” means (a) a backup compound to the Lead Compound that is
Controlled by BPM as of the Effective Date as set forth on Exhibit B, and (b)
[***].
1.128“Lead Compound” means (a) BPM’s proprietary RET inhibitor known as
pralsetinib (formerly known as BLU-667), (b) [***], (c) [***] and (d) [***].
1.129[***].
1.130“Lead Product” means any Licensed Product that contains a Lead Compound.
1.131“Lead Product Development Plan” has the meaning set forth in Section
3.2(a).
1.132“Licensed Product(s)” means any product containing a Compound as an Active
Ingredient, in any form, presentation, dosage or formulation form (including
fixed dose combination).  For clarity, a Licensed Product does not include any
BPM/Roche Combination Product or any BPM Combination Product.  For clarity,
Licensed Products include a Lead Product.
1.133“Loss of Market Exclusivity” has the meaning set forth in Section
8.7(d)(ii).
1.134“Major Countries” means the U.S., [***].
1.135“Manufacture” means, with respect to a Licensed Product, those
manufacturing-related activities that support the Development (including the
seeking and obtaining of Regulatory Approvals) and Commercialization of such
Licensed Product, including manufacturing process development and scale-up,
validation, qualification and audit of clinical and commercial manufacturing
facilities, bulk production and fill/finish work, related quality assurance
technical support activities and CMC Activities, and including, in the case of a
clinical or commercial supply of such Licensed Product, the synthesis,
manufacturing, processing, formulating, packaging, labeling, holding, quality
control testing and release of such Licensed Product.  “Manufacturing” has a
correlative meaning.
1.136“Manufacturing Committee” has the meaning set forth in Section 6.2(b).
1.137“Manufacturing Cost” has the meaning set forth on Exhibit D.
1.138[***].
1.139“Marketing Authorization Application” or “MAA” means an application for
Regulatory Approval in a country, territory or possession other than the Shared
Territory.
1.140“Marks” has the meaning set forth in Section 9.9(a), a complete listing of
Marks as of the Effective Date is attached as Exhibit E.
1.141“Medical Affairs Activities” means activities designed to ensure or improve
appropriate medical use of, conduct medical education of, or further relevant
research regarding, a Licensed Product in the Territory.
1.142“Metabolites” means any Lead Compound Metabolites [***].
1.143“MHLW” means the Japanese Ministry of Health, Labour and Welfare or its
successor.
1.144“MSLs” has the meaning set forth in Section 2.4(c)(iii).

11

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.145“MTC” means medullary thyroid cancer.
1.146“NDA” means a New Drug Application, as defined in the FDCA and applicable
regulations promulgated thereunder by the FDA.
1.147“New Metabolite” has the meaning set forth in Section 3.15.
1.148“Nonclinical Studies” means all non-human animal studies, including
preclinical studies and toxicology studies, of Licensed Products.
1.149“NSCLC” means non-small cell lung cancer.
1.150“Option Period” means the period beginning on [***] and ending upon [***].
1.151[***].
1.152“Option Right” has the meaning set forth in Section 3.13(b).
1.153“Other Component” has the meaning set forth in Section 1.46.
1.154“Other Program” has the meaning set forth in Section 7.8(c).
1.155“Out of Pocket Costs” shall mean [***].
1.156 “Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.
1.157“Patent” means (a) a U.S. or foreign patent or a patent application, (b)
any additions, priority applications, divisionals, continuations, and
continuations-in-part of any of the foregoing and (c) all patents issuing on any
of the foregoing patent applications, together with all invention certificates,
substitutions, reissues, reexaminations, registrations, supplementary protection
certificates, confirmations, renewals and extensions of any of clauses (a), (b)
or (c), and U.S. or foreign counterparts of any of the foregoing.
1.158“Patent Challenge” has the meaning set forth in Section 13.2(b).
1.159“Patent Coordination Team” means a team consisting of one (1) or more
patent professional from each Party who together function to oversee and
coordinate the filing, prosecution, maintenance, and enforcement of Patents
licensed under or otherwise relevant to activities under this Agreement
throughout the Territory and the Existing Partner Territory (to the extent
possible).
1.160“Patent Costs” means [***].
1.161[***].
1.162“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.163“Pharmacovigilance Agreement” has the meaning set forth in Section 4.3.

12

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.164“Phase 1 Clinical Trial” means a Clinical Trial of a Licensed Product with
the endpoint of determining initial tolerance, safety, pharmacokinetic or
pharmacodynamic information in single dose, single ascending dose, multiple dose
or multiple ascending dose regimens, which is prospectively designed to generate
sufficient data (if successful) to commence a Phase 2 Clinical Trial (or later
Clinical Trial) of such Licensed Product, as further defined in 21 C.F.R.
312.21(a), as amended from time to time, or the corresponding foreign
regulations.
1.165“Phase 2 Clinical Trial” means a Clinical Trial of a Licensed Product for
which the primary endpoints include a determination of dose ranges or a
preliminary determination of efficacy in patients being studied, which is
prospectively designed to generate sufficient data (if successful) to commence a
Phase 3 Clinical Trial of such Licensed Product, as described in 21 C.F.R.
312.21(b) (as amended or any replacement thereof), or a similar clinical study
prescribed by the Regulatory Authorities in a foreign country.
1.166“Phase 3 Clinical Trial” means a Clinical Trial of a Licensed Product on a
sufficient number of subjects that is designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
determine warnings, precautions, and adverse reactions that are associated with
such pharmaceutical product in the dosage range to be prescribed, which Clinical
Trial is intended to support or confirm Regulatory Approval of such product, as
described in 21 C.F.R. 312.21(c) (as amended or any replacement thereof), or a
similar clinical study prescribed by the Regulatory Authorities in a foreign
country.
1.167“Phase 4 Clinical Trial” a Clinical Trial of a Licensed Product Initiated
after Regulatory Approval of such Licensed Product has been obtained from an
appropriate Regulatory Authority due to a request of such Regulatory Authority.
1.168“PhRMA Code” means the PhRMA Code on Interactions with health care
professionals.
1.169“Pivotal Study” means (a) a Phase 3 Clinical Trial or (b) any other
Clinical Trial that is designed to or does generate Regulatory Data regarding
safety and efficacy of a product as required by a Regulatory Authority for the
filing of an application for Regulatory Approval for such product.
1.170“Pricing and Reimbursement Approval” means an approval, agreement,
determination, or other decision by the applicable Governmental Authority that
establishes prices charged to end-users for pharmaceutical or biologic products
at which a particular pharmaceutical or biologic product shall be reimbursed by
the Regulatory Authorities or other applicable Governmental Authorities in the
Territory.
1.171[***].
1.172“Product Infringement” has the meaning set forth in Section 9.4(a).
1.173“Product Marks” has the meaning set forth in Section 9.9(b).
1.174“Public Official” means (a) any officer, employee or representative of any
Governmental Authority; (b) any officer, employee or representative of any
commercial enterprise that is owned or controlled by a Governmental Authority,
including any state-owned or controlled veterinary, laboratory or medical
facility; (c) any officer, employee or representative of any public
international organization, such as the International Monetary Fund, the United
Nations or the World Bank; and (d) any person acting in an official capacity for
any Governmental Authority, enterprise, or organization identified above.
1.175“Publishing Notice” has the meaning set forth in Section 12.4(b).

13

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.176“Publishing Party” has the meaning set forth in 12.4(b).
1.177“Recruiting Party” has the meaning set forth in Section 15.6.
1.178“Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of a Licensed Product for one or more
indications in the Field and in a country or regulatory jurisdiction, which may
include satisfaction of all applicable regulatory and notification requirements,
but which shall exclude any Pricing and Reimbursement Approvals.  Regulatory
Approvals include approvals by Regulatory Authorities of INDs, MAAs or NDAs.
1.179“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval or, to the extent required in such country or regulatory
jurisdiction, Pricing and Reimbursement Approval of a Licensed Product in such
country or regulatory jurisdiction, including (a) the FDA, (b) the EMA, (c) the
European Commission, and (d) MHLW, in each case, or its successor.
1.180“Regulatory Commitments” means activities to be performed by or on behalf
of a Party or its Affiliates as a condition or in connection with receipt of
Regulatory Approval of a Licensed Product in the Territory, including any Phase
4 Clinical Trials or other post-marketing commitments as mandated or agreed to
be conducted with a Regulatory Authority for such Licensed Product.
1.181“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Licensed Product other than Patent rights, including, without limitation, rights
conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization Act of
1997 (including pediatric exclusivity), or rights similar thereto outside the
U.S.
1.182“Regulatory Interactions” has the meaning set forth in Section 4.1(b)(iii).
1.183“Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, or other filings made to or with a Regulatory
Authority that are [***] in order to Develop, Manufacture, market, sell or
otherwise Commercialize a Licensed Product in a particular country or regulatory
jurisdiction.  Regulatory Materials include INDs, MAAs and NDAs (as
applications, but not the approvals with respect thereto).
1.184[***].
1.185“RET” means receptor tyrosine kinase commonly known as REarranged during
Transfection, including the wild-type and any mutants or isoforms of the
foregoing.
1.186“Reversion Product” means, (a) with respect to any Terminated Region(s),
any Licensed Product that is or has been the subject of clinical Development or
Commercialization hereunder or (b) with respect to any termination of this
Agreement on a Licensed Product-by-Licensed Product basis, the relevant Licensed
Product.
1.187“Roche” has the meaning set forth in the preamble to this Agreement.
1.188“Roche Basel” has the meaning set forth in the Preamble.
1.189“Roche Claims” has the meaning set forth in Section 11.1.
1.190“Roche Clinical Compounds” shall mean [***].

14

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.191“Roche Collaboration Know-How” means [***].
1.192“Roche Collaboration Patents” means [***].
1.193“Roche Damages” has the meaning set forth in Section 11.1.
1.194“Roche Indemnitees” has the meaning set forth in Section 11.1.
1.195“Roche Know-How” means [***].
1.196“Roche Marketed Product” means marketed products controlled by Roche or its
Affiliates (but not BPM Combination Products, BPM/Roche Combination Product or
Licensed Products) and provided for (i) combination preclinical Development
activities with Compounds or Products, or (ii) combination Clinical Trials with
Licensed Products.
1.197“Roche Net Sales” means, with respect to a Licensed Product in a particular
period, the amount calculated by subtracting from the Sales of such Licensed
Product for such period:  (a) [***]; (b) uncollectible amounts accrued during
such period based on a proportional allocation of the total bad debts accrued
during such period and not already taken as a gross-to-net deduction in
accordance with the then currently used IFRS in the calculation of Sales of such
Licensed Product for such period; (c) credit card charges (including processing
fees) accrued during such period on such Sales and not already taken as a
gross-to-net deduction in accordance with the then currently used IFRS in the
calculation of Sales of such Licensed Product for such period; and (d)
government mandated fees and taxes and other government charges accrued during
such period not already taken as a gross-to-net deduction in accordance with the
then currently used IFRS in the calculation of Sales of such Licensed Product
for such period, including, for example, any fees, taxes or other charges that
become due in connection with any healthcare reform, change in government
pricing or discounting schemes, or other action of a Governmental Authority or
Regulatory Authority. For clarity, no deductions taken in calculating Sales may
be taken a second time in calculating Roche Net Sales.

With respect to a Combination Product, Roche Net Sales of such Combination
Product eligible for royalties [***].

To the extent that Roche or its Affiliates or Sublicensees receives
consideration other than or in addition to cash upon the sale of a Licensed
Product, or the performance of any services (including preliminary treatments or
follow-up treatments) related to such Licensed Product, Roche Net Sales shall
include the fair market value of such additional consideration.

For purposes of Roche Net Sales, “Sales” mean, for a Licensed Product in a
particular period, the sum of (a) and (b):

(a)the amount stated in the Roche Holding AG “Sales” line of its externally
published audited consolidated financial statements with respect to such
Licensed Product for such period (excluding sales to any Sublicensees that are
not Affiliates of Roche).  This amount reflects the gross invoice price at which
such Licensed Product was sold or otherwise disposed of (other than for use as
clinical supplies or free samples) by Roche and its Affiliates to such Third
Parties (excluding sales to any Sublicensees that are not Affiliates of Roche)
in such period reduced by gross-to-net deductions, if not previously deducted
from such invoiced amount, taken in accordance with the then currently used
IFRS; and
(b)for Sublicensees that are not Roche Affiliates (and excluding Compulsory
Sublicensees), the sales amounts reported to Roche and its Affiliates in
accordance with the Sublicensee

15

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

contractual terms and their then-currently used accounting standards.  For the
purpose of clarity, any such Sublicensee sales as reported to Roche in
accordance with Compulsory Sublicense agreements shall be excluded from the
sales amount.

By way of example, the gross-to-net deductions taken in accordance with IFRS as
of the Effective Date include the following:

(i)credits, reserves or allowances granted for (a) damaged, outdated, returned,
rejected, withdrawn or recalled Licensed Product, (b) wastage replacement and
short-shipments; (c) billing errors and (d) indigent patient and similar
programs (e.g., price capitation);
(ii)governmental price reductions and government mandated rebates;
(iii)chargebacks, including those granted to wholesalers, buying groups and
retailers;
(iv)customer rebates, including cash sales incentives for prompt payment, cash
and volume discounts; and
(v)taxes and any other governmental charges or levies imposed upon or measured
by the import, export, use, manufacture or sale of a Licensed Product (excluding
income or franchise taxes).

For purposes of clarity, sales by Roche and its Affiliates to any Sublicensee
shall be excluded from “Sales” for purposes of Roche Net Sales.

1.198“Roche Operational Plan” has the meaning set forth in Section 5.5.
1.199“Roche Patents” means all Patents that are Controlled by Roche or its
Affiliates [***], (a) as of the Effective Date or (b) during the Term to the
extent used by Roche or its Affiliates or Sublicensees in Exploiting any
Compounds and Licensed Products (including any Patents used by or on behalf of
Roche, its Affiliates or Sublicensees in the course of performing its or their
activities, or in exercising its or their rights, under this Agreement), in each
case of (a) and (b), that are [***] for the Exploitation of Compounds or
Licensed Products in the Field.  For clarity, Roche Patents shall include Roche
Collaboration Patents.
1.200“Roche Technology” means the Roche Patents and the Roche Know-How and
Roche’s interest in Joint Collaboration Technology.
1.201“Roche Territory” means all countries of the world other than the Shared
Territory or the Existing Partner Territory.
1.202“Royalty Term” has the meaning set forth in Section 8.7(c).
1.203“Sales” has the meaning set forth in Section 1.27 with respect to BPM Net
Sales and Section 1.197 with respect to Roche Net Sales.
1.204“SEC” means the U.S. Securities and Exchange Commission.
1.205“Second Generation Clinical Candidate” has the meaning set forth in
Section 3.13(a).

16

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.206“Second Generation Compound” means (a) any Second Generation Clinical
Candidate to which Roche has exercised its Option Right pursuant to Section
3.13, (b) [***], (c) [***], and (d) [***].
1.207 [***].
1.208“Second Generation Product” means any Licensed Product that contains a
Second Generation Compound.
1.209“Second Generation Research Plan” has the meaning set forth in Section
3.13(a).
1.210“Second Generation RET Compound” means any compound Developed under the
Second Generation Research Plan [***].
1.211“Securitization Transaction” has the meaning set forth in Section 15.5(b).
1.212“Shared Program Activities” means any activities with respect to a Licensed
Product conducted by either Party or any of its Affiliates, Sublicensees or
subcontractors during the Term consisting of (a) the development (including
Development) for the purpose of, or in support of, (i) obtaining or maintaining
Regulatory Approval in the Shared Territory or (ii) Commercialization of any
Licensed Product in the Shared Territory, in each case ((i) and (ii)) pursuant
to the applicable Development Plan or Joint Commercialization Plan, (b)
Commercialization and Medical Affairs Activities with respect to any Licensed
Product in the Shared Territory, or (c) the Manufacture of any Licensed Product
(including any intermediate thereof or any API or other material contained
therein) for use in any activities under clause (a) or (b).
1.213“Shared Program Damages” means [***].
1.214“Shared Territory” means the U.S.
1.215“Specifications” has the meaning set forth in Section 6.2(b).
1.216“Stock Purchase Agreement” means that certain Stock Purchase Agreement
dated as of the Effective Date between Roche Holdings, Inc. and BPM.
1.217“Sublicense Agreement” has the meaning set forth in Section 7.3(b).
1.218“Sublicensee” means any Third Party granted a sublicense by a Party under
the rights licensed to such Party pursuant to Article 7 hereof, other than a
Compulsory Sublicensee.
1.219“Suit Notice” has the meaning set forth in Section 9.4(a).
1.220“Supplemental Study” has the meaning set forth in Section 3.5(a).
1.221“Supply Agreements” has the meaning set forth in Section 6.5.
1.222“Technology Transfer” has the meaning set forth in Section 6.2(a).
1.223“Term” has the meaning set forth in Section 13.1.
1.224“Terminated Region” has the meaning set forth in Section 13.4.
1.225“Termination Notice Period” has the meaning set forth in
Section 13.4(c)(i).

17

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

1.226“Territory” means the Roche Territory and the Shared Territory.
1.227“Therapeutic Area Team” or “TAT” has the meaning set forth in
Section 5.3(a).
1.228“Third Party” means any entity other than BPM or Roche or an Affiliate of
either of them.
1.229“Third Party Acquisition” has the meaning set forth in Section 7.8(c).
1.230“Third Party Payment” has the meaning set forth in Section 7.7(a).
1.231“Trademark Costs” means [***].
1.232“Transition Plan” has the meaning set forth in Section 5.1(c).
1.233“Transition Agreement” has the meaning set forth in Section 13.4(d).
1.234[***].
1.235“U.S.” means the United States of America (including all possessions and
territories thereof).
1.236“Valid Claim” means, with respect to a particular country, a claim in any
(a) unexpired and issued patent (or any patent term extensions or supplementary
protection certificates thereof) that has not been irretrievably lapsed or been
abandoned, disclaimed, permanently revoked, dedicated to the public or held
invalid, unenforceable or not patentable by a final non-appealable decision of a
court of competent jurisdiction or government agency, or (b) pending patent
application being prosecuted in good faith and has been pending for no more than
[***] from the earliest priority date; provided that, if a claim ceases to be a
Valid Claim by reason of foregoing subclause (b), then such claim will again be
deemed a Valid Claim in the event such claim subsequently issues prior to the
end of the Royalty Term in such country.
1.237“WAC Price” has the meaning set forth in Section 5.9(a).
1.238“Withholding Action” has the meaning set forth in Section 8.11(c).
Article 2GOVERNANCE
2.1Collaboration Overview.  The Parties desire and intend to work together
leveraging each Party’s expertise to collaborate with respect to the
Development, Manufacture, Commercialization and Medical Affairs Activities of
Compounds and Licensed Products in the Field in the Territory, as and to the
extent set forth in this Agreement (the “Collaboration”). The Parties will
establish a governance structure to oversee and govern the Collaboration.
2.2Joint Steering Committee.
(a)Purpose; Formation.  Within [***] after the Effective Date, the Parties shall
establish a joint steering committee (the “JSC”) to monitor and provide
strategic oversight of the activities under this Agreement and oversee the
Collaboration, all in accordance with this Section 2.2.
(b)Composition.  Each Party shall initially appoint [***] representatives to the
JSC, all of whom shall have sufficient seniority within the applicable Party to
make decisions arising within the scope of the JSC’s responsibilities.  The JSC
may change its size from time to time by mutual consent of its members, provided
that the JSC shall consist at all times of an equal number of representatives of
each

18

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

of BPM and Roche.  Each Party may replace its JSC representatives at any time
upon written notice to the other Party.  Only one of a Party’s representatives
on any particular Committee (other than the JSC) may also serve as a
representative of such Party on the JSC.  In addition, JSC members may be
represented at any meeting by another person designated by the absent member who
has the required expertise (which such designee shall have voting authority at
the JSC for the applicable meeting).  The JSC may invite non-members to
participate in the discussions and meetings of the JSC, provided that such
participants shall have no voting authority at the JSC.  The JSC shall have
co-chairpersons from each of BPM and Roche.  The role of the co-chairpersons
shall be to preside at meetings of the JSC.  The Alliance Managers shall work
with the co-chairpersons to prepare and circulate agendas, to convene and to
ensure the preparation of minutes.  The chairperson shall have no additional
powers or rights beyond those held by the other JSC representatives.
(c)Specific Responsibilities of the JSC.  In addition to its overall
responsibility for monitoring and providing strategic oversight and overseeing
the Collaboration, the JSC shall in particular:
(i)review and discuss the Development, Manufacture, Commercialization and
Medical Affairs Activities of Compounds and Licensed Products in the Territory
and any other ongoing activities under this Agreement;
(ii)facilitate the flow of information between the Parties with respect to the
Development, Manufacture, Commercialization and Medical Affairs Activities of
Compounds and Licensed Products;
(iii)oversee the activities of the JDC, JCC, JMAC and any other Committee and
provide guidance thereto;
(iv)attempt to resolve issues presented to it by, and disputes within, the JDC,
JCC, JMAC and any other Committee;
(v)in accordance with Section 2.2(f) establish such additional Committees as it
deems necessary to achieve the objectives and intent of this Agreement; and
(vi)perform such other functions as appropriate, and direct each other Committee
to perform such other functions as appropriate, to further the purposes of this
Agreement, in each case as agreed in writing by the Parties.
(d)Meetings.  The JSC shall meet at least [***] during the Term unless the
Parties mutually agree in writing to a different frequency.  No later than [***]
prior to any meeting of the JSC, the co-chairpersons of the JSC shall prepare
and circulate an agenda for such meeting; provided, however, that either Party
may propose additional topics to be included on such agenda prior to such
meeting.  Either Party may also call a special meeting of the JSC (by
videoconference, teleconference or in person) by providing at least [***] prior
written notice to the other Party if such Party reasonably believes that a
significant matter must be addressed prior to the next scheduled meeting, in
which event such Party shall work with the chairperson of the JSC and the
Alliance Managers of both Parties to provide the members of the JSC no later
than [***] prior to the special meeting with an agenda for the meeting and
materials reasonably adequate to enable an informed decision on the matters to
be considered.  The JSC may meet in person, by videoconference or by
teleconference.  Notwithstanding the foregoing, at least [***] shall be in
person unless the Parties mutually agree in writing to waive such requirement.
 In-person JSC meetings shall be held at locations alternately selected by BPM
and by Roche.  Each Party shall bear the expense of its respective JSC members’
participation in JSC meetings.  The Alliance Managers shall be responsible for
preparing reasonably detailed written minutes of all JSC meetings that reflect
material decisions made

19

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

and action items identified at such meetings.  The Alliance Managers shall send
draft meeting minutes to each member of the JSC for review and approval within
[***] after each JSC meeting.  Approved minutes shall be distributed to the JSC
members by the Alliance Managers.
(e)Decision-Making.  In addition to resolving issues specifically delegated to
it, the JSC shall have the authority to resolve disputes within the jurisdiction
of the JDC, JCC, JMAC, and any other Committees, but otherwise shall have no
authority except where expressly specified elsewhere in this Agreement or
mutually agreed by the Parties in writing.  The representatives from each Party
shall have, collectively, one (1) vote on behalf of that Party, and all
decision-making shall be by consensus, or by unanimous written consent.
 Disputes at the JSC shall be handled in accordance with Section 2.6.
(f)Other Committees or Subcommittees.  The JSC may form any other committees or
subcommittees as may be necessary or desirable to facilitate the activities
under this Agreement.  Any additional Committees shall be required to consist at
all times of an equal number of representatives of BPM and Roche.  Except as
otherwise provided herein, any dispute arising from such Committees shall be
escalated to the JSC for resolution.
(g)Discontinuation of Committees.  The JSC may at any time and upon mutual
agreement disband any Committee (other than the JSC itself or the JDC, JCC, or
JMAC), and the Parties may at any time and upon mutual written agreement disband
the JSC, JDC, JCC, or JMAC.
2.3Joint Development Committee.
(a)Formation; Composition.  Within [***] after the Effective Date, the Parties
shall establish a committee to coordinate the Development activities of the
Parties related to the Development of the Lead Compound in accordance with the
Development Plan and, subject to Section 3.13, the Development of a Second
Generation RET Compound or a Lead Backup in accordance with a Second Generation
Research Plan (the “JDC”).  Each Party shall initially appoint [***]
representatives to the JDC, with each representative having knowledge and
expertise in the development of compounds and products similar to the Compounds
and Licensed Products and having sufficient seniority within the applicable
Party to make decisions arising within the scope of the JDC’s responsibilities.
 The JDC may change its size from time to time, provided that the JDC shall
consist at all times of an equal number of representatives of each of BPM and
Roche.  Each Party may replace its JDC representatives at any time upon written
notice to the other Party.  In addition, JDC members may be represented at any
meeting by another person designated by the absent member who has the required
expertise (which such designee shall have voting authority at the JDC for the
applicable meeting).  The JDC may invite non-members to participate in the
discussions and meetings of the JDC, provided that such participants shall have
no voting authority at the JDC.  The JDC shall have a chairperson who shall be
selected alternately, on an annual basis, by BPM or Roche.  The initial
chairperson shall be [***].  The role of the chairperson shall be to convene and
preside at meetings of the JDC and to ensure the preparation of minutes, but the
chairperson shall have no additional powers or rights beyond those held by the
other JDC representatives.
(b)Specific Responsibilities of the JDC.  The JDC shall have the following
responsibilities:
(i)oversee implementation of the Transition Plans with respect to Development
activities, including costs associated with such activities;
(ii)discuss, review and approve the Lead Product Development Plan (including
Joint Development Cost Budget), and all annual and interim amendments to the
Lead Product Development Plan (including Joint Development Cost Budget);

20

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(iii)oversee the conduct of the Lead Product Development Plan, including
lifecycle planning;
(iv)create, implement and review the overall strategy for Development and the
design of all Clinical Trials, Nonclinical Studies and pre-clinical studies
conducted under the Lead Product Development Plan;
(v)decide whether and when to initiate or discontinue any Clinical Trial and any
Nonclinical Study under the Lead Product Development Plan, and initiate or
discontinue any Clinical Trial and any Nonclinical Study, provided that nothing
is intended to limit a Party’s ability to comply with Applicable Law or manage
subject safety;
(vi)allocate budgeted resources and determine priorities for each Clinical Trial
and Nonclinical Study under the Lead Product Development Plan, and oversee the
conduct of all Clinical Trials and Nonclinical Studies under the Lead Product
Development Plan;
(vii)discuss and coordinate roles and responsibilities between the Parties for
Development activities in the Territory;
(viii)facilitate the flow of information between the Parties with respect to the
Development of the Lead Product, including any Manufacturing updates;
(ix)review the overall strategy regarding Regulatory Approval of the Lead
Product in the Territory;
(x)discuss, review and oversee the conduct of any Phase 4 Clinical Trials in the
Territory that may be included in a Development Plan;
(xi)discuss, review and approve any Supplemental Studies;
(xii)discuss, review and decide whether to initiate Development of a Diagnostic
Test or Biomarker to support Regulatory Approval or Commercialization of a
Licensed Product pursuant to Section 3.14;
(xiii)discuss, review  and approve the initiation of any activities under a
Second Generation Research Plan in accordance with Section 3.13 (and any
amendments thereto), oversee the activities under such Second Generation
Research Plan [***];
(xiv)[***];
(xv)discuss, review and approve any Early Program Development Plan (including
and following Roche’s exercise of its Option Right pursuant to Section 3.13, the
Early Program Development Cost Budget for such Early Program Development Plan)
consistent with the foregoing clauses (ii) through (xi);and
(xvi)perform such other functions as directed by the JSC in accordance with
Section 2.2(c)(vi).

References to Clinical Trials in clauses (iv) through (vi) shall be deemed to
include only those Phase 4 Clinical Trials that the JSC has directed to be
undertaken by the JDC instead of the JMAC.

21

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(c)Meetings.  The JDC shall meet [***], unless the Parties mutually agree in
writing to a different frequency.  No later than [***] prior to any meeting of
the JDC, the chairperson of the JDC shall prepare and circulate an agenda for
such meeting; provided, however, that either Party shall be free to propose
additional topics to be included on such agenda, prior to such meeting.  Either
Party may also call a special meeting of the JDC (by videoconference,
teleconference or in person) by providing at [***] prior written notice to the
other Party if such Party reasonably believes that a significant matter must be
addressed prior to the next scheduled meeting, in which event such Party shall
work with the chairperson of the JDC to provide the members of the JDC no later
than [***] prior to the special meeting with an agenda for the meeting and
materials reasonably adequate to enable an informed decision.  The JDC may meet
in person, or at the request of either Party, by videoconference, or by
teleconference.  In-person JDC meetings shall be held at locations alternately
selected by BPM and by Roche or at any other location mutually agreed by the
members of the JDC.  Each Party shall report to the JDC on all material issues
relating to the Development of Licensed Products for and in the Territory
promptly after such issues arise.  Each Party shall bear the expense of its
respective JDC members’ participation in JDC meetings.  The chairperson shall be
responsible for preparing reasonably detailed written minutes of JDC meetings
that reflect all decisions made and action items identified at such meetings.
 The JDC chairperson shall send meeting minutes to each member of the JDC for
review and approval within [***] after each JDC meeting.  Approved minutes shall
be distributed to the JDC by the JDC chairperson.
(d)Decision-Making.  Subject to Section 2.6, the JDC shall act by consensus (or
by unanimous written consent).  The representatives from each Party shall have,
collectively, one (1) vote on behalf of that Party.  If the JDC cannot reach
consensus on an issue that comes before the JDC within [***] of the meeting such
issue was raised and over which the JDC has oversight, then the Parties shall
refer such matter to the JSC for resolution in accordance with Sections 2.2(e)
and 2.6.
2.4Joint Medical Affairs Committee.
(a)General.  [***], the Parties shall establish a joint medical affairs
committee to oversee and manage the Medical Affairs Activities with respect to
Licensed Products in the Territory and to coordinate the regulatory activities
of the Parties with respect to such activities (the “JMAC”).
(b)Formation; Composition. Each Party shall initially appoint [***]
representatives to the JMAC, with each representative having knowledge and
expertise working with products similar to the Licensed Products and having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JMAC’s responsibilities.  The JMAC may change its size
from time to time by mutual consent of its members, provided that the JMAC shall
consist at all times of an equal number of representatives of each of BPM and
Roche.  Each Party may replace its JMAC representatives at any time upon written
notice to the other Party.  In addition, JMAC members may be represented at any
meeting by another person designated by the absent member who has the required
expertise (which such designee shall have voting authority at the JMAC for the
applicable meeting).  The JMAC may invite non-members to participate in the
discussions and meetings of the JMAC, provided that such participants shall have
no voting authority at the JMAC.  The JMAC shall have a chairperson who shall be
selected alternately, on an annual basis, by BPM or Roche.  The initial
chairperson [***]. The role of the chairperson shall be to convene and preside
at meetings of the JMAC and to ensure the preparation of minutes, but the
chairperson shall have no additional powers or rights beyond those held by the
other JMAC representatives.
(c)Specific Responsibilities of the JMAC.  The JMAC shall have the following
responsibilities:
(i)oversee implementation of the Transition Plans with respect to Medical
Affairs Activities, including costs associated with such activities;

22

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(ii)discuss, review and approve the Joint Medical Affairs Plan (including the
budget related thereto) and all annual and interim amendments to such Joint
Medical Affairs Plan (including the budget related thereto);
(iii)oversee implementation of, and coordinate the Parties’ activities under,
the Joint Medical Affairs Plan, including medical science liaison (“MSLs”)
strategy, sizing and alignment of MSLs (including strategy for management of key
opinion leaders);
(iv)evaluate the progress of Medical Affairs Activities under the Joint Medical
Affairs Plan relative to plan;
(v)discuss and coordinate roles and responsibilities between the Parties for
Medical Affairs Activities in the Shared Territory;
(vi)review and approve investigator initiated studies;
(vii)discuss and coordinate Phase 4 Clinical Trial activities that are being led
by the JMAC;
(viii)review, discuss and coordinate the Parties’ scientific presentation and
publication strategy relating to the Licensed Products in the Shared Territory
and any such publications that would reasonably impact the Shared Territory
(including any global publications, conferences or congresses), including review
and discussion of proposed publications and attempt to resolve disputes with
respect thereto;
(ix)establish policies and procedures for the review and approval of any medical
affairs materials for any Licensed Product in the Territory; and
(x)perform such other functions as appropriate to further the purposes of this
Agreement, as directed by the JSC in accordance with Section 2.2(c)(vi).

(d)Meetings.  The JMAC shall meet [***], unless the Parties mutually agree in
writing to a different frequency.  No later than [***] prior to any meeting of
the JMAC, the chairperson of the JMAC shall prepare and circulate an agenda for
such meeting; provided, however, that either Party shall be free to propose
additional topics to be included on such agenda, prior to such meeting.  Either
Party may also call a special meeting of the JMAC (by videoconference,
teleconference or in person) by providing at least [***] prior written notice to
the other Party if such Party reasonably believes that a significant matter must
be addressed prior to the next scheduled meeting, in which event such Party
shall work with the chairperson of the JMAC to provide the members of the JMAC
no later than [***] prior to the special meeting with an agenda for the meeting
and materials reasonably adequate to enable an informed decision.  The JMAC may
meet in person, or at the request of either Party, by videoconference, or by
teleconference.  In-person JMAC meetings will be held at locations in the U.S.
alternately selected by BMP and by Roche or at any other location mutually
agreed by the members of the JMAC.  Each Party shall report to the JMAC on all
material issues relating to Medical Affairs Activities with respect to Licensed
Products promptly after such issues arise.  Each Party will bear the expense of
its respective JMAC members’ participation in JMAC meetings.  The chairperson
will be responsible for preparing reasonably detailed written minutes of JMAC
meetings that reflect all decisions made and action items identified at such
meetings.  The JMAC chairperson shall send meeting minutes to each member of the
JMAC for review and approval within [***] after each JMAC meeting.  Approved
minutes shall be distributed to the JMAC by the JMAC chairperson.
(e)Decision-Making.  Subject to the remainder of this Section 2.4(e), the JMAC
shall act by consensus (or by unanimous written consent).  The representatives
from each Party will have,
23
Background image [bpmc-20200630ex1011ade78002.jpg]



--------------------------------------------------------------------------------

collectively, one (1) vote on behalf of that Party.  If the JMAC cannot reach
consensus on an issue that comes before the JMAC within [***] of the meeting
such issue was raised and over which the JMAC has oversight, then the Parties
shall refer such matter to the JDC or JCC, as applicable, for resolution.

2.5Joint Commercialization Committee.
(a)General.  [***] the Parties shall establish a joint commercialization
committee to oversee and manage the Commercialization with respect to such Lead
Product (and any Licensed Product containing a Lead Backup and any Second
Generation Clinical Candidate that becomes a Licensed Product following Roche’s
exercise of its Option Right pursuant to Section 3.13 [***]) (the “JCC”).
(b)Formation; Composition.  Each Party shall initially appoint [***]
representatives to the JCC, with each representative having knowledge and
expertise working with products similar to the Licensed Products and having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JCC’s responsibilities.  The JCC may change its size
from time to time by mutual consent of its members, provided that the JCC shall
consist at all times of an equal number of representatives of each of BPM and
Roche.  Each Party may replace its JCC representatives at any time upon written
notice to the other Party.  In addition, JCC members may be represented at any
meeting by another person designated by the absent member who has the required
expertise (which such designee shall have voting authority at the JCC for the
applicable meeting).  The JCC may invite non-members to participate in the
discussions and meetings of the JCC, provided that such participants shall have
no voting authority at the JCC.  The JCC shall have a chairperson who shall be
selected alternately, on an annual basis, by BPM or Roche.  The initial
chairperson [***].  The role of the chairperson shall be to convene and preside
at meetings of the JCC and to ensure the preparation of minutes, but the
chairperson shall have no additional powers or rights beyond those held by the
other JCC representatives.
(c)Specific Responsibilities of the JCC.  The JCC shall have the following
responsibilities:
(i)oversee implementation of the Transition Plans with respect to
Commercialization activities, including costs associated with such activities;
(i)discuss, review and approve the Roche Operational Plan [***];
(ii)discuss, review and approve the Joint Commercialization Plan (including
Joint Commercialization Budget) and all annual and interim amendments to such
Joint Commercialization Plan (including Joint Commercialization Budget);
(iii)monitor and discuss Commercialization of Licensed Products in the Roche
Territory;
(iv)discuss, review and approve changes to the Parties’ Commercialization
responsibilities, [***];
(v)establish policies and procedures for review and approval of any promotional
materials for any Licensed Product in the Shared Territory, including with
respect to the resolution of any disagreement between the Parties at the joint
promotional review committee in accordance with Section 5.4(b);
(vi)oversee the activities of the TAT, review and discuss reports from the TAT
 and provide guidance thereto;

24

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(vii)direct the TAT to perform such other functions as appropriate; and
(viii)perform such other functions as directed by the JSC in accordance with
Section 2.2(c)(vi).
(d)Meetings.  The JCC shall meet [***], unless the Parties mutually agree in
writing to a different frequency.  No later than [***] prior to any meeting of
the JCC, the chairperson of the JCC shall prepare and circulate an agenda for
such meeting; provided, however, that either Party shall be free to propose
additional topics to be included on such agenda, prior to such meeting.  Either
Party may also call a special meeting of the JCC (by videoconference,
teleconference or in person) by providing at least [***] prior written notice to
the other Party if such Party reasonably believes that a significant matter must
be addressed prior to the next scheduled meeting, in which event such Party
shall work with the chairperson of the JCC to provide the members of the JCC no
later than [***] prior to the special meeting with an agenda for the meeting and
materials reasonably adequate to enable an informed decision.  The JCC may meet
in person, by videoconference, or by teleconference.  In-person JCC meetings
shall be held at locations alternately selected by BPM and by Roche or at any
other location mutually agreed by the members of the JCC.  Meetings of the JCC
shall be effective only [***] of each Party are present or participating in such
meeting.  Each Party shall bear the expense of its respective JCC members’
participation in JCC meetings.  The chairperson shall be responsible for
preparing reasonably detailed written minutes of JCC meetings that reflect all
decisions made and action items identified at such meetings.  The JCC
chairperson shall send meeting minutes to each member of the JCC for review and
approval within [***] each JCC meeting.  Approved minutes shall be distributed
to the JCC by the JCC chairperson.
(e)Decision-Making.  In addition to resolving issues specifically delegated to
it, the JCC shall have the authority to resolve disputes within the jurisdiction
of the JCC, but otherwise shall  have no authority except where expressly
specified elsewhere in this Agreement or mutually agreed by the Parties in
writing. Subject to the remainder of this Section 2.5(e), the JCC shall act by
consensus (or by unanimous written consent).  The representatives from each
Party shall have, collectively, one (1) vote on behalf of that Party.  If the
JCC cannot reach consensus on an issue that comes before the JCC within [***] of
the meeting such issue was raised and over which the JCC has oversight, then the
Parties shall refer such matter to the JSC for resolution in accordance with
Sections 2.2(e) and 2.6 [***].
2.6Resolution of Committee Disputes.
(a)Within Committees Other than the JSC.  All decisions within the Committees
established under Article 2 shall be made by consensus (or by unanimous written
consent); provided that all decisions within the JSC shall be governed by
Section 2.6(b).  If a dispute arises which cannot be resolved within such
Committees, then if such dispute relates to a matter within the jurisdiction of
the applicable Committee [***] the representatives of either Party may cause
such matter to be referred to the JSC for resolution as provided in this Section
2.6.
(b)Within the JSC.  All decisions within the JSC (whether originating there, or
referred to it by a Committee) shall be made by consensus (or by unanimous
written consent).  If a matter is referred by a Committee to the JSC, the JSC
shall use good faith efforts, in compliance with Section 2.6(c), to resolve
promptly such matter.  If the JSC is unable to reach consensus on any issue for
which it is responsible within [***] of such matter being referred to it, other
than those addressed in Sections 2.6(b)(i)-(iii) below, then the JSC may elect
to submit such issue for resolution in accordance with Section 14.2.
 Notwithstanding the foregoing, if the JSC is unable to reach consensus within
such [***] period with respect to the following matters then the following shall
apply:

25

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(i)[***] shall have final decision-making authority with respect to [***];
provided, however, such final decision-making shall, in each case, be made only
by mutual agreement of the Parties for the following matters:
(A)modifications to an approved Lead Product Development Plan or approved Joint
Commercialization Plan that would reasonably be expected to result in an
increase or decrease of more than [***] in the then-current Joint Development
Cost Budget or then-current Joint Commercialization Budget, as applicable;
(B)[***], modifications to an approved Lead Product Development Plan or approved
Joint Commercialization Plan for a subsequent Calendar Year [***] that would
reasonably be expected to result in an increase or decrease of more than [***]
in the then-current Joint Development Cost Budget or then-current Joint
Commercialization Budget, as applicable;
(C)[***]; and
(D)[***];
(ii)[***] shall have final decision-making authority with respect to [***]; and
(iii)(A) notwithstanding the foregoing clauses (i) and (ii),with respect to
[***], and (B) with respect to any Second Generation Compound, [***] shall have
final decision-making authority with respect to Development of such Second
Generation Compound [***].
(c)Good Faith.  In conducting themselves on Committees, and in exercising their
rights under this Section 2.6, all representatives of both Parties shall
consider diligently, reasonably and in good faith all input received from the
other Party, and shall use reasonable efforts to reach consensus on all matters
before them.  In exercising any decision-making authority granted to it under
this Article 2, each Party shall act based on its good faith judgment taking
into consideration the best interests of the Licensed Products and the
Collaboration.
(d)Limitations on Decision-Making.  Notwithstanding anything to the contrary set
forth in this Agreement, neither Party [***] nor any Committee may make a
decision that could reasonably be expected to (i) require the other Party to
take any action that such other Party reasonably believes would (A) require such
other Party to violate any Applicable Law, the requirements of any Regulatory
Authority, or any agreement with any Third Party entered into by such other
Party or (B) require such other Party to infringe or misappropriate any
intellectual property rights of any Third Party or (ii) conflict with, amend,
interpret, modify, or waive compliance under this Agreement.
2.7Appointment of Alliance Managers.  Each Party shall appoint an appropriately
qualified individual to serve as its alliance manager under this Agreement
(each, an “Alliance Manager”).  Such persons shall endeavor to assure clear and
responsive communication between the Parties and the effective exchange of
information, and may serve as a single point of contact for any matters arising
under this Agreement.  In addition, the Alliance Managers shall facilitate
resolution of potential and pending issues and potential disputes to enable the
applicable Committee to seek to reach consensus and avert escalation of such
issues or potential disputes.  The Alliance Managers may attend meetings of all
Committees under this Agreement but shall not be members of such Committees.
 Except as set forth in this Section 2.7, the Alliance Managers shall not have
any authority under this Agreement.
2.8General Committee Authority.  Each Committee and Alliance Managers shall have
solely the powers expressly assigned to it in this Article 2 and elsewhere in
this Agreement.  No Committee or

26

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Alliance Manager shall have any power to amend, modify, or waive compliance with
this Agreement.  It is expressly understood and agreed that the control of
decision-making authority by BPM or Roche, as applicable, pursuant to
Section 2.6, so as to resolve a disagreement or deadlock on a Committee for any
matter shall not authorize either Party to perform any function or exercise any
decision-making right not delegated to a Committee or such Party, and that
neither BPM nor Roche shall have any right to unilaterally modify or amend, or
waive its own compliance with, the terms of this Agreement.

Article 3DEVELOPMENT
3.1Development Diligence; Standards of Conduct.
(a)Each of Roche and BPM shall use Commercially Reasonable Efforts to (i)
Develop Licensed Products in the Shared Territory, and to carry out the tasks
specified under the applicable Development Plan with respect to the Shared
Territory, in a timely and effective manner, and (ii) to seek, and obtain
Regulatory Approval for the Licensed Products in the Shared Territory.  Each
Party shall keep the other Party reasonably informed of any Clinical Trials
conducted in the Shared Territory for Licensed Products.
(b)Roche shall use Commercially Reasonable Efforts to (i) Develop Licensed
Products in the Roche Territory, and to carry out the tasks specified under the
applicable Development Plan with respect to the Roche Territory, in a timely and
effective manner, (ii) to seek, and obtain Regulatory Approval for the Licensed
Products in the Roche Territory, and (iii) to generate any data that is
necessary to obtain Pricing and Reimbursement Approval for the Licensed Products
in the Roche Territory.  Roche shall keep BPM reasonably informed of any
Clinical Trials conducted in the Roche Territory for Licensed Products.
(c)Each of Roche and BPM shall conduct its activities under the applicable
Development Plan in a good scientific manner and in compliance in all material
respects with Applicable Law and in accordance with the applicable Development
Plan (including the applicable Development Cost Budget).
3.2Development Plans; Development Activities.
(a)General.  All Development of the Licensed Products pursuant to this Agreement
shall be conducted pursuant to a development plan for the Territory (such plan,
with respect to the Lead Product, the “Lead Product Development Plan” and with
respect to any Second Generation Product or any Licensed Product containing a
Lead Backup, an “Early Program Development Plan”) that describes [***]:  (i) the
proposed overall program of Development for such Licensed Product, including
Clinical Trials and Nonclinical Studies, development of any Diagnostic Test or
Biomarker for use with such Licensed Product, and regulatory plans and other
elements of obtaining Regulatory Approval(s) throughout the Territory; (ii) the
anticipated start dates and data availability dates of such Clinical Trials and
Nonclinical Studies, and anticipated timelines for filing of applications for
Regulatory Approvals in the Territory; (iii) the respective roles and
responsibilities of each Party in connection with such activities; and (iv) a
detailed budget for all such activities in the Territory (with respect to the
Lead Product, the “Joint Development Cost Budget” and with respect to any Second
Generation Product or any Licensed Product containing a Lead Backup, an “Early
Program Development Cost Budget”).  Except as set forth in this Section 3.2, the
applicable Development Cost Budget shall include the anticipated Joint
Development Costs and Joint Early Program Development Costs, as applicable,
pursuant to such Development Plan for the remainder of [***] expected to be
incurred by each Party and in total.  In addition, the applicable Development
Cost Budget shall include detailed line item entries for each Development
activity setting forth the costs directly related to such Development Plan
activity (broken out by Out of Pocket Costs and

27

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

FTE Costs) and specifying which Party or Third Party is responsible for
performing the applicable Development activity.  Notwithstanding the foregoing,
the Parties have agreed upon an initial Lead Product Development Plan (including
the initial high-level Joint Development Cost Budget) for the Lead Product for
[***], which initial Lead Product Development Plan is attached hereto as Exhibit
G.  In the event of any inconsistency between a Development Plan and this
Agreement, the terms of this Agreement shall prevail.
(b)Amendments to the Development Plans.  On an annual basis no later than [***]
of each Calendar Year, or more often as the Parties deem appropriate, the JDC
(or with respect to any Early Program Development Plan, the appropriate
subcommittee) shall prepare amendments to the then-current Development Plan such
that the applicable Development Cost Budget shall always reflect the planned
activities under such Development Plan for the next [***], and which amendments
shall be finalized, approved, and included into such Development Plan, no later
than [***] of each Calendar Year for the next Calendar Year.  Each such amended
Development Plan shall specify the items described in Section 3.2.  Such amended
Development Cost Budget shall include an updated [***] budget for the probable
Development activities to be performed during the remainder of the then-current
Calendar Year (broken down by Calendar Quarter) and the next Calendar Year
(broken down by Calendar Quarter), and a forecast of the budgets for each
subsequent Calendar Year thereafter through completion of all Development
activities set forth in any such Development Plan.  Such updated and amended
Development Plan, shall reflect any changes, re-prioritization of studies
within, reallocation of resources with respect to, or additions to,
respectively, the then-current applicable Development Plan.  Once approved by
the JDC, the amended Lead Product Development Plan (including the corresponding
amended Joint Development Cost Budget) or the amended Early Program Development
Plan (including the corresponding amended Early Program Development Cost Budget)
shall become effective for the applicable period on the date approved by the JDC
(or such other date as the JDC shall specify).  Any JDC-approved amended Lead
Product Development Plan (including the corresponding amended Joint Development
Cost Budget) or JDC-approved amended Early Program Development Plan (including
the corresponding amended Early Program Development Cost Budget) shall
supersede, respectively, the previous Lead Product Development Plan (including
the corresponding Joint Development Cost Budget) or Early Program Development
Plan (including the corresponding Early Program Development Cost Budget), in
each case, for the applicable period.
3.3Consensus.  For development of the Lead Product, the Parties shall strive to
reach consensus on the Lead Product Development Plan through the JDC with the
intent to establish a clinical plan in the Territory that benefits both Parties
in their respective regions for Commercialization.  If the JDC is unable to
agree on elements of the Lead Product Development Plan (as to Indications or
design of additional Clinical Trials), then the matter shall be referred to the
JSC for resolution with respect to the Lead Product Development Plan provided
that, if the Parties mutually agree to co-formulate a Combination Product
involving Roche Clinical Compounds or Roche Marketed Products, then the Parties
shall mutually agree to the applicable portion of the Development Plan.
3.4Ongoing Clinical Trials.  Except as otherwise agreed to in the applicable
Transition Plan, BPM shall use Commercially Reasonable Efforts to manage and
lead the conduct of any Clinical Trials ongoing as of the Effective Date, even
if the trial is being run in the Roche Territory.
3.5Supplemental Studies.
(a)Each of BPM and Roche shall have responsibility for the conduct of all
Clinical Trials (other than Supplemental Studies) for Licensed Products in the
Field in the Territory pursuant to the applicable Development Plan.  Following
the first Regulatory Approval for a Licensed Product, to the extent that a Party
(i) desires to conduct any Clinical Trials designed to achieve a Regulatory
Approval for such Licensed Product [***], (ii) desires to conduct any
Nonclinical Studies or Clinical Trials for such Licensed Product that [***], or
(iii) desires to conduct a Phase 4 Clinical Trial that [***], in each case
((i)-(iii)) for

28

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

such Licensed Product that the other Party does not desire to co-fund (each a
“Supplemental Study”), the Party desiring to conduct any such Supplemental
Study(ies) may do so [***], subject to the following limitations in this Section
3.5.
(b)If the Party conducting a Supplemental Study uses any preclinical or clinical
data, including Know-How resulting from such Supplemental Study, [***], then the
other Party shall [***].
3.6Joint Development Costs; Joint Early Program Development Costs.  With respect
to a Licensed Product, if a Party’s actually incurred Joint Development Costs or
Joint Early Program Development Costs, as applicable, for a Calendar Year
exceeds [***] of its portion of the Joint Development Cost Budget or Early
Program Development Cost Budget, as applicable, for such Calendar Year, such
excess portion of Joint Development Costs or Joint Early Program Development
Costs, as applicable, shall be entirely borne by the Party that exceeded its
portion of such Joint Development Cost Budget or Joint Early Program Development
Costs, provided that (a) BPM approved the amount included in the Joint
Development Cost Budget or Early Program Development Cost Budget, as applicable,
specifically attributable to the activities conducted by BPM under such Joint
Development Cost Budget or Early Program Development Cost Budget, and (b) the
JDC (or with respect to any Early Program Development Plan, the appropriate
subcommittee) shall have the right during a Calendar Year to update the Joint
Development Cost Budget or Early Program Development Cost Budget, as applicable,
in the event of (i) [***], (ii) [***], or (iii) [***] (each of (i), (ii) and
(iii), [***]).  Any additional Joint Development Costs or Joint Early Program
Development Costs, as applicable, incurred in a Calendar Year resulting from
[***] shall be subject to sharing of Joint Development Costs and Joint Early
Program Development Costs pursuant to Section 8.3(a).
3.7[***] Early Program Development Plans.  If the annual update to any Early
Program Development Plan results in [***] for the next Calendar Year or [***]
for the subsequent Calendar Year from the then-current Early Program Development
Cost [***], after taking into consideration any [***], then [***].
3.8Reporting.  Each Party shall periodically provide to the JDC, on a [***]
basis, or more frequently as reasonably requested by the JDC, an update
regarding development activities conducted by or on behalf of such Party with
respect to the Lead Product, as well as any Supplemental Studies, conducted by
or on behalf of such Party with respect to the Lead Product.  The Parties shall
periodically report to the JDC, but in no event less than on a [***] basis,
regarding their respective activities conducted under any Development Plan.  In
addition, each Party shall promptly share with the other Party all material
developments and information that it comes to possess relating to the
development of any Licensed Products and all other data and information that
either Party may reasonably request to support the filing of Regulatory
Materials in a mutually agreed format, including (a) safety concerns for
Licensed Products, and (b) study reports and data generated from Clinical Trials
of such Licensed Products.
3.9Clinical Trial Reporting.  Each Party agrees that (a) each Clinical Trial
conducted pursuant to the applicable Development Plan that is required to be
posted pursuant to Applicable Law or applicable industry codes, including the
PhRMA Code, on clinicaltrials.gov or any other similar registry shall be so
posted, and (b) all results of such Clinical Trials that are necessary for
obtaining a Regulatory Approval for a Licensed Product in the Territory shall be
posted on clinicalstudyresults.org and on any other registry with requirements
consistent with the registration and publication guidelines of the International
Committee of Medical Journal Editors, to the extent required.  All data and
information posted on clinicaltrial.gov, clinicalstudyresults.org or any other
registry pursuant to this Section 3.9 shall be subject to prior review and
authorization pursuant to Section 12.4 as if such posting were a publication.

29

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

3.10Development Records.  Each Party shall maintain complete and accurate
records (in the form of technical notebooks or electronic files where
appropriate) of all work conducted by it under the applicable Development Plan
and all Know-How resulting from such work.  Such records shall fully and
properly reflect all work done and results achieved in the performance of the
applicable Development Plan in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes.  Each Party shall have the right
to receive copies of such records maintained by the other Party, including in
electronic format if maintained in such format, at reasonable times to the
extent reasonably necessary to perform obligations or exercise rights under this
Agreement.
3.11Data Exchange and Use.  In addition to its adverse event and safety data
reporting obligations set forth in Section 4.3, each Party shall promptly
provide the other Party with copies of all data and results and all supporting
documentation (e.g., protocols, Investigator’s Brochures, case report forms,
analysis plans) Controlled by such Party that are generated by or on behalf of
such Party or its Affiliates, Sublicensees, or subcontractors, if applicable, in
the Development of each Licensed Product.  Roche shall have the right to use and
reference such data and results provided by BPM for the purpose of obtaining,
supporting, and maintaining Regulatory Materials and Regulatory Approvals, and
any Pricing and Reimbursement Approval, as applicable, of the Licensed Products
in the Roche Territory, without additional consideration.  BPM and its designees
shall have the right to use and reference such data and results provided by
Roche for the purpose of obtaining, supporting, or maintaining Regulatory
Materials and Regulatory Approvals, as applicable, of any Licensed Product or
BPM Combination Product outside of the Territory, without additional
consideration.
3.12Subcontracts.  Each Party may perform any of its Development obligations
under this Agreement through one or more subcontractors or consultants, provided
that (a) such Party remains responsible for the work allocated to, and payment
to, such subcontractors and consultants to the same extent it would if it had
done such work itself; (b) the subcontractor or consultant undertakes in writing
commercially reasonable obligations of confidentiality and non-use regarding
Confidential Information, that are substantially the same as those undertaken by
the Parties with respect to Confidential Information pursuant to Article 12
hereof; and (c) the subcontractor or consultant undertakes in writing to assign
or exclusively license back (with the right to sublicense) all intellectual
property with respect to Compounds or Licensed Products developed in the course
of performing any such work to such Party.  Each Party may also subcontract
Development work on terms other than those set forth in this Section 3.12 with
the prior approval of the JDC.
3.13Second Generation RET Compounds.
(a)During the Term, either Party may propose to the JDC initiation of a program
to discover and perform development work with the goal of identifying a Second
Generation RET Compound.  If the JDC agrees on the initiation of such Second
Generation RET Compound program, BPM shall prepare and present to the JDC a plan
that describes (i) the proposed overall program of discovery and Development for
a Second Generation RET Compound [***]; (ii) [***], (iii) the anticipated start
dates of such discovery and Development activities; and (iv) the respective
roles and responsibilities of each Party in connection with such activities
(such plan, as approved or modified by the JDC, the “Second Generation Research
Plan”).  If the JDC agrees to initiate activities under a Second Generation
Research Plan, then BPM shall lead and be responsible [***] for discovery and
Development activities [***] by a Second Generation RET Compound, (such
compound, together with any backup compounds discovered or developed in
connection with the conduct of such Second Generation Research Plan [***]
collectively, a “Second Generation Clinical Candidate”).  If the JDC agrees to
initiate activities under the Second Generation Research Plan, then each of
Roche and BPM shall use Commercially Reasonable Efforts to carry out the tasks
specified under the Second Generation Research Plan in a timely and effective
manner.  In connection with the

30

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

approval of such Second Generation Research Plan by the JDC, the JSC shall form
a Committee to oversee the activities under such Second Generation Research
Plan.
(b)BPM hereby grants to Roche during the Option Period an exclusive Option Right
to obtain the licenses set forth in Section 7.1 with respect to such Second
Generation Clinical Candidate and Licensed Products containing such Second
Generation Clinical Candidate (an “Option Right”).  Roche shall have the right
to exercise its Option Right for a Second Generation Clinical Candidate, if at
all, by properly delivering an Option Exercise Notice for such Second Generation
Clinical Candidate at any time during the Option Period.  Prior to Roche’s
exercise of its Option Right for a Second Generation Clinical Candidate, Roche
shall have the right to conduct due diligence with respect to such Second
Generation Clinical Candidate and BPM shall provide timely to Roche all
reasonably requested information to enable Roche to conduct such due diligence.
Once the Option Right for a Second Generation Clinical Candidate is exercised,
such Second Generation Clinical Candidate shall become a “Second Generation
Compound,” the products containing such Second Generation Clinical Candidate
shall become “Licensed Products” and all terms under this Agreement with respect
to Compounds and Licensed Products shall apply, including the financial terms in
Article 9.  Within [***] of Roche exercising the Option Right for such Second
Generation Clinical Candidate, the Parties shall prepare and present to the JDC
for approval an initial Early Program Development Plan, which describes the
overall program for Development of such Second Generation Clinical Candidate
[***].
(c)For any Second Generation Clinical Candidate to which Roche does not timely
exercise its Option Right, then, effective as of the expiration of the Option
Period, (i) all discovery and Development activities with respect to such Second
Generation Clinical Candidate shall terminate, (ii) BPM shall retain all rights,
title and interest in and to such Second Generation Clinical Candidate and shall
have the sole right  to continue any Development of such Second Generation
Clinical Candidate, in its sole discretion, (iii) all rights and obligations
(including the licenses to Roche) under this Agreement with respect to such
Second Generation Clinical Candidate and Licensed Products containing such
Second Generation Clinical Candidate shall terminate, and (iv) the exclusivity
provisions under Section 7.8(a) shall no longer apply.  For clarity, if Roche
does not timely exercise its Option Right, and BPM desires to continue to
research, develop or commercialize such Second Generation Clinical Candidate or
a product containing such Second Generation Clinical Candidate in combination
with a Roche Clinical Compound or Roche Marketed Products, then Roche shall
consider, at its sole discretion, supplying such Roche Clinical Compound or
Roche Marketed Products to BPM or its designee pursuant to a supply agreement on
terms and conditions to be agreed upon by the Parties in good faith.
3.14Development of Diagnostic Tests and Biomarkers.  In connection with the
Development or Commercialization of any Licensed Product, the Parties may
contemplate the Development of one or more diagnostic tests or complementary
diagnostic tests (each, a “Diagnostic Test”) or biomarkers or bioreagents (each,
a “Biomarker”), in each case, to be used in connection with such Licensed
Product in the Territory.  Development of any Diagnostic Test or Biomarker to be
used to support the Regulatory Approval for a Licensed Product in the Territory
shall be pursuant to an approved Development Plan.
(a)If the JDC determines that either Party shall Develop a Diagnostic Test or
Biomarker to be used to support the Regulatory Approval for a Licensed Product
in the Territory, then the costs and expenses incurred by or on behalf of such
Party in connection with the Development (including seeking Regulatory Approval
therefor) of any such Diagnostic Tests or Biomarkers in the Territory shall be
included as Joint Development Costs or Joint Early Program Development Costs, as
applicable, and shared by the Parties in accordance with Section 8.3.
(b)[***].

31

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

3.15Notice of Metabolites.  At any time during the Term, each Party shall
provide the other Party with written notice of any Metabolite(s) not identified
in Exhibit C, which notice shall include the chemical structure of such
metabolite (each such metabolite, a “New Metabolite”).  Effective upon receipt
of such written notice, (a) such New Metabolite shall become a Compound and (b)
BPM hereby grants to Roche the licenses specified under Section 7.1 with respect
to such New Metabolite as a Compound; provided that in each case (clauses (a)
and (b)) if BPM does not, as of the date of such written notice, Control the BPM
Technology that Covers (with respect to BPM Patents) or relates to (with respect
to BPM Know-How) the New Metabolite, then (i) such New Metabolite shall not
become a Compound and (ii) BPM shall not grant to Roche any license under
Section 7.1 with respect to such New Metabolite.  Roche covenants that it shall
not Develop, Manufacture or Commercialize any Metabolite unless and until such
Metabolite becomes a Compound; provided, however, that nothing in this Section
3.15 shall be interpreted to prevent Roche from continuing to Develop,
Manufacture and Commercialize then-existing Compounds as contemplated by this
Agreement.
Article 4REGULATORY MATTERS
4.1Regulatory Responsibilities.
(a)General.  The Parties shall collaborate through the JDC on a regulatory
strategy, filings of Regulatory Materials and interactions with Regulatory
Authorities for the Shared Territory.  The Parties intend that the Lead Product
Development Plan and Early Program Development Plan shall each set forth the
regulatory strategy for seeking Regulatory Approvals in the Shared Territory of
all Licensed Products being Developed.
(b)Responsibilities.
(i)Subject to oversight by the JDC, [***] for all Regulatory Interactions in the
Shared Territory with respect to all Compounds and Licensed Products.
(ii)Roche shall have sole responsibility for all Regulatory Interactions with
respect to Compounds and Licensed Products in the Roche Territory.
(iii)“Regulatory Interactions” means (A) monitoring and coordinating all
regulatory actions, communications and filings with, and submissions to, all
Regulatory Authorities with respect to a Compound or Licensed Product, (B)
interfacing, corresponding and meeting with the Regulatory Authorities with
respect to a Compound or Licensed Product, and (C) sole responsibility for pre-
and post-authorization pharmacovigilance activities (including, but not limited
to, preparation of PSUR, DSUR, IB, signal detection, etc.). Each Party shall use
Commercially Reasonable Efforts to conduct Regulatory Interactions in the Shared
Territory hereunder in accordance with the Development Plan and Joint
Commercialization Plan, as applicable.  Roche shall use Commercially Reasonable
Efforts to conduct Regulatory Interactions for which Roche is responsible in the
Roche Territory hereunder in accordance with the Development Plan and Roche
Operational Plan, as applicable.
(c)Regulatory Filings and Approvals.
(i)Shared Territory.  Subject to oversight by the JDC, Roche shall have the
right to file in its own name, and to own, all Regulatory Materials and
Regulatory Approvals for such Licensed Product in the Shared Territory.
 Effective [***], BPM hereby assigns and transfers to Roche [***] of BPM. Each
Party will submit all filings, letters and other documentation necessary to
effect such assignments and transfers to the Regulatory Authority in the Shared

32

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Territory.  Until [***], BPM shall [***].  Following [***], Roche shall [***].
 The responsible Party shall reasonably promptly notify the other Party of all
Regulatory Materials (other than routine correspondence) that such Party submits
for such Licensed Products in the Shared Territory and shall reasonably promptly
provide the other Party with a copy (which may be wholly or partly in electronic
form) of such Regulatory Materials in advance of their intended date of
submission to a Regulatory Authority in the Shared Territory for the other
Party’s review and comment and shall consider in good faith any comments thereto
provided by the other Party.  The responsible Party shall keep the other Party
informed on an ongoing basis regarding its Regulatory Interactions and
Regulatory Approvals received and shall consult with the other Party and respond
to reasonable requests by the other Party for additional information.  The
responsible Party shall provide the other Party with reasonable advance notice
of any scheduled meeting (whether such meeting is in-person, by teleconference,
or otherwise) with respect to such matter with any Regulatory Authority in the
Shared Territory, and the other Party shall have the right to participate in any
such meeting, to the extent permitted by Applicable Law, with the
representatives of the responsible Party having the right to  take the lead as
the primary spokespeople at such meetings with Regulatory Authorities in the
Shared Territory; provided that, to the extent that any Regulatory Interactions
are ongoing as of the Effective Date, such participation in meetings with
Regulatory Authorities in the Shared Territory may be limited by BPM to avoid
disruption or delays.  The responsible Party also shall reasonably promptly
furnish the other Party with copies of all material correspondence to or from,
and minutes of all such meetings with, any Regulatory Authority.
(ii)Roche Territory.  Roche (and its Affiliates and Sublicensees) shall have the
right to file in its own name, and to own, all Regulatory Materials and
Regulatory Approvals for Licensed Products in the Roche Territory.  Roche shall
provide BPM with reasonable advance notice of any scheduled meeting (whether
such meeting is in-person, by teleconference, or otherwise) with respect to such
matter with any Regulatory Authority in the Major Countries [***] and BPM shall
have the right to participate in any such meeting, to the extent permitted by
Applicable Law, with the representatives of Roche taking the lead as the primary
spokespeople at such meetings with Regulatory Authorities.  Roche shall provide
to BPM annual updates of its Regulatory Interactions, including updates with
respect to filings of Regulatory Materials made, meetings held with Regulatory
Authorities, and Regulatory Approvals received in the Roche Territory and shall
respond to reasonable requests by BPM for additional information.  Effective
[***], BPM hereby assigns and transfers to Roche all Regulatory Materials and
Regulatory Approvals for Licensed Products in the Roche Territory to Roche, in
each case, that is in the possession or Control of BPM.  Each Party will submit
all filings, letters and other documentation necessary to effect such
assignments and transfers to the Regulatory Authority in the Roche Territory.
 Until [***], BPM shall be responsible for and handle all matters related to the
Licensed Products involving a Regulatory Authority in the EU, to the extent not
yet assigned and transferred to Roche, and shall keep Roche informed of all
regulatory matters relating to any Licensed Product in the EU.  The Parties
shall follow EMA guidance for the transfer of the MAA in the EU. Analogous
procedures will be followed for other countries in the Roche Territory where BPM
has already submitted an MAA.
(d)Rights of Reference.
(i)Each Party hereby grants to the other Party, its Affiliates and Sublicensees
a right to cross-reference, file or incorporate by reference any Regulatory
Materials and any Regulatory Approval for Licensed Products and all data and
other Know-How included or referenced therein or filed in support of any such
Regulatory Materials or Regulatory Approvals, subject to the scope of the
licenses granted under Sections 7.1 and 7.2, including any patient registries
(and any data and other Know-How therein) for any Licensed Product, which
Regulatory

33

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Materials, Regulatory Approval, data and other information is Controlled by such
Party or any of its Affiliates, for the purpose of the other Party, its
Affiliates or any Sublicensee developing and obtaining or maintaining Regulatory
Approvals for Licensed Products in the Territory as permitted under this
Agreement and to otherwise enable such Party to fulfill its obligations or
exercise its rights hereunder with respect to Licensed Products in the
Territory.  BPM shall provide to Roche access to any BPM Know-How to facilitate
Roche’s use of the Regulatory Materials and Regulatory Approvals as provided in
this Section 4.1(d)(i).
(ii)In addition, Roche hereby grants to BPM, its Affiliates, licensees and
Sublicensees a right of reference to any Regulatory Materials and Regulatory
Approval for Licensed Products in the Roche Territory and all data and other
Know-How included or referenced therein in support of any such Regulatory
Materials or Regulatory Approvals, including any patient registries (and any
data and other Know-How therein) for any Licensed Product, which Regulatory
Materials, Regulatory Approval, data and other information is Controlled by
Roche or any of its Affiliates, for the purpose of BPM, its Affiliates, licensee
or any Sublicensee developing, obtaining or maintaining Regulatory Approvals for
Licensed Products in the Existing Partner Territory.  Roche shall provide to BPM
access to any reasonably required Roche Know-How to facilitate BPM’s use of the
Regulatory Materials and Regulatory Approvals as provided in this Section
4.1(d)(ii).
(iii)Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such instruments and shall do and cause to be done such reasonable
acts and things, as may be necessary under, or as the other Party may reasonably
request, to effectuate the rights of reference contemplated in this
Section 4.1(d).
4.2Recalls, Market Withdrawals or Corrective Actions.  In the event that any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with a Licensed Product in the Field in the Territory, or in the
event either Party determines that an event, incident or circumstance has
occurred that may result in the need for a recall or market withdrawal of a
Licensed Product in the Field in the Territory, the Party notified of such
recall or similar action, or the Party that desires such recall or similar
action, shall as promptly as possible, notify the other Party by telephone or
e-mail.  Roche, in consultation with BPM, shall decide whether to conduct a
recall of a Licensed Product in the Roche Territory and the manner in which any
such recall shall be conducted (except in the case of a government mandated
recall, when Roche may act without such advance notice but shall notify BPM as
soon as possible thereafter).  BPM and Roche shall mutually decide whether to
conduct a recall of a Licensed Product in the Shared Territory and the manner in
which such recall shall be conducted.  Except as may otherwise be agreed to by
the Parties, Roche shall bear the expense of any such recall in the Roche
Territory and the Parties shall equally bear the expense of any such recall in
the Shared Territory.  Each Party shall make available all of its pertinent
records that may be reasonably requested by the other Party in order for a Party
to effect a recall of a Licensed Product in the Territory.  The Parties’ rights
and obligations under this Section 4.2 shall be subject to the terms of any
Pharmacovigilance Agreement or Supply Agreement entered into between the
Parties.  In the event of a conflict between the provisions of any
Pharmacovigilance Agreement or Supply Agreement, as applicable, and this Section
4.2, the provisions of such Pharmacovigilance Agreement or Supply Agreement, as
applicable, shall govern.
4.3Reporting Adverse Events.  As soon as practicable after the Effective Date,
the Parties shall mutually agree and execute a separate agreement
(“Pharmacovigilance Agreement”) specifying the procedures and timeframes for
compliance with Applicable Law pertaining to safety reporting of each Licensed
Product and their related activities.  The Pharmacovigilance Agreement will set
forth set forth each Party’s responsibilities and obligations pertaining to
safety collection, assessment and reporting of the Compounds and Licensed
Products based on relevant guidelines and Applicable Law.  The allocation of

34

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

responsibilities in the applicable phases of the collaboration, including
transfer of global safety database of the Compounds and Licensed Products shall
be governed by the Pharmacovigilance Agreement.

Article 5OPERATIONS
5.1Operations Generally.  BPM and Roche desire and intend to work together to
leverage each Party’s expertise and to collaborate with respect to the
Commercialization activities and Medical Affairs Activities of the Lead Product
in the Shared Territory.
(a)BPM shall book all sales of the Lead Product in the Shared Territory until
[***].  Following [***], Roche shall book all sales of Licensed Products
(including, for clarity, the Lead Product) in the Shared Territory.      
(b)Roche shall have sole financial responsibility and decision-making authority
for the Commercialization and Medical Affairs Activities related thereto of
Licensed Products in the Roche Territory and shall book all sales of Licensed
Products in the Roche Territory.  
(c)The Parties shall enter into a transition plan at a mutually agreed time
following the Effective Date including the activities set forth in Exhibit F to
effect such transition that ensures reasonable continuity in the Development,
Manufacture, Commercialization and Medical Affairs Activities related thereto
and does not negatively impact the timing or execution of any launch activities
with respect to the Lead Product in each of the Shared Territory and Roche
Territory (each a “Transition Plan”).  Each Party will use Commercially
Reasonable Efforts to perform the obligations assigned to it under the
Transition Plans in accordance with any timelines set forth therein [***].  The
costs in performing such obligations [***]; provided that [***].
5.2Commercialization Diligence; Standards of Conduct.
(a)Roche Territory.  Roche shall use Commercially Reasonable Efforts to
Commercialize [***] Compounds and Licensed Products in the Roche Territory, and
to carry out the tasks specified under the Roche Operational Plan in a timely
manner, and shall conduct its activities in compliance in all material respects
with Applicable Law and applicable codes of conduct in each country within the
Roche Territory.
(b)Shared Territory.  Each of Roche and BPM shall use Commercially Reasonable
Efforts to Commercialize [***] Compounds and Licensed Products in the Shared
Territory, and to carry out the tasks specified under the Joint
Commercialization Plan, in a timely and effective manner, and Roche and BPM
shall each conduct its activities under the Joint Commercialization Plan, as
applicable, in compliance in all material respects with Applicable Law and
applicable codes of conduct, including the PhRMA Code.  Roche’s
Commercialization efforts may be conducted by persons who are also
commercializing products that are not Licensed Products and prioritization of
such efforts among products shall be reasonably determined by Roche and
consistently applied with its other products of a similar market potential.
 Subject to JSC approval of the Joint Commercialization Plan, the JCC shall be
responsible for establishing the sales force allocation between the Parties for
the Shared Territory, with the goal of having each Party participate on a
meaningful basis in such activities to optimize the value of the Licensed
Products.
5.3Therapeutic Area Team.
(a)General.  [***] following the Effective Date, BPM representatives, including
a co-chair, a marketing and medical affairs representatives, shall be invited to
participate in Roche’s therapeutic

35

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

area team that oversees and manages the day-to-day operations in the Shared
Territory with respect to [***] in the Shared Territory, or any successor team
thereof (the “TAT”).  BPM may replace its TAT representatives at any time upon
written notice to Roche.  In addition, the BPM TAT representatives may be
represented at any meeting by another person designated by BPM who has the
required expertise and authority to act on BPM’s behalf.  BPM may invite
non-members to participate in the discussions and meetings of the TAT based on
subject matter expertise. The TAT shall act by consensus [***].  
(b)Specific Responsibilities of the TAT.  The TAT shall have the following
responsibilities for and limited to the Shared Territory:
(i)discuss, prepare and submit to the JCC for approval the Joint
Commercialization Plan (including Joint Commercialization Budget) and all annual
and interim amendments to such Joint Commercialization Plan (including Joint
Commercialization Budget);
(ii)oversee implementation of the Joint Commercialization Plan, including the
Commercialization activities;
(iii)review, discuss and coordinate the Commercialization strategy, which would
include the review of strategic marketing priorities and plans, branding and
product positioning and key marketing messages, associated key tactics;
(iv)[***];
(v)discuss and review the sales forecasts for the Lead Product;
(vi)in collaboration with the JMAC review, discuss and coordinate Medical
Affairs Activities in the Shared Territory, including review and discussion of
proposed data communication strategy, scientific presentations and publications;
(vii)attempt to resolve operational issues; and
(viii)perform such other functions as directed by the JCC in accordance with
Section 2.5(c)(vii).
(c)Meetings.  The TAT shall meet on a regular basis to coordinate the day-to-day
activities of the TAT.  The TAT may meet in person, by videoconference, or by
teleconference.  Each Party shall bear the expense of its respective TAT
members’ participation in TAT meetings.  The Roche team leader shall be
responsible for convening and presiding at meetings of the TAT and preparing and
promptly distributing reasonably detailed written minutes of TAT meetings that
reflect all alignments agreed upon and action items identified at such meetings.
5.4Commercialization of Licensed Products in the Shared Territory.
(a)Joint Commercialization Plan.
(i)The Parties shall agree on a comprehensive joint product plan for Licensed
Products in the Shared Territory (the “Joint Commercialization Plan”), which
shall include [***] (the, “Joint Commercialization Budget”).  Notwithstanding
the foregoing, the initial Joint Commercialization Plan (including the initial
high-level Joint Commercialization Budget [***]), which includes a  forecasted
profit and loss plan [***] based on initial product plan activities for the Lead
Product during such period, is attached hereto as Exhibit H.

36

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(ii)On an annual basis no later than [***] of each Calendar Year, or more often
as the Parties deem appropriate, the JCC shall prepare amendments to the
then-current Joint Commercialization Plan such that the forecasted profit and
loss plan shall always reflect the forecasted profit and loss for the Licensed
Products in the Shared Territory for [***], which amendments shall be finalized
and approved by the JCC and included into the applicable Joint Commercialization
Plan no later than [***] of each Calendar Year. The Joint Commercialization Plan
shall allocate the responsibilities of the Parties for all Commercialization
activities in the Shared Territory in an equitable manner that optimizes the
value of the Licensed Products in the Shared Territory.  The Joint
Commercialization Plan, including the corresponding Joint Commercialization
Budget, with respect to the Licensed Products in the Shared Territory and
subsequent revisions thereto shall contain such information as the JCC and JSC
believes necessary for the successful Commercialization of the Licensed Products
in the Shared Territory, both pre- and post-launch.  On a Calendar Year basis,
or more often as the Parties deem appropriate, the JCC shall prepare and approve
amendments to the then-current Joint Commercialization Plan, including the
corresponding Joint Commercialization Budget.  In the event of any inconsistency
between a Joint Commercialization Plan and this Agreement, the terms of this
Agreement shall prevail.  Each Party shall conduct its activities under the
Joint Commercialization Plan in compliance in all material respects with
Applicable Law.  For the avoidance of doubt, any costs incurred by a Party for
any Commercialization activity that are not set forth in the then-current Joint
Commercialization Budget or are incurred for any Commercialization activity not
included in the then-current Joint Commercialization Plan are not Joint
Operational Costs and shall not be subject to reconciliation pursuant to this
Section 5.4 and shall be borne entirely by the Party that incurs them.
(b)Advertising and Promotional Materials.  Subject to Applicable Law, and
applicable industry codes of conduct, including the PhRMA Code, all promotional
materials for any Licensed Product in the Shared Territory shall include, with
equal prominence, the names and logos of both Parties.  All such promotional
materials shall be reviewed and approved in accordance with the policies and
procedures established by the JCC in accordance with Section 2.5(c)(v).  The JCC
shall establish a joint promotional review committee, comprised of personnel
with equal representation from both BPM and Roche in the marketing, regulatory,
medical affairs and legal areas, responsible for review and approval of all
promotional materials for any Licensed Product in the Shared Territory.  The
initial chairperson for the joint promotional review committee [***]. The JCC
shall mutually determine the processes and procedures for the joint promotional
review committee, including the resolution of any disagreement between the
Parties at the joint promotional review committee; provided that, no Party shall
be required to use promotional materials, which in such Party’s reasonable
judgment are not compliant with Applicable Law, the PhRMA Code or such Party’s
internal compliance policies.
(c)[***] Authority over Field Representatives.  [***]  Nothing in this Agreement
shall be construed to conclude that any of BPM’s field representatives or any
other agents or employees of BPM are agents or employees of Roche or subject to
Roche’s direction and control.  BPM shall have sole authority over the terms and
conditions of employment of BPM’s field representatives, including their
selection, management, compensation (including incentive plans) and discharge.
 Nothing in this Agreement shall be construed to conclude that any of Roche’s
field representatives or any other agents or employees of Roche are agents or
employees of BPM or subject to BPM’s direction and control.  Roche shall have
sole authority over the terms and conditions of employment of Roche’s field
representatives, including their selection, management compensation (including
incentive plans) and discharge.
5.5Commercialization of Licensed Products in the Roche Territory.  Roche shall
prepare and submit to the JCC a plan for Commercialization of the Licensed
Product in the Roche Territory (the “Roche Operational Plan”), on a Calendar
Year basis.  The Roche Operational Plan shall include [***].  The initial Roche
Operational Plan shall be delivered to the JCC not later than [***].  On at
least a Calendar Year

37

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

basis, Roche shall update and amend, as appropriate, the then-current Roche
Operational Plan.  Roche shall submit all material updates and amendments to the
Roche Operational Plan to the JCC for review and comments.

5.6Medical Affairs Activities.
(a)Roche Territory.  Roche shall have the sole right and responsibility for
Medical Affairs Activities in support of Licensed Products in the Roche
Territory. Roche shall use Commercially Reasonable Efforts to perform Medical
Affairs Activities in support of Licensed Products in the Roche Territory and
will provide annual plans, amendments and status reports to the JMAC for review
and discussion.  
(b)Shared Territory.  Subject to the oversight of the JMAC, BPM and Roche shall
each be responsible for undertaking Medical Affairs Activities in the Shared
Territory.  Each of BPM and Roche shall use Commercially Reasonable Efforts to
perform Medical Affairs Activities in support of Licensed Products in the Shared
Territory, and to carry out the tasks assigned to it under the Joint Medical
Affairs Plan in a timely and effective manner and in compliance in all material
respects with Applicable Law and applicable industry codes, including PhRMA
Code.  The JMAC shall be responsible for establishing the number of medical
affairs personnel and allocation between the Parties of medical affairs coverage
for the Shared Territory, with the goal of having each Party participate on a
meaningful basis in such activities to optimize the value of the Licensed
Products.
(c)Joint Medical Affairs Plan.  All Medical Affairs Activities and objectives in
support of Licensed Products in the Territory shall be described in a
comprehensive plan (such plan, a “Joint Medical Affairs Plan”) that describes
for [***], the pre-launch activities, launch activities, and subsequent Medical
Affairs Activities for such Licensed Product in the Territory, including [***].
The budget set forth in the Joint Medical Affairs Plan shall be allocated
between (i) the Joint Operational Costs for the portion of the Medical Affairs
Activities in support of Commercialization of Licensed Products in the Shared
Territory, (ii) the Joint Development Costs or Joint Early Program Development
Costs, as applicable, for the portion of Medical Affairs Activities in support
of Development of Licensed Products in the Territory, subject to any overages
permitted pursuant to Section 3.6, as applicable, and (iii) the budget within
the Roche Operational Plan for the portion of Medical Affairs Activities in
support of Commercialization in the Roche Territory, subject to any overages
permitted pursuant to Section 5.7(b). The JMAC shall discuss and coordinate with
the JCC and JDC the allocation of the budget set forth in the Joint Medical
Affairs Plan.  The JMAC shall prepare and approve the initial Joint Medical
Affairs Plan.  The Joint Medical Affairs Plan with respect to a Licensed Product
and subsequent revisions thereto shall contain such information as the JMAC
believes necessary for the successful medical affairs support of such Licensed
Product, both pre- and post-launch.  On an annual Calendar Year basis, or more
often as the Parties deem appropriate, the JMAC shall prepare and approve the
Joint Medical Affairs Plan and any amendments thereto in consultation with the
JDC and JCC with respect to the associated budgets for the Joint Operational
Costs, Joint Development Costs and Joint Early Program Development Costs.  In
the event of any inconsistency between a Joint Medical Affairs Plan and this
Agreement, the terms of this Agreement shall prevail.
5.7Operations Costs.
(a)Roche Territory.  With respect to Compounds and Licensed Products, Roche
shall be responsible for one hundred percent (100%) of all costs and expenses
incurred by Roche and its Affiliates and Sublicensees with respect to
Commercialization thereof in the Roche Territory.

38

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(b)Shared Territory.  BPM and Roche shall share equally all Joint Operational
Costs with respect to Licensed Products in the Shared Territory.
 Notwithstanding the amounts allocated to Commercialization of Licensed Products
in the Shared Territory in the applicable Joint Commercialization Budget, for
any Calendar Year, Roche and BPM shall each be permitted to recover Joint
Operational Costs with respect to such Party’s Commercialization activities for
such Calendar Year covered in the Joint Commercialization Budget in excess of
the amount allocated to it therein (i) by [***] of the amount so allocated, but
solely to the extent such overage was outside the reasonable control of the
applicable Party and was not attributable to a failure by the applicable Party
to use Commercially Reasonable Efforts to adequately supervise any Third Party
performing such activities or (ii) with the unanimous approval of the JCC, which
approval may be granted either in advance of such costs being incurred or
retroactively.  Roche and BPM shall reconcile Joint Operational Costs incurred
by each Party through the procedures in Section 8.3.
5.8Commercialization Reports.  Roche shall keep the JCC fully informed regarding
the progress and results of Commercialization activities for Licensed Products
in the Roche Territory, [***].  The TAT shall keep the JCC fully informed
regarding the progress and results of Commercialization activities for Licensed
Products in the Shared Territory [***].  The TAT shall provide a [***] forecast
for Licensed Products in the Shared Territory as agreed with the JCC.
5.9Sales and Distribution.
(a)Subject to the terms and conditions of this Agreement and prior to the
Transition Date with respect to booking of sales in the Shared Territory, (i)
[***] (ii) [***]; provided that, (A) [***], and (B) [***] and (iii) Roche shall
not accept orders for Licensed Products or make sales for its own account or for
BPM’s account, and if Roche receives any order for Licensed Products in the
Shared Territory, it shall refer such orders to BPM for acceptance or rejection.
(b)Subject to the terms and conditions of this Agreement, (i) following the
Transition Date with respect to the booking of sales for the Lead Product in the
Shared Territory and (ii) during the Term, in the Roche Territory, (A) [***],
(B) [***], and (C) BPM shall not accept orders for Licensed Products or make
sales for its own account or for Roche’s account, and, if BPM receives any order
for Licensed Products in the Territory, it shall refer such orders to Roche for
acceptance or rejection.
5.10Coordination of Operational Activities.  The Parties recognize that each
Party may benefit from the coordination of certain Commercialization activities
and Medical Affairs Activities for the Licensed Products inside and outside of
the Territory (other than pricing for the Licensed Products inside and outside
of the Territory).  Accordingly, the Parties shall coordinate such activities
through the JCC where appropriate, which coordination may include communications
regarding product positioning, and BPM shall have the right to disclose
information regarding the Commercialization and Medical Affairs Activities
related thereto of Licensed Products in the Territory with its licensees and
Sublicensees in the Existing Partner Territory and shall have the obligation to
disclose to Roche information regarding the Commercialization and Medical
Affairs Activities related thereto of Licensed Products in the Existing Partner
Territory.
5.11Cross-Territorial Restrictions.
(a)Roche hereby covenants and agrees that, insofar as permitted by Applicable
Law, it shall not, and shall ensure that its Affiliates and Sublicensees shall
not, either directly or indirectly, knowingly promote, market, distribute,
import, sell or have sold any Licensed Product, including via internet or mail
order, into countries in the Existing Partner Territory.  As to such countries
in the Existing Partner Territory, Roche shall not, and shall ensure that its
Affiliates and Sublicensees shall not:  

39

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(i) establish or maintain any branch, warehouse or distribution facility for any
Licensed Product in such countries, (ii) engage in any advertising or
promotional activities relating to any Licensed Product that are directed
primarily to customers or other purchasers or users of such Licensed Product
located in such countries, (iii) solicit orders from any prospective purchaser
located in such countries, or (iv) sell or distribute any Licensed Product to
any person in the Roche Territory who it knows intends to sell any Licensed
Product in such countries.  If Roche receives any order from a prospective
purchaser located in a country in the Existing Partner Territory, insofar as
permitted by Applicable Law, Roche shall immediately refer that order to BPM,
and Roche shall not accept any such orders.  Roche shall not deliver or tender
(or cause to be delivered or tendered) any Licensed Product into a country in
the Existing Partner Territory.  Roche shall not, and shall ensure that its
Affiliates and Sublicensees shall not, restrict or impede in any manner BPM’s
exercise of its retained rights in the Existing Partner Territory.
(b)BPM hereby covenants and agrees that, insofar as permitted by Applicable Law,
it shall not, and shall ensure that its Affiliates and Sublicensees shall not,
either directly or indirectly, knowingly promote, market, distribute, import,
sell or have sold any Licensed Product, including via internet or mail order,
into countries in the Roche Territory.  As to such countries in the Roche
Territory, BPM shall not, and shall ensure that its Affiliates and Sublicensees
shall not:  (i) establish or maintain any branch, warehouse or distribution
facility for any Licensed Product in such countries, except as permitted for the
purposes of Section 7.2(a)(iii), (ii) engage in any advertising or promotional
activities relating to any Licensed Product that are directed primarily to
customers or other purchasers or users of such Licensed Product located in such
countries, (iii) solicit orders from any prospective purchaser located in such
countries, or (iv) sell or distribute any Licensed Product to any person outside
the Roche Territory who it knows intends to sell any Licensed Product in such
countries.  If BPM receives any order from a prospective purchaser located in a
country in the Roche Territory, insofar as permitted by Applicable Law, BPM
shall immediately refer that order to Roche, and BPM shall not accept any such
orders.  BPM shall not deliver or tender (or cause to be delivered or tendered)
any Licensed Product into a country in the Roche Territory.
5.12Subcontracts.  Each Party may perform any of its obligations under the Joint
Commercialization Plan or Joint Medical Affairs Plan and Roche may perform any
of its Commercialization obligations relating to the Licensed Products in the
Roche Territory through one or more subcontractors or consultants, provided that
(a) such Party remains responsible for the work allocated to, and payment to,
such subcontractors and consultants to the same extent it would if it had done
such work itself; (b) the subcontractor or consultant undertakes in writing
commercially reasonable obligations of confidentiality and non-use regarding
Confidential Information that are substantially the same as those undertaken by
the Parties with respect to Confidential Information pursuant to Article 12
hereof; and (c) the subcontractor or consultant undertakes in writing to assign
or exclusively license back (with the right to sublicense) all intellectual
property with respect to Licensed Products developed in the course of performing
any such work under the Joint Commercialization Plan or Joint Medical Affairs
Plan to the Party retaining such subcontractor or consultant.  A Party may also
subcontract Commercialization work on terms other than those set forth in this
Section 5.12, with the prior approval of the JCC.
5.13Commercialization of Diagnostic Tests and Biomarkers.  In connection with
the Commercialization of any Licensed Product, the Parties may contemplate the
Development of one or more Diagnostic Tests or Biomarkers to be used in
connection with such Licensed Product in the Territory.  Development of any
Diagnostic Test to support Commercialization of any Licensed Product following
Regulatory Approval of such Licensed Product in the Territory shall be pursuant
to an approved Commercialization Plan or Roche Operational Plan, as applicable.
 If the JDC determines that either Party shall Develop a Diagnostic Test or
Biomarker to be used to support Commercialization of a Licensed Product
following Regulatory Approval of such Licensed Product in the Territory, then
the costs and expenses incurred by or on behalf of such Party in connection with
the Development (including seeking Regulatory Approval therefor) and
Commercialization of any such Diagnostic Tests or Biomarkers shall be

40

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(a) included as Joint Development Costs hereunder and shared by the Parties in
accordance with Section 8.3 if such Diagnostic Test or Biomarker is intended for
use in the Shared Territory, and (b) borne by Roche if such Diagnostic Test or
Biomarker is intended for use solely in the Roche Territory.

Article 6MANUFACTURE AND SUPPLY
6.1Manufacturing Responsibilities.
(a)BPM shall have primary responsibility for Manufacture of Compounds and
Licensed Products in the Shared Territory and all CMC Activities necessary to
support receipt of Regulatory Approval of Licensed Products in the Shared
Territory, and for all commercial supply of Licensed Products in the Shared
Territory.  Upon BPM’s request, Roche shall provide reasonable support and
assistance to BPM with respect to CMC Activities for Licensed Products in the
Shared Territory.  Notwithstanding the foregoing, subject to Section 6.2(a),
[***].
(b)Subject to Section 6.2(a), Roche shall have primary responsibility for
Manufacture of Compounds and Licensed Products for the Roche Territory and all
CMC Activities necessary to support receipt of Regulatory Approval of Licensed
Products in the Roche Territory, and for all commercial supply of Licensed
Products for the Roche Territory.  [***].
6.2Technology Transfer.
(a)Roche shall have the right, but not obligation, to request a Technology
Transfer (as defined below) at any time following first commercial launch of a
Licensed Product in the Shared Territory.  Within [***] after such request of
Roche, subject to any confidentiality obligations to Third Parties, BPM shall
complete the transfer of all its Know-How within the BPM Technology relating to
the Manufacturing of the Compounds and Licensed Products to Roche or one or more
CMOs designated by and engaged directly by Roche with the goal of enabling Roche
or its designated CMO to Manufacture Compounds and Licensed Products
(“Technology Transfer”).  The Parties shall agree in good faith on a Technology
Transfer plan defining the scope, timeline and conditions of the Technology
Transfer.  Each Party shall bear its own cost of such Technology Transfer
provided that if BPM’s man hours for such Technology Transfer exceeds [***],
Roche shall reimburse additional man hours incurred by BPM at the FTE Rate
within [***] of receiving an invoice thereof.
(b)The JSC shall form a manufacturing committee within [***] after the Effective
Date (the “Manufacturing Committee”) to (i) develop the aforementioned
Technology Transfer plan and manage the activities thereunder, (ii) after such
time as the Lead Product receives Regulatory Approval from both the FDA and the
EMA for each of NSCLC and MTC, review and approve any changes to the process and
quality specifications (“Specifications”) for the Lead Product, and (iii) review
and approve Specifications for other Licensed Products and any changes thereto
(excluding the Second Generation Compound unless and until Roche exercises the
Option Right pursuant to Section 3.13).  For the avoidance of doubt, decisions
to be made by the Manufacturing Committee [***].
(c)During the Technology Transfer, [***].
(d)At such time as Roche is able to Manufacture the Lead Product (either itself
or through one or more CMOs), Roche shall be responsible for obtaining all
licenses or other authorizations for the importation of all quantities of Lead
Product in the Roche Territory.
6.3Additional Studies.  Roche shall complete any additional studies or testing
required to maintain any qualifications and Regulatory Approvals (including
manufacturing licenses) from any

41

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Regulatory Authorities or other Governmental Authorities necessary to
Manufacture such Licensed Product for the Territory, as applicable, and provide
to BPM copies of reports from any such additional studies or testing in English,
at Roche’s sole cost and expense.

6.4Specifications.  Each Party shall Manufacture and require its Affiliates and
CMOs to Manufacture each Licensed Product is at all times in accordance with the
approved Specifications for such Licensed Product and cGMP and ICH Guidelines.
6.5Supply Agreements.  In accordance with the Transition Plan, the Parties shall
negotiate and enter into a commercial supply agreement (together with a
corresponding quality agreement, the “Commercial Supply Agreement”), for the
Manufacture and supply by BPM to Roche of quantities of the Lead Product for
Commercialization of Licensed Products for the Territory. In the event that it
is anticipated that prior to such time as Roche is able to Manufacture the Lead
Product (either itself or through one or more CMOs) for the Roche Territory or
as provided in Section 6.1(a), Roche shall (a) perform Development of the Lead
Product in the Territory or (b) conduct a Supplemental Study (subject to the
availability of available inventory for such Supplemental Study), then the
Parties shall negotiate and enter into a clinical supply agreement (together
with a corresponding quality agreement, the “Clinical Supply Agreement” and
together with the Commercial Supply Agreement, the “Supply Agreements”) for the
supply by BPM to Roche of quantities of the Lead Product as necessary for Roche
to fulfill its Development obligations of the Lead Product until such time as
Roche is able to Manufacture the Lead Product (either itself or through one or
more CMOs).  [***].  Each Supply Agreement shall include customary terms and be
consistent with the terms of this Agreement and the terms of supply agreements
between BPM and its CMOs to the extent applicable to the supply of the Licensed
Product.  [***].  The Parties shall endeavor to agree on such operational terms
in the Supply Agreements that are closely aligned as possible with the terms of
the agreements between BPM and its CMOs. The Parties shall review the [***] at
the time the JCC prepares amendments to the Joint Commercialization Plan in
accordance with Section 5.4(a)(ii) and adjust the [***] by mutual written
agreement of the Parties.
6.6Allocation of Manufacturing Costs.  All Cost of Goods Sold and costs and
expenses for CMC Activities incurred pursuant to the approved Lead Product
Development Plan to support receipt of Regulatory Approvals in the Shared
Territory shall be shared by the Parties as Joint Development Costs or Joint
Early Program Development Costs, as applicable, pursuant to Section 8.3.  All
Cost of Goods Sold incurred in support of Commercialization of Licensed Products
for sale in the Shared Territory shall be included in the calculation of Gross
Profit pursuant to Section 8.4. All other Manufacturing costs and expenses
incurred in support of Commercialization of Licensed Products for sale in the
Roche Territory by or on behalf of Roche, its Affiliates and its Sublicensees
shall be borne solely by Roche.
6.7Subcontracts; Affiliates.  Either Party may perform any of its Manufacturing
and supply obligations through one or more Third Parties, provided that (a) such
Party remains responsible for the work allocated to, and payment to, such Third
Party to the same extent it would if it had done such work itself; (b) the Third
Party undertakes in writing commercially reasonable obligations of
confidentiality and non-use regarding Confidential Information that are
substantially the same as those undertaken by the Parties with respect to
Confidential Information pursuant to Article 13 hereof; and (c) the Third Party
undertakes in writing to assign or exclusively license back (with the right to
sublicense) all intellectual property with respect to Licensed Products
developed in the course of performing any such Manufacturing for such Party.
6.8Product Tracking.  Each Party shall, and shall ensure that its Affiliates and
Sublicensees, maintain adequate records to permit the Parties to trace the
distribution, sale, and use of all Licensed Products in the Territory.

42

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Article 7LICENSES AND EXCLUSIVITY
7.1Licenses to Roche.  Subject to the terms and conditions of this Agreement,
during the Term, BPM hereby grants Roche:
(a)a non-transferable (except as provided in Section 15.5), exclusive (even as
to BPM but subject to BPM’s retained rights set forth in Section 7.2),
royalty-bearing, sublicensable (solely as permitted in accordance with
Section 7.3) license under the BPM Technology to Exploit Compounds and Licensed
Products in the Field in the Roche Territory;
(b)a non-transferable (except as provided in Section 15.5), co-exclusive (with
BPM, and subject to BPM’s retained rights set forth in Section 7.2),
sublicensable (solely as permitted in accordance with Section 7.3) license under
the BPM Technology to Exploit Compounds and Licensed Products in the Field in
the Shared Territory;
(c)[***]; and
(d)a non-transferable (except as provided in Section 15.5), sublicensable
(solely as permitted in accordance with Section 7.3), non-exclusive license
under BPM Technology for Roche to conduct Supplemental Studies in the Territory
in compliance with Section 3.5.

[***].  Notwithstanding any other provision of this Agreement, for the purposes
of the license grants under Section 7.1 with respect to any Licensed Product
that is a Combination Product, (i) such license will only include a license with
respect to the Compound in such Combination Product, and (ii) in no event is a
license granted hereunder with respect to any Other Component of a Combination
Product.

7.2BPM Retained Rights; License to BPM.
(a)Notwithstanding the exclusive license granted to Roche pursuant to Sections
7.1, and without limiting the generality of Section 7.6, BPM and its Affiliates
shall retain, and have the right to license (through multiple tiers and subject
to Section 7.3, as applicable) under the BPM Technology to BPM’s Affiliates and
Third Parties, the following rights:  (i) a co-exclusive (with Roche) right to
Exploit Compounds and Licensed Products in the Shared Territory, (ii) the right
under the BPM Technology to perform (or to have performed by permitted
subcontractors hereunder) its activities and exercise its rights under this
Agreement, including in furtherance of the Development activities to be
conducted by BPM and its Affiliates under this Agreement and in support of
Roche’s Exploitation of the Compounds and Licensed Products in the Roche
Territory, (iii) the right to Manufacture and have Manufactured Compounds and
Licensed Products anywhere in the world for the purpose of (A) Developing and
Commercializing Compounds and Licensed Products for the Shared Territory, and
(B) Developing and Commercializing Compounds and Licensed Products for the
Existing Partner Territory and pursuant to Section 6.5 for the Roche Territory,
and (iv) the right to research and Develop Compounds and Licensed Products
anywhere in the world as and to the extent necessary or useful to Exploit
Compounds and Licensed Products in the Existing Partner Territory or Shared
Territory.
(b)Subject to the terms and conditions of this Agreement, Roche hereby grants
BPM:
(i)a non-transferable (except as provided in Section 15.5), non-exclusive,
sublicensable (solely as permitted in accordance with Section 7.3),
royalty-free, fully-paid license under the Roche Technology solely to conduct
the activities assigned to BPM under this Agreement;

43

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(ii)a non-transferable (except as provided in Section 15.5), co-exclusive (with
Roche), sublicensable (solely as permitted in accordance with Section 7.3)
license under the Roche Technology to Exploit Compounds and Licensed Products in
the Field in the Shared Territory;
(c)a non-transferable (except as provided in Section 15.5), sublicensable
(solely as permitted in accordance with Section 7.3), worldwide, non-exclusive
license under Roche Technology for BPM to conduct Supplemental Studies in
compliance with Section 3.4; and
(d)a non-transferable (except as provided in Section 15.5), non-exclusive,
sublicensable (solely as permitted in accordance with Section 7.3), perpetual,
irrevocable, royalty-free license, under the Roche Collaboration Patents and
Roche Collaboration Know-How and Roche’s interests in Joint Collaboration
Technology solely to Exploit Compounds, Licensed Products and Blueprint
Combination Products in the Field in the Existing Partner Territory.
7.3Sublicensing.
(a)Scope of Permissible Sublicensing.
(i)The licenses granted by BPM to Roche in Section 7.1 may be sublicensed by
Roche to: (A) an Affiliate of Roche [***] without any requirement of consent
(provided that a sublicense to an Affiliate of Roche shall immediately terminate
if and when such party ceases to be an Affiliate of Roche) or (B) a Third Party,
provided that (x) [***] and (y) in each case of (A) and (B), (1) Roche shall
ensure that the financial terms included in Article 9 that are applicable to the
scope of the sublicense granted remain unchanged, (2) BPM’s obligations to such
a Sublicensee shall be no broader than BPM’s obligations were to Roche under
this Agreement prior to Roche’s grant of such a sublicense, and (3) Roche shall
be liable for any act or omission of any such Sublicensee that is a breach of
any of Roche’s obligations under this Agreement as though the same were a breach
by Roche, and BPM shall have the right to proceed directly against Roche without
any obligation to first proceed against such Sublicensee.
(ii)The licenses granted by Roche to BPM in Section 7.2(b) and the retained
rights of BPM in Section 7.2(a)(i) may be sublicensed by BPM to:  (A) an
Affiliate of BPM without any requirement of consent, provided that such
sublicense to an Affiliate of BPM shall immediately terminate if and when such
party ceases to be an Affiliate of BPM or (B) a Third Party, provided that (x)
[***] and (y) in each case of (A) and (B) only with respect to the licenses
granted by Roche to BPM in Section 7.2(b), (1) BPM shall ensure that the
financial terms included in Article 9 that are applicable to the scope of the
sublicense granted remain unchanged, (2) Roche’s obligations to such a
Sublicensee shall be no broader than Roche’s obligations were to BPM under this
Agreement prior to BPM’s grant of such a sublicense, and (3) BPM shall be liable
for any act or omission of any such Sublicensee that is a breach of any of BPM’s
obligations under this Agreement as though the same were a breach by BPM, and
Roche shall have the right to proceed directly against BPM without any
obligation to first proceed against such Sublicensee.
(b)Sublicense Agreements.  Roche shall, in each agreement under which it grants
a sublicense pursuant to Section 7.3(a)(i) under the license set forth in
Section 7.1 (each, a “Sublicense Agreement”), require the Sublicensee to provide
the following to BPM if this Agreement terminates [***], and to Roche if only
such Sublicense Agreement terminates:  (i) the assignment and transfer of
ownership and possession of, or a right of reference to, all Regulatory
Materials and Regulatory Approvals Controlled by such Sublicensee (which
assignment or right of reference may also be provided directly to Roche prior to
any such termination), but solely to the extent such assignment and transfer, or
right of reference, would be required of Roche under Section 14.5, and (ii) the
assignment of, or a freely sublicensable (through

44

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

multiple tiers) exclusive license to, all intellectual property (including
Patents) Controlled by such Sublicensee that covers or embodies a Licensed
Product or its respective use, Manufacture, sale, or importation and was
conceived, discovered, developed or otherwise made by or on behalf of such
Sublicensee during the exercise of its rights or fulfillment of its obligations
pursuant to such Sublicense Agreement [***].  Each Sublicense Agreement shall be
subject to the applicable terms and conditions of this Agreement.  For clarity,
in the case of any subcontractor, this Section 7.3(b) shall not apply but Roche
shall comply with Sections 3.12, 5.12 or 6.7, as applicable.
7.4Distributorships and Co-Promotion Rights.
(a)Distributorships.  Roche shall have the right to appoint its Affiliates, and
Roche and its Affiliates shall have the right, in their sole discretion, to
appoint any other Persons, in any country(ies) (i) in the Roche Territory, and
(ii) in the Shared Territory following the Transition Date with respect to
booking of sales in the Shared Territory, in each case of (i) and (ii), in
accordance with Roche’s typical practices for its proprietary products, to
distribute, market, and sell Licensed Products.  If Roche or any of its
Affiliates appoints such a Person and such Person is not an Affiliate of Roche
[***], such Person shall be a “Distributor” for purposes of this Agreement.  Any
agreement between a Distributor and Roche or its Affiliates regarding a Licensed
Product shall be on commercially reasonable and arm’s-length terms.
(b)Promotion Rights.  For the avoidance of doubt, (i) Roche and its Affiliates
shall have the right to co-promote the Licensed Products with any other
Person(s) or to appoint one or more Third Parties to promote the Licensed
Products without Roche, in all or any part of the Roche Territory, and (ii) each
Party and its Affiliates shall have the right to (A) co-promote the Licensed
Products with any other Person(s) (in addition to the other Party), or (B)
appoint one (1) or more Third Parties to promote the Licensed Products in the
Shared Territory, provided in the case of either (A) or (B) it is in accordance
with the Joint Commercialization Plan or as otherwise approved by the JCC or
JSC.
7.5Negative Covenant.  Each Party covenants that it shall not knowingly use or
practice any of the other Party’s intellectual property rights licensed to it
under this Article 7 in a manner that would constitute infringement or
misappropriation of such intellectual property rights except for the purposes
expressly permitted in the applicable license grant.
7.6No Implied Licenses.  Except as explicitly set forth in this Agreement,
neither Party grants to the other Party any license, express or implied, under
its intellectual property rights.
7.7Third Party Payments.
(a)During the Term, the Parties may determine that planned activities or
Licensed Product features under this Agreement with respect to Licensed Products
may require or benefit from a license under additional Patents of Third Parties.
 The Parties agree that the payments to any Third Party in respect of any such
license shall be deemed a “Third Party Payment” and subject to this Section 7.7.
 Responsibility for Third Party Payments shall be as follows:
(i)Any Third Party Payment owed under a license entered into after the Effective
Date for the use or practice of Patents of a Third Party applicable to the
Exploitation of Compounds and Licensed Products in the Shared Territory shall
constitute Joint Development Costs, Joint Early Program Development Costs or
Joint Operational Costs, as applicable, and be shared by the Parties pursuant to
Section 8.3.
(ii)Subject to this Section 7.7(a)(ii) and Section 8.7(d)(iii), Roche shall be
solely responsible for all Third Party Payments owed under a license entered
into after the Effective

45

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Date for the use or practice of Patents of a Third Party applicable to the
Exploitation of Compounds or Licensed Products in the Roche Territory; provided
that, in the event that, after the Effective Date, BPM in-licenses BPM
Technology that would be deemed Controlled for purposes of the licenses granted
to Roche under Section 7.1(a) but for BPM owing payments under the agreement for
such in-licensed BPM Technology on account of any sublicense granted thereunder
to Roche or its Affiliates or Sublicensees, BPM shall notify Roche of the
existence of and anticipated Third Party Payments and Roche shall have the right
to decline a sublicense to such in-licensed BPM Technology or take such
sublicense, in which case Roche agrees to comply with any obligations under such
agreement of BPM that apply to Roche and of which Roche was informed by BPM,
including any obligation to make such Third Party Payments.  In the event Roche
elects to take such sublicense, Roche shall make such payments to BPM within
[***] of receiving an invoice from BPM for the same.
(b)[***].
7.8Exclusivity.
(a)During the Term and subject to the terms of this Agreement, BPM shall not,
and shall ensure that its Affiliates do not, directly or indirectly, by itself
or for or with any Third Party [***].  Notwithstanding the foregoing: (A) this
Section 7.8(a) shall not prohibit BPM, its Affiliates and their sublicensees
(through multiple tiers) from (1) exercising the rights retained by them
pursuant to Section 7.2(a) or conducting any activities described therein, or
(2) Commercializing any Compounds or Licensed Products in the Shared Territory
as expressly permitted under the terms of this Agreement; and (B) in the event
that Roche does not timely exercise its Option Right for any Second Generation
Clinical Candidate, this Section 7.8(a) shall automatically and immediately
terminate upon the expiration of the Option Period for such Second Generation
Clinical Candidate.
(b)During the  Term and subject to the terms of this Agreement, Roche shall not,
and shall ensure that its Affiliates do not, directly or indirectly, by itself
or for or with any Third Party [***].
(c)Notwithstanding Section 7.8(a) and Section 7.8(b), and subject to Section
7.8(d), in the event that a Party or its Affiliates acquire a Third Party or a
portion of the business of a Third Party (whether by merger, stock purchase,
purchase of assets, in-license or other means) (a “Third Party Acquisition”)
that is, prior to such Third Party Acquisition, conducting a research,
development or commercialization program or activities that, if conducted by a
Party or its Affiliates at such time would be a breach of such Party’s
exclusivity obligation in Section 7.8(a) or Section 7.8(b), as applicable (an
“Other Program”), such Party may elect to (i) [***], (ii) if such Third Party
Acquisition includes the acquisition by such Party, in addition to rights in
such Other Program, of rights [***], then, subject to the restrictions in the
remainder of this Section 7.8(c), such Party shall be permitted to [***], or
(iii) use commercially reasonable efforts to divest such Other Program [***],
provided that [***], provided that [***].  With respect to Section 7.8(c)(ii)
after the closing of such Third Party Acquisition and with respect to Section
7.8(c)(iii) during such [***] period, BPM and Roche shall not be deemed in
breach of Section 7.8(a) or Section 7.8(b), respectively, with respect to such
Other Program provided that [***].
(d)In the event of a Change of Control of a Party, the exclusivity obligations
of such Party set forth in Section 7.8(a) or Section 7.8(b), as applicable,
shall not apply to any Other Program that (i) is owned, in-licensed or otherwise
controlled by a Third Party described in the definition of “Change of Control”
or its Affiliates prior to the closing of such Change of Control or (ii) becomes
owned, in-licensed or otherwise controlled by such Third Party or its Affiliates
(other than by such Party or any of its direct or indirect subsidiary
Affiliates) after the closing of such Change of Control, in each case ((i) and
(ii)) if such Other Program is conducted independently of such Party’s
activities under this Agreement and with respect

46

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

to BPM, without any use of any Roche Technology or Roche Confidential
Information and with respect to Roche, without any use of any BPM Technology or
BPM Confidential Information.  “Change of Control” means with respect to a
Party: (A) the acquisition (in a transaction or series of related transactions)
by any Third Party, together with its Affiliates, of beneficial ownership of
fifty percent (50%) or more of the then outstanding securities or combined
voting power of such Party, other than acquisitions by employee benefit plans
sponsored or maintained by such Party; (B) the consummation of a business
combination (including a merger or consolidation) involving such Party with a
Third Party, unless, following such business combination, the stockholders of
such Party immediately prior to such business combination beneficially own
directly or indirectly more than fifty percent (>50%) of the then outstanding
securities or combined voting power of the surviving entity or the parent of the
surviving entity immediately after such business combination; or (C) the sale or
other transfer to a Third Party of all or substantially all of such Party’s and
its Affiliates’ assets or business relating to the subject matter of the
Agreement.
(e)With respect to Section 7.8(c) or Section 7.8(d), each Party and its
Affiliates (including such Third Party and its Affiliates under the preceding
paragraph) shall adopt reasonable procedures (which include appropriate
administrative, physical and technical safeguards, including underlying
operating system and network security controls and other firewalls) to prevent
the use of, with respect to BPM, any Roche Technology or Roche Confidential
Information and with respect to Roche, use of any BPM Technology or BPM
Confidential Information, in each case, in a manner that is not in compliance
with Section 7.8(c) or Section 7.8(d).
Article 8FINANCIALS
8.1Upfront Payment.  Within [***] after the Effective Date and receipt of an
invoice from BPM, Roche shall pay to BPM six hundred seventy-five million
dollars ($675,000,000).  Such payment shall be non-refundable, non-creditable
and not subject to set-off.
8.2Equity Investment.  Roche Holdings, Inc., a Delaware corporation, will
purchase shares of common stock of BPM in accordance with the terms set forth in
the Stock Purchase Agreement.
8.3Joint Development Costs; Joint Early Program Development Costs.
(a)Subject to this Section 8.3, all Joint Development Costs for the Lead Product
in the Territory shall be shared forty-five percent (45%) by BPM and fifty-five
percent (55%) by Roche; provided that the foregoing Joint Development Costs
sharing shall apply up to a maximum of [***] in the aggregate of Joint
Development Costs (the “Joint Development Costs Cap”) for the Lead Product in
the Territory, and any Joint Development Costs in excess of such Joint
Development Costs Cap for the Lead Product in the Territory shall be shared
[***] by Roche and [***] by BPM.
(b)Subject to this Section 8.3, all Joint Early Program Development Costs for
the Second Generation Product and Licensed Products containing a Lead Backup in
the Territory shall be shared [***] by BPM and [***] by Roche until [***] after
which Joint Early Program Development Costs shall be shared [***] by Roche and
[***] by BPM.
(c)Commencing the first Calendar Quarter immediately following a Party incurring
Joint Development Costs or Joint Early Program Development Costs, as applicable,
under this Agreement and continuing thereafter so long as a Party incurs Joint
Development Costs or Joint Early Program Development Costs, as applicable, under
this Agreement for which reconciliation shall be provided, within [***] after
the end of each Calendar Quarter during which either Party incurs any Joint
Development Costs or Joint Early Program Development Costs, as applicable, each
Party shall submit to a finance designee of the other Party a report setting
forth a good faith estimate of the Joint Development Costs or Joint Early

47

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Program Development Costs, as applicable, it incurred in such Calendar Quarter,
as detailed in the Development Plan as approved by the JDC.  Within [***]
following the end of such Calendar Quarter, each Party shall update such report
to reflect the final amount of Joint Development Costs or Joint Early Program
Development Costs, as applicable,  incurred by such Party; provided that if
there are any Joint Development Costs or Joint Early Program Development Costs,
as applicable, incurred in such Calendar Quarter that a Party is unable to
timely include in such financial report, then such amount shall be included and
reconciled in the financial report in a future Calendar Quarter.  Each such
report shall specify in reasonable detail costs incurred and shall include
reasonably detailed supporting information.  Within [***] after receipt of such
reports, the finance designees from both Parties shall confer and agree in
writing on whether a reconciliation payment is due from one Party to the other
Party, and if so, the amount of such reconciliation payment, so that the Parties
share Joint Development Costs or Joint Early Program Development Costs, as
applicable, in accordance with this Section 8.3.  The Party required to pay such
reconciliation payment shall make such payment to the other Party within [***]
after the end of such [***] conferral period; provided, however, that in the
event of any disagreement with respect to the calculation of such reconciliation
payment, any undisputed portion of such reconciliation payment shall be paid in
accordance with the foregoing timetable and the remaining, disputed portion
shall be paid within [***] after the date on which the Parties, using good faith
efforts, resolve the dispute.  For the avoidance of doubt, no cost or expense
shall be counted more than once in calculating each of Joint Development Costs
or Joint Early Program Development Costs, as applicable, even if such cost or
expense falls into more than one of the cost categories that comprise Joint
Development Costs or Joint Early Program Development Costs, as applicable.
(d)For the avoidance of doubt, any costs incurred by a Party for any Development
activity that are not set forth in then-current Joint Development Cost Budget or
Early Program Development Cost Budget, or are incurred for any Development
activity not included in the then-current Development Plan or Early Program
Development Plan, are not Joint Development Costs or Joint Early Program
Development Costs, respectively, and shall not be subject to allocation and
reconciliation pursuant to this Section 8.3.
8.4Profit Sharing in the Shared Territory Following Commercialization.  The
terms and conditions of this Section 8.4 shall govern the rights and obligations
of BPM and Roche with respect to Gross Profits relating to each Licensed Product
in the Shared Territory.  For clarity, BPM shall have no right to share Gross
Profits, and no obligation to bear any operating losses, with respect to any
Licensed Product in the Roche Territory, and BPM shall instead be entitled to
receive from Roche royalties pursuant to Section 8.7.
(a)Share of Gross Profits.  During the Gross Profit Sharing Term, BPM and Roche
shall equally share all Gross Profits for each Licensed Product in the Shared
Territory.
(b)Calculation and Payment.  Within [***] after the end of each Calendar Quarter
beginning with the Calendar Quarter in which the First Commercial Sale of a
Licensed Product occurs in the Shared Territory, each Party shall report to a
finance officer designated by BPM and a finance officer designated by Roche (the
“Finance Officers”) an estimate of its BPM Net Sales, Roche Net Sales, Joint
Operational Costs and Cost of Goods Sold incurred by it in such Calendar Quarter
for each Licensed Product in the Shared Territory.  Each such report shall
specify in reasonable detail all deductions allowed in the calculation of such
BPM Net Sales, Roche Net Sales and all expenses included in Joint Operational
Costs and Cost of Goods Sold.  Within [***] after receipt of such report, each
Party shall update such report to reflect the final amount of its BPM Net Sales,
Roche Net Sales, Joint Operational Costs and Cost of Goods Sold.  Within [***]
of receipt of such final report, the Finance Officers shall confer and agree
upon in writing a consolidated financial statement setting forth the Gross
Profit for such Calendar Quarter for such Licensed Product in the Shared
Territory and calculating each Party’s share of such Gross Profit.  Within [***]
conferral period, BPM or Roche, as applicable, shall make a reconciliation
payment to Roche

48

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

or BPM respectively, as applicable, so that each of BPM and Roche has been
compensated for its respective share of such Gross Profit after giving effect to
the BPM Net Sales invoiced by BPM or the Roche Net Sales invoiced by Roche, as
applicable, the Joint Operational Costs incurred by each Party, and the Cost of
Goods Sold  incurred by BPM with respect to such Licensed Product in such
Calendar Quarter; provided, however, that in the event of any disagreement with
respect to the calculation of such payment, any undisputed portion of such
payment shall be paid in accordance with the foregoing timetable and the
remaining, disputed portion shall be paid within [***] after the date on which
BPM and Roche, using good faith efforts, resolve the dispute. An example of
quarterly profit/loss calculation is attached as Appendix 8.4(b).
(c)Consistency with Accounting Treatment.  All calculations of Cost of Goods
Sold and Gross Profits hereunder shall be made in accordance with GAAP,
including the provisions thereof regarding expense recognition, as applied by
BPM consistently with its application in its financial reporting.
(d)Quarterly Financial Statements Reporting Support.  Beginning after the first
sale of a Licensed Product booked by Roche in the Shared Territory, Roche shall
provide to BPM necessary information requested by BPM to allow BPM to perform
reconciliation between GAAP and IFRS and to fulfill its GAAP financial
statements disclosure requirements as required by applicable regulations and
rules.
8.5Development and Regulatory Milestone Payments.
(a)Lead Product Milestone Payments.  Roche shall make milestone payments to BPM
based on achievement of the development and regulatory milestone events as set
forth in this Section 8.5(a) for the first Lead Product to achieve the
corresponding milestone event.

Milestone Event

Payment

[***]

[***]



(b)Second Generation Compound and Lead Backup Milestone Payments.  Roche shall
make milestone payments to BPM based on achievement of the following development
and regulatory milestones events as set forth in this Section 8.5(b) with
respect to a (i) Second Generation Compound and the first Licensed Product
containing a Second Generation Compound and a (ii) Lead Backup and the first
Licensed Product containing a Lead Backup.

Milestone Event

Payment

[***]

[***]



For the purposes of this Section 8.5(b), [***].

(c)Clarification.  Each milestone payment in Section 8.5(a) shall be paid only
once, without regard to whether two or more Licensed Products ultimately achieve
the applicable milestone event. Each milestone payment in Section 8.5(b) shall
be paid only once with respect to each of the first Licensed Product containing
a Second Generation Compound and the first Licensed Product [***].  The maximum
total amount of payments to BPM pursuant to Section 8.5(a) shall be [***], and
the maximum total amount of payments to BPM pursuant to Section 8.5(b) shall be
[***].

49

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(d)Notice; Payment.  Roche shall notify and pay to BPM the amounts set forth in
this Section 8.5 within [***] after the achievement of the applicable milestone
event. If a milestone event occurs before the Effective Date, then Roche shall
make the corresponding payment [***] after the Effective Date. Each such
milestone payment shall be made by wire transfer of immediately available funds
into an account designated by BPM.  Each such milestone payment shall be
non-refundable, non-creditable and not subject to set-off with respect to
undisputed amounts.
8.6Sales Milestone Payments.
(a)Lead Product Sales Milestone Events.  For all Lead Products, Roche shall pay
BPM the following one-time milestone event payment for the first achievement of
such milestone event:

Calendar Year Roche Net Sales Threshold

Payment

[***]

[***]

Each milestone in this Section 8.6(a) shall be paid no more than once during the
Term.

(b)Second Generation and Lead Backup Sales Milestone Events.  For each Licensed
Product containing a Second Generation Compound or Lead Backup, Roche shall pay
BPM the following one-time milestone event payment for the first achievement of
such milestone event:

Calendar Year Roche Net Sales Threshold

Payment



[***]

[***]



(c)Payment.  Each sales milestone payment shall be deemed earned upon
achievement of the corresponding sales milestone, and Roche shall notify and
make the corresponding sales milestone payment to BPM within [***] after the
achievement of the applicable sales milestone threshold.  If more than one-sales
based milestone is achieved in the same Calendar Year for a given Licensed
Product, then each corresponding sales milestone payment for such sales
milestone for such Licensed Product shall be payable.  Each sales milestone
payment shall be made by wire transfer of immediately available funds into an
account designated by BPM.  Each such sales milestone payment shall be
non-refundable, non-creditable and not subject to set-off with respect to
undisputed amounts
8.7Licensed Product Royalties.
(a)Lead Products.  Subject to Section 3.7, Roche shall pay to BPM
non-refundable, non-creditable royalties on the amount of Roche Net Sales of
each Lead Product in the Roche Territory in each Calendar Year, as calculated by
multiplying the applicable royalty rates set forth below by the corresponding
amount of incremental Roche Net Sales in the Roche Territory of each Lead
Product in such Calendar Year.

Roche Net Sales in the Roche Territory

Royalty Rate

[***]

[***]



By way of example, and without limitation, if Roche Net Sales of a Lead Product
in the Roche Territory in a particular Calendar Year are [***], then the amount
of royalties payable under this Section 8.7(a) for such Lead Product shall be as
follows:  [***].

50

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(b)Licensed Products Containing a Second Generation Compound or a Lead Backup.
 With respect to any Licensed Product that does not contain a Lead Compound
(e.g. containing a Second Generation Compound or a Lead Backup Compound), Roche
shall pay to BPM non-refundable, non-creditable royalties on the amount of Roche
Net Sales of each such Licensed Products in the Roche Territory in each Calendar
Year, as calculated by multiplying the applicable royalty rates set forth below
by the corresponding amount of incremental Roche Net Sales in the Roche
Territory of such Licensed Product in such Calendar Year.

Roche Net Sales in the Roche Territory

Royalty Rate

[***]

[***]



(c)Royalty Term.  Royalties under Section 8.7(a) and 8.7(b) shall be payable, on
a Licensed Product-by-Licensed Product and country-by-country basis, in the
Roche Territory, on the Roche Net Sales of any Licensed Product during the
period of time beginning with First Commercial Sale of a Licensed Product in
such country and ending [***] (“Royalty Term”).
(d)Additional Royalty Provisions.  The royalties payable under Section 8.7(a)
and 8.7(b) shall be subject to the following:
(i)only one royalty shall be payable hereunder with respect to each Licensed
Product; and
(ii)on a country-by-country basis, upon the First Commercial Sale in a country
of a Generic Product in such country (the “Generic Launch Quarter”), the
applicable royalty rate for Calendar Year Roche Net Sales, in such country for
such Licensed Product shall be reduced as follows:  (A) if at any time after the
Generic Launch Quarter there has been a decline of the quarterly Net Sales of
the applicable Licensed Product in such country greater than [***], then the
royalty payments due to BPM for such Licensed Product in such country shall be
reduced by [***] for the remainder of the Royalty Term, or (B) if at any time
after the Generic Launch Quarter there has been a decline of the quarterly Net
Sales of the applicable Licensed Product in such country greater than [***]
(collectively, the “Loss of Market Exclusivity”), then the royalty payments due
to BPM for such Licensed Product in such country shall be reduced by [***] for
the remainder of the Royalty Term for so long as the Loss of Market Exclusivity
continues during the Royalty Term for the applicable Licensed Product; provided,
however, (1) if the quarterly Net Sales for such Licensed Product in such
country during any two consecutive Calendar Quarters following the Generic
Launch Quarter subsequently exceed [***], then the royalty payments due to BPM
for such Licensed Product in such country shall be reduced by [***] for the
remainder of the Royalty Term unless and until a royalty reduction trigger under
this Section 8.7(d)(ii) occurs again with respect to such Licensed Product; and
(2) if the quarterly Net Sales for such Licensed Product in such country [***],
then the condition of Loss of Market Exclusivity will cease with respect to such
Licensed Product in such country unless and until a royalty reduction trigger
under this Section 8.7(d)(ii) occurs again with respect to such Licensed
Product. Roche will promptly notify BPM of the occurrence of Loss of Market
Exclusivity, which notice will specify the applicable Generic Products,
Indication and country in the Territory; and
(iii)[***] if Roche is obligated to remit payments to a Third Party in relation
to Third Party issued patents that would allegedly be infringed by the
Exploitation of a Licensed Product and are necessary for the Exploitation of
such Licensed Product, then Roche shall be permitted to offset up to [***] of
any payments paid to such Third Party against any royalty

51

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

payments for such Licensed Product otherwise payable by Roche to BPM for such
Licensed Product in the applicable Calendar Quarter; and
(iv)royalties when owed or paid hereunder shall be non-refundable and
non-creditable and, except as set forth in Sections 3.7 or 8.7, not subject to
set-off; and
(v)the maximum aggregate of all reductions under this Section 8.7(d) will reduce
the amount of royalties owed to BPM hereunder in any given Calendar Quarter by
no more than [***] from the amounts otherwise due to BPM hereunder in such
Calendar Quarter in the absence of any such reductions.  
(e)Combination Product.
(i)If Roche or its Affiliates intend to sell a Combination Product, then the
Parties shall meet [***] to negotiate in good faith and agree [***].  If, after
such good faith negotiations not to exceed [***], the Parties cannot agree
[***], the dispute shall be initially referred to the executive officers of the
Parties in accordance with Section 14.1.  Should the Parties fail to agree
within [***] of such referral, then [***].
(ii)If the Parties are unable to agree on [***], then Roche shall select one (1)
individual who would qualify as an Expert, BPM shall select one (1) individual
who would qualify as an Expert, and those two (2) individuals shall select
one (1) individual who would qualify as an Expert and who shall be chairman of a
committee of the three Experts (the “Expert Committee”), each with a single
deciding vote.  The Expert Committee shall promptly hold a meeting to review the
issue under review, at which it shall consider memoranda submitted by each Party
at least [***] before the meeting, as well as reasonable presentations that each
Party may present at the meeting.  The determination of the Expert Committee as
to the issue under review shall be binding on both Parties.  The Parties shall
share equally in the costs of the Expert Committee.  Unless otherwise agreed to
by the Parties, the Expert Committee may not decide on issues outside the scope
mandated under terms of this Agreement.  If the Expert Committee is unable to
come to a determination within [***] of such meeting, the matter shall be
decided pursuant to Section 14.2.
(iii)For any BPM/Roche Combination Product in the Shared Territory, the Parties
agree that [***].  In this case, [***].
(f)Apportionment of Compulsory Sublicense Consideration.

Compulsory Sublicense Compensation received by Roche from a Compulsory
Sublicensee shall be shared with BPM on an equivalent profit share percentage
(the “Compulsory Profit Share Percentage”) calculated for the respective
Calendar Year as follows:

[***]



At the end of the Calendar Year, the Roche shall pay to BPM the Compulsory
Sublicense Compensation under a given country or region of the Roche Territory
multiplied by the Compulsory Profit Share Percentage.  For clarity, any sales or
payments by Compulsory Sublicensees under a Compulsory Sublicense shall not be
considered as Roche Net Sales and shall not give rise to any royalty payment
under Section 8.7(a) of this Agreement.

52

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

8.8Royalty Payments and Reports.
(a)Monthly Flash Reports.  Beginning after the first sale of a Licensed Product,
(i) Roche shall provide a forecast of estimated quarterly and annual Roche Net
Sales and (ii) within [***] after the end of [***], Roche shall provide BPM with
a flash report providing a good-faith estimate of the amount of Roche Net Sales
on a Licensed Product-by-Licensed Product basis in the Territory during such
month (including such amounts expressed in local currency and as converted to
dollars).  Notwithstanding the foregoing, Roche shall provide final reports for
each Calendar Quarter as set forth in Section 8.8(b), and it is understood that
for purposes of calculating the royalty owed under Section 8.7 final reported
Roche Net Sales (as reported pursuant to Section 8.8(b)) may vary from the flash
report for the applicable month.
(b)Quarterly Royalty Payments and Final Reports.  Within [***] after the end of
each Calendar Quarter, Roche (i) shall pay to BPM any amounts due pursuant to
Section 8.7, and (ii) shall provide to BPM concurrently with such payment a
statement (in English) setting forth (A) the amount of Roche Net Sales on a
Licensed Product-by-Licensed Product basis in the Territory during such Calendar
Quarter (including such amounts expressed in local currency and as converted to
dollars); (B) the type and amount of permitted deductions from gross sales to
determine Roche Net Sales and the total amount of such deductions; and (C) a
calculation of the royalties due to BPM for such Calendar Quarter.
8.9Following Royalty Term and Gross Profit Sharing Term.
(a)Upon expiration of the Royalty Term with respect to a Licensed Product in a
country in the Roche Territory, Roche’s license with respect to the Licensed
Product in such country shall become fully paid-up, perpetual, and irrevocable;
no royalties or milestone payments shall be due thereafter with respect to Roche
Net Sales of the Licensed Product in such country.
(b)Upon expiration of the Gross Profit Sharing Term with respect to a Licensed
Product in the Shared Territory, BPM’s license with respect to such Licensed
Product in the Shared Territory shall become fully paid-up, perpetual, and
irrevocable; no Gross Profit payments shall be due thereafter with respect to
the Lead Product in the Shared Territory.
8.10Other Amounts Payable.  Within [***] after the end of each Calendar Quarter,
each Party shall invoice the other Party for any amounts owed by the other Party
under this Agreement that are not otherwise accounted for in this Article 8,
including Third Party Payments that are the responsibility of one Party or the
other pursuant to Section 7.7, and payments made on account of expenses and
recoveries pursuant to Section 9.4(d).  The owing Party shall pay any undisputed
amounts that have not been so offset within [***] of receipt of the invoice, and
any disputed amounts owed by a Party shall be paid (or offset) within [***] of
resolution of the dispute.
8.11Taxes.
(a)Taxes on Income, Tax Treatment.  Each Party shall be solely responsible for
the payment of all taxes imposed on its share of income arising directly or
indirectly from the collaborative efforts of the Parties under this Agreement.
The Parties intend that the co-Development and co-Commercialization of Licensed
Products in the Shared Territory gives rise to a partnership solely for U.S.
federal (and to the extent applicable, state and local) income tax purposes, and
solely with respect to the Shared Territory, shall be governed by the terms of
Exhibit I with respect to the tax matters set forth therein.
(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding, deductions or similar
obligations in respect of royalties, milestone payments, and other payments made
by Roche Basel to BPM under this Agreement.  

53

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Without limiting the foregoing, BPM shall provide Roche Basel with any required
tax forms, if any, and other information that may be reasonably necessary in
order for Roche Basel to not withhold or deduct any taxes or similar obligations
on payments made by Roche Basel to BPM under this Agreement. Unless required
under Applicable Law, Roche Basel agrees not to withhold or deduct any taxes or
similar obligations on any payment made to BPM under this Agreement. Each Party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by Applicable Law, of withholding taxes, value added taxes, or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of the Party bearing such withholding tax or value added tax.
(c)Payment of Tax.  To the extent Roche Basel is required by Applicable Law to
deduct or withhold taxes on any payment to BPM, Roche shall notify BPM of such
deduction or withholding, pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to BPM a copy of
a tax certificate or other evidence of such deduction or withholding sufficient
to enable BPM to claim such payment of taxes or for a refund claim, as
applicable. Notwithstanding this Section 8.11(c), if, as a result of a
Withholding Action by Roche Basel (including any assignee or successor),
withholding is required by Applicable Law and the amount of such withholding
exceeds the amount of withholding that would have been required if Roche Basel
had not committed the Withholding Action, then Roche Basel shall pay an
additional amount to BPM such that, after withholding from the payment
contemplated by this Agreement and such additional amount, BPM receives the same
amount as it would have received from Roche Basel absent such Withholding Action
by Roche Basel.  For the avoidance of doubt, if as a result of a Withholding
Action by BPM (including any assignee or successor) the amount of withholding
under Applicable Law of the applicable jurisdiction exceeds the amount of such
withholding that would have been required in the absence of such Withholding
Action by BPM, Roche Basel shall be required to pay an additional amount only to
the extent that Roche Basel would be required to pay any additional amount to
BPM pursuant to the preceding sentence if BPM had not committed such Withholding
Action.  Notwithstanding the above, Roche Basel shall only pay an additional
amount to the extent BPM did not receive a tax credit or refund for the taxes
withheld on any payments made by Roche Basel as a consequence of such
Withholding Action.  For purposes of this Section 8.11(c), “Withholding Action”
by a Party means (i) a permitted assignment or sublicense of this Agreement (in
whole or in part) by such Party to an Affiliate or a Third Party outside of the
United States; (ii) the exercise by such Party of its rights under this
Agreement (in whole or in part) through an Affiliate or Third Party outside of
the United States (or the direct exercise of such rights by an Affiliate of such
Party outside of the United States); (iii) a redomiciliation of such Party, an
assignee or a successor to a jurisdiction outside the United States; and (iv)
any action taken after the Effective Date by such Party that causes this
Agreement or any payment contemplated by this Agreement to become subject to tax
(including by virtue of withholding or deduction) in any additional
jurisdictions after the Effective Date.
8.12Blocked Currency.  In each country where the local currency is blocked and
cannot be removed from the country, Roche will notify BPM in writing and (a) BPM
will have the right to receive the applicable royalties of Net Sales in such
country in local currency by deposit in a local bank designated by BPM, or (b)
if such local currency payment is not allowed by reason of Applicable Law or if
otherwise requested by BPM, then the royalties related to such Net Sales in such
country shall continue to be accrued and shall continue to be reported, but such
royalties will not be paid until the sales proceeds related to such Net Sales
may be removed from such country.  At such time as Roche, its Affiliates or
their Sublicensees, as the case may be, is able to remove the sales proceeds
related to such Net Sales from such country, Roche shall also pay such accrued
royalties in Payment Currency using the actual exchange rate which is used to
remove such sales proceeds from such country.
8.13Foreign Exchange.  The rate of exchange to be used in computing the amount
of currency equivalent in dollars of Roche Net Sales invoiced in other
currencies shall be calculated based on currency exchange rates for the Calendar
Quarter for which remittance is made for royalties.  When calculating the

54

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Sales of any Licensed Product that occur in currencies other than dollars, Roche
shall convert the amount of such sales into Swiss Francs and then into dollars
using Roche’s then-current internal foreign currency translation method actually
used on a consistent basis in preparing its audited financial statements (YTD
average rate as reported by Reuters).  For purposes of calculating the Roche Net
Sales thresholds set forth in Sections 8.6 and 9.3(f), the aggregate Roche Net
Sales with respect to each Calendar Quarter within a Calendar Year shall be
calculated based on the currency exchange rates for the Calendar Quarter in
which such Roche Net Sales occurred, in a manner consistent with the exchange
rate procedures set forth in this Section 8.13.

8.14Late Payments.  If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to such Party from the due date until the date of payment at a per-annum
rate of [***] the prime rate as reported in The Wall Street Journal, Eastern
Edition, or the maximum rate allowable by Applicable Law, whichever is less.
8.15Financial Records; Audits.  Each Party shall maintain complete and accurate
records in sufficient detail to permit the other Party to confirm the accuracy
of the amount to be reimbursed, pursuant to this Article 8, with respect to
Joint Development Costs, Joint Early Program Development Costs, Joint
Operational Costs, or other amounts to be reimbursed or shared hereunder
incurred or generated (as applicable) by such Party, achievement of sales
milestones, royalty payments and other compensation or reimbursement payable
under this Agreement.  Upon reasonable prior notice, such records shall be open
during regular business hours for a period of [***] from the creation of
individual records for examination at the auditing Party’s expense, and not more
often than [***] by an independent certified public accountant selected by the
auditing Party and reasonably acceptable to the audited Party for the sole
purpose of verifying for the auditing Party the accuracy of the financial
statements or reports or sales milestone notices furnished by the audited Party
pursuant to this Agreement or of any payments made, or required to be made, by
or to the audited Party to the other pursuant to this Agreement.  Any such
auditor shall not disclose the audited Party’s confidential information to the
auditing Party, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by the audited Party or the amount
of payments due by the audited Party under this Agreement.  Any amounts shown to
be owed but unpaid, or overpaid and in need of reimbursement, shall be paid or
refunded (as the case may be) within [***] after the accountant’s report, plus
interest (as set forth in Section 8.14) from the original due date (unless
challenged in good faith by the audited Party, in which case any undisputed
portion shall be paid in accordance with the foregoing timetable, any dispute
with respect to such challenge shall be resolved in accordance with Article 14,
any remaining disputed portion shall be paid within [***] after resolution of
the dispute, and interest shall not accrue with respect to the disputed portion
during the period of time the dispute is being resolved).  The auditing Party
shall bear the full cost of such audit unless such audit reveals an overpayment
to, or an underpayment by, the audited Party that resulted from a discrepancy in
a report that the audited Party provided to the other Party during the
applicable audit period, which underpayment or overpayment was more than [***]
of the amount set forth in such report, in which case the audited Party shall
bear the full cost of such audit.
8.16Manner and Place of Payment.  All payments owed under this Agreement shall
be made by wire transfer in immediately available funds to a bank and account
designated in writing by BPM or Roche (as applicable), unless otherwise
specified in writing by such Party.

55

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Article 9INTELLECTUAL PROPERTY
9.1Ownership of Inventions.
(a)Ownership.
(i)Subject only to the rights expressly granted to the other Party under this
Agreement, each Party shall and does own all rights, title, and interest in and
to any Patents and Know-How that are Controlled by such Party prior to the
Effective Date or that such Party creates or obtains outside the scope of this
Agreement.
(ii)As between the Parties, (A) BPM shall solely own or Control all BPM
Technology, including Assigned Product-Specific Collaboration Technology, but
excluding Joint Collaboration Technology, (B) Roche shall solely own or Control
all Roche Technology, excluding Joint Collaboration Technology, and (C) the
Parties shall jointly own all Joint Collaboration Technology.
(iii)Inventorship for patentable Know-How conceived or reduced to practice
during the course of the performance of activities pursuant to this Agreement
shall be determined on a worldwide basis in accordance with United States Patent
Laws and, except as expressly set forth herein, ownership of any such patentable
Know-How shall be determined by inventorship under Applicable Law.
(b)Disclosure.  Each Party shall promptly disclose to the other Party all
Collaboration Know-How that it conceives, discovers, develops or otherwise makes
in the course of performing any activities or exercising any rights under this
Agreement, whether solely or jointly with others (in any event, prior to the
filing of any patent application with respect to any patentable invention),
including all invention disclosures or other similar documents submitted to such
Party by it or its Affiliates, or subcontractors or its or their respective
directors, officers, employees or agents relating thereto.  Each Party shall
also promptly respond to reasonable requests from the other Party for additional
information relating thereto.
(c)Assignment; Ownership of Joint Collaboration Technology.
(i)Assigned Product-Specific Technology.  Roche shall and hereby does assign to
BPM all of its rights, title, and interests in and to all Assigned
Product-Specific Technology, and BPM hereby accepts such assignment.  Roche
shall take (and cause its Affiliates and Sublicensees, and their respective
employees, agents, and contractors to take) such further actions reasonably
requested by BPM to evidence such assignment and to assist BPM in obtaining
patent and other intellectual property rights protection for Collaboration
Know-How within the Assigned Product-Specific Know-How including executing
further assignments, consents, releases, and other commercially reasonable
documentation and providing good faith testimony by affidavit, declaration,
in-person, or other proper means in support of any effort by BPM to establish,
perfect, defend, or enforce its rights in any Assigned Product-Specific
Technology through prosecution of governmental filings, regulatory proceedings,
litigation, and other means, including through the filing, prosecution,
maintenance, and enforcement of the Assigned Product-Specific Technology.  Roche
shall obligate its Affiliates, Sublicensees, and subcontractors to assign all
Assigned Product-Specific Technology to Roche (or directly to BPM) so that Roche
can comply with its obligations under this Section 9.1(c)(i), and Roche shall
promptly obtain such assignment.  Without limitation, Roche shall cooperate with
BPM if BPM applies for U.S. or foreign patent protection for such Assigned
Product-Specific Technology and shall obtain the cooperation of the individual
inventors of any such Assigned Product-Specific Technology.  If Roche is unable
to

56

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

assign any Assigned Product-Specific Technology, then Roche hereby grants and
agrees to grant to BPM a royalty-free, fully paid-up, exclusive (even as to
Roche, subject to the terms of this Agreement, including the licenses granted to
Roche pursuant to Section 7.1, perpetual, irrevocable license (with the right to
grant sublicenses through multiple tiers) under such Assigned Product-Specific
Technology for any and all purposes.  [***].
(ii)Ownership of Joint Collaboration Technology.  Subject only to the rights
expressly granted to the Parties under this Agreement, the Parties shall and do
jointly own the Joint Collaboration Technology, with each Party having an equal,
undivided interest therein.  Each Party shall promptly disclose to the other
Party in writing and shall cause its Affiliates, and its and their licensees and
Sublicensees to so disclose, the making of any Joint Collaboration Technology.
 Subject to the licenses granted hereunder and the other terms and conditions of
this Agreement, including Section 7.1, each Party may exercise its ownership
rights in and to such Joint Collaboration Technology, including the right to
license and sublicense or otherwise to exploit, transfer or encumber its
ownership interest, throughout the world, without an accounting or obligation
(including paying royalties) to, or consent required from, the other Party.  At
the reasonable written request of a Party, the other Party shall take such
further actions to confirm that no such accounting is required or to otherwise
effect the foregoing regarding such Joint Collaboration Technology.
9.2CREATE Act.  This Agreement shall be understood to be a joint research
agreement in accordance with 35 U.S.C. §103(c) to Develop, Manufacture and
Commercialize Compounds or Licensed Products, provided that neither Party shall
(i) unilaterally invoke the protections of or (ii) be required by this reference
to have any Patent take advantage of or become subject to, such §103(c) except
with the prior written consent of the other Party.
9.3Prosecution of Patents.
(a)BPM Patents.  Subject to Section 9.3(b) (with respect to Joint Collaboration
Patents), as between the Parties, BPM shall [***] to prepare, file, prosecute
(including the defense of any oppositions, interferences, reissue proceedings,
reexaminations and other post-grant proceedings originating in a patent office)
and maintain the BPM Patents, including any Assigned Product-Specific Patents in
throughout the world using counsel of its choice.  All Patent Costs incurred in
connection with the foregoing activities (i) for the BPM Patents in any
jurisdiction in the Roche Territory shall be borne [***], and (ii) for the BPM
Patents in the Shared Territory shall be borne [***], and in each case, shall be
reimbursed [***] of receiving an invoice thereof.
(b)Roche Patents.  Roche shall [***] to prepare, file, prosecute (including any
oppositions, interferences, reissue proceedings, reexaminations and other
post-grant proceedings originating in a patent office) and maintain the Roche
Patents in any jurisdiction in the Territory using counsel of its choice.  All
Patent Costs incurred in connection with the foregoing activities (i) for the
Roche Patents in any jurisdiction in the Roche Territory shall be borne [***],
and (ii) for the Roche Patents in the Shared Territory shall be borne [***], and
reimbursed [***] of receiving an invoice thereof.  Roche shall keep BPM
reasonably informed of all material matters relating to the preparation, filing,
prosecution and maintenance of the Roche Patents (including providing BPM with
copies of all material correspondence with the applicable patent office from
countries or corresponding authorities within the Territory).  BPM shall bear
any costs and expenses it may incur in connection with its review and
consultation concerning any such Roche Patents.
(c)Joint Collaboration Patents.  Roche shall [***] to prepare, file, prosecute
(including any oppositions, interferences, reissue proceedings, reexaminations
and other post-grant

57

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

proceedings originating in a patent office) and maintain the Joint Collaboration
Patents in any jurisdiction [***] using counsel of its choice.  BPM shall [***]
to prepare, file, prosecute (including any oppositions, interferences, reissue
proceedings, reexaminations and other post-grant proceedings) and maintain the
Joint Collaboration Patents in any jurisdiction [***] using counsel of its
choice.  Each Party shall be solely responsible for all Patent Costs incurred by
or on behalf of it in connection with the foregoing activities for the Joint
Collaboration Patents without reimbursement by the other Party.  The controlling
Party shall keep the other Party reasonably informed of all material matters
relating to the preparation, filing, prosecution and maintenance of the Joint
Collaboration Patents (including providing copies of all material correspondence
with the applicable patent offices) and shall reasonably consider in good faith
the other Party’s comments with respect to the Joint Collaboration Patents.  The
other Party shall bear any costs and expenses it may incur in connection with
its review and consultation concerning any such Joint Collaboration Patents.
(d)Abandonment.  Notwithstanding Sections 9.3(a), 9.3(b) and 9.3(c), before
abandoning any Patent within the BPM Patents and Roche Patents in the Territory,
or any Joint Collaboration Patents in the Territory [***] (including electing
not to file any continuation Patents upon issuance of any Patents), the
applicable controlling Party shall notify the other Party in advance of such
possible abandonment to allow the Parties to discuss whether to abandon,
continue or such other Party to elect to assume the patent prosecution and
maintenance of such Patent at its sole cost and expense.
(e)Cooperation.  The Parties shall form a Patent Coordination Team within [***].
 The Patent Coordination Team shall meet as it deems necessary but no less than
once monthly.  Each Party shall provide the other Party all reasonable notice,
assistance and cooperation in the Patent prosecution efforts provided above in
this Section 9.3, including providing any necessary powers of attorney and
executing any other required documents or instruments for such prosecution.
 Through the Patent Coordination Team, BPM and Roche shall (i) discuss potential
Patent filings that arise from Collaboration Know-How, the scope of the
countries throughout the world in which a Collaboration Patent shall be filed
[***], and choice of counsel, (ii) keep the other Party informed of all material
matters relating to the preparation, filing, prosecution and maintenance of the
BPM Patents, Roche Patents and Joint Collaboration Patents (including providing
the other Party with copies of all material correspondence with the applicable
patent office from countries or corresponding authorities within the Territory
[***], to the extent possible for BPM), (iii) consult with each other on patent
strategy for (A) filing, prosecuting, maintaining, and enforcing Patents and (B)
defending against patent challenges, and (iv) consider and implement in good
faith the other Party’s comments, but BPM shall retain final decision-making
authority with respect to prosecution and maintenance of the BPM Patents and
Roche shall retain final decision-making authority with respect to the
prosecution and maintenance of the Roche Patents.  BPM may invite non-members to
participate in the discussions and meetings of the Patent Coordination Team to
the extent such matters may affect the prosecution and maintenance of the BPM
Patents [***].  Roche shall bear any internal costs and expenses it may incur in
connection with its review and consultation concerning any such BPM Patents.
(f)Patent Term Extensions.  BPM shall have the sole right, but agrees to consult
with Roche on the strategy and selection of Patent, to apply for and obtain any
patent term extension or related extension of rights, including supplementary
protection certificates and similar rights, for any BPM Patents or Roche Patents
in the Shared Territory or any Joint Collaboration Patents in the Shared
Territory [***].  Roche shall have the sole right, but agrees to consult with
BPM on the strategy and selection of patent, to apply for and obtain any patent
term extension or related extension of rights, including supplementary
protection certificates and similar rights, for any BPM Patents, Roche Patents
or Joint Collaboration Patents in the Roche Territory.  If the Parties disagree
on the appropriate strategy with respect to such an extension, the disagreement
shall be resolved by the JSC.  If the JSC is unable to reach consensus on the
strategy, BPM shall have the final say with respect to the matter in the Shared
Territory and Roche shall have the final say with respect to the matter in the
Roche Territory; provided that each Party considers, reasonably

58

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

and in good faith all input received from the other Party, and provided further
that each Party exercises such final say in a manner reasonably believed to be
in the best interests of the Development and Commercialization of Licensed
Products.  Each Party shall provide reasonable assistance to the other Party in
connection with obtaining any such extensions for the Collaboration Patents
consistent with such strategy.  To the extent reasonably and legally required in
order to obtain any such extension in a particular country, each Party shall
make available to the other a copy of the necessary documentation to enable such
other Party to use the same for the purpose of obtaining the extension in such
country.  In the event that the lead Party elects not to file for a Patent Term
Extension, the lead Party shall (i) promptly inform the other Party of its
intention and reason not to file and (ii) grant the other Party the right to
file for such Patent Term Extension.
(g)Orange Book and Other Equivalent Listings.  Until [***], BPM shall have lead
responsibility for making any filing with respect to any BPM Patent, Roche
Patent, Joint Collaboration Patent in connection with the FDA’s Orange Book,
under the national implementations of Article 10.1(a)(iii) of Directive
2001/EC/83 in the Shared Territory and Roche shall have the lead responsibility
for making any such filings with respect to other equivalents in the Roche
Territory.  Following [***], Roche shall have the lead responsibility for making
any such filings [***].  Each Party shall consult with the other Party regarding
the strategy therefor.  If the Parties disagree on the appropriate strategy with
respect to such a filing, the disagreement shall be resolved by the JSC.  If the
JSC is unable to reach consensus on the strategy, [***]; provided that each
Party considers, reasonably and in good faith all input received from the other
Party, and provided further that each Party exercises such final say in a manner
reasonably believed to be in the best interests of the Development and
Commercialization of Licensed Products.  Each Party shall provide reasonable
assistance to the other Party in connection with any such filing.
9.4Infringement by Third Parties.
(a)Notification.  If, during the Term, either Party becomes aware of (i) any
infringement, threatened infringement, or alleged infringement of any BPM
Patent, Roche Patent or Joint Collaboration Patent by a Third Party or (ii)
known or suspected unauthorized use or misappropriation by a Third Party of any
BPM Know-How, Roche Know-How or Joint Collaboration Know-How, in each case if
and to the extent involving the manufacture, use, marketing, or sale of a
product falling within the scope of the exclusive license granted to Roche under
Section 7.1(a) or the co-exclusive licensed granted to Roche under Section
7.1(b) (each, a “Product Infringement”), then each Party shall promptly notify
the other Party in writing thereof and provide evidence in such Party’s
possession demonstrating such threatened, alleged or actual infringement or such
use.  Within [***] after a Party provides or receives written notice (“Decision
Period”), [***] shall decide whether or not to initiate a suit or action in the
Territory regarding such Product Infringement and shall notify the other Party
in writing of its decision in writing (“Suit Notice”).
(b)Enforcement Rights.
(i)[***] shall [***] to bring an appropriate suit or other action against any
Third Party allegedly engaged in any Product Infringement [***] (and to defend
any related counterclaim) (or to settle or otherwise secure the abatement of
such Product Infringement).  Prior to commencing any such action, [***] shall
consult with [***] and shall consider [***] requests and recommendations
regarding such proposed action.  [***] may be represented by counsel of its
choice in any such action or proceeding, at [***] expense, acting in an advisory
but not controlling capacity.  In the event that [***] (A) does not provide
[***] with a Suit Notice within the Decision Period that [***] shall commence
suit or take action, or (B) fails to commence a suit or take action within [***]
after its receipt or delivery of notice and evidence pursuant to Section 9.4(a),
[***]

59

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

shall thereafter [***] to commence a suit or take action with respect to such
Product Infringement [***] (and to defend any related counterclaim) (or to
settle or otherwise secure the abatement of such Product Infringement).
(ii)[***] shall [***] to bring an appropriate suit or other action against any
Third Party allegedly engaged in any Product Infringement [***] (and to defend
any related counterclaim) (or to settle or otherwise secure the abatement of
such Product Infringement).  [***] shall consult with [***] and shall consider
[***] requests and recommendations regarding such proposed action.  [***] may be
represented by counsel of its choice in any such action or proceeding, at [***]
expense, acting in an advisory but not controlling capacity.  [***] will be
entitled to attend any substantive meetings, hearings, or other proceedings
related to such action and to review and comment on all substantive documents
related to such Product Infringement prior to such filing or submission of such
documents.  In the event that [***] (A) does not provide [***] with a Suit
Notice within the Decision Period that [***] shall commence suit or take action,
or (B) fails to commence a suit or take action within [***] after its receipt or
delivery of notice and evidence pursuant to Section 9.4(a), [***] shall
thereafter have the right, but not the obligation, to commence a suit or take
action with respect to such Product Infringement in the [***] (and to defend any
related counterclaim) (or to settle or otherwise secure the abatement of such
Product Infringement).
(iii)Each Party shall provide to the Party enforcing any such rights under this
Section 9.4(b)(iii) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required to perfect or maintain jurisdiction to pursue such suit or action.
 The enforcing Party shall keep the other Party regularly informed of the status
and progress of such enforcement efforts, including providing the other Party
with copies, to the extent the Party enforcing is lawfully permitted to do so,
of all substantive documents or communications filed in such action and shall
reasonably consider the other Party’s comments on any such efforts.  The
enforcing Party shall incur no liability to the other Party as a consequence of
such enforcement efforts or any unfavorable decision resulting therefrom,
including any decision holding any BPM Patent, Roche Patent or Joint
Collaboration Patent invalid or unenforceable.
(c)Settlement.  Without the prior written consent of the other Party, such
consent not to be unreasonably withheld, delayed or conditioned, neither Party
shall settle any claim, suit or action that it brought under Section 9.4
involving BPM Patents, Roche Patents or Joint Collaboration Patents.
(d)Expenses and Recoveries.  Except as otherwise specified in Section 9.4(b)(i)
and (ii), all costs incurred in connection with enforcing any rights under
Section 9.4(b) with respect to (i) a Product Infringement in the Roche Territory
shall be [***], and (ii) a Product Infringement in the Shared Territory shall be
[***], and in each case, shall be reimbursed [***] of receiving an invoice
thereof.  If a Party bringing a claim, suit or action under Section 9.4 against
any Third Party engaged in Product Infringement  recovers monetary damages from
such Third Party in such suit or action, such recovery shall be allocated first
to the reimbursement of any expenses incurred by the Parties in such litigation,
and any remaining amount shall be distributed as follows:  (i) if related to
infringing activities in the Roche Territory, then (A) if Roche was the
controlling Party, such amount shall be treated as Roche Net Sales of Licensed
Products under this Agreement (and, for clarity, any such amounts shall be
considered in the calculation of annual Roche Net Sales for purposes of Sections
8.6 and 8.7, and (B) if BPM was the controlling Party, such amount shall be
shared [***], and (ii) if related to infringing activities in the Shared
Territory, then such amount shall be shared [***].

60

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

9.5Defense of Patents.  Except as set forth in Section 9.3(a), to the extent any
Party receives notice by counterclaim, or otherwise, alleging the invalidity or
unenforceability of any BPM Patent, Roche Patent or Joint Collaboration Patent,
it shall bring such fact to the attention of the other Party, including all
relevant information related to such claim.  The Parties, through the Patent
Coordination Team and JSC, shall discuss such claim.  Where such allegation is
made in an opposition, reexamination, interference, post-grant proceeding or
other patent office proceeding, the provisions of Section 9.3 shall apply.
 Where such allegation is made in a counterclaim to a suit or other action
brought under Section 9.4, the provisions of Section 9.4 shall apply.  In all
other cases, (a) where such allegation relates to a BPM Patent or Roche Patent
in the Shared Territory or any Joint Collaboration Patent in the Shared
Territory [***], BPM shall have the first right to defend such action, and all
reasonable costs incurred in connection with such defense shall be included as
Joint Operational Costs, and (b) where such action relates to a BPM Patent,
Roche Patent or Joint Collaboration Patent in a jurisdiction of the Roche
Territory, Roche shall have the first right to defend such action, at Roche’s
expense, and BPM shall cooperate with Roche, at Roche’s expense in such defense.
 In the event a Party does not so elect to defend an action with respect to any
BPM Patent, Roche Patent or Joint Collaboration Patent under this Section 9.5,
it shall so promptly notify the other Party in writing, and such Party shall
have the back-up right to so defend such action, at such Party’s expense.  Each
Party shall provide to the Party defending any such rights under this
Section 9.5 all reasonable assistance in such enforcement.  The defending Party
shall keep the other Party regularly informed of the status and progress of such
efforts and shall reasonably consider the other Party’s comments on any such
efforts.
9.6Defense of Infringement Actions.  During the Term, each Party shall bring to
the attention of the other Party all information regarding potential
infringement or any claim of infringement of Third Party intellectual property
rights in connection with the development, manufacture, use, importation, offer
for sale, or sale of Compounds and Licensed Products in the Territory.  The
Parties shall discuss such information and decide how to handle such matter
[***].  This Section 9.6 shall not be interpreted as placing on either Party a
duty of inquiry regarding Third Party intellectual property rights.
9.7Patent Marking.  Roche shall, and shall require its Affiliates and
Sublicensees, to mark Licensed Products sold by it hereunder (in a reasonable
manner consistent with industry custom and practice) with appropriate patent
numbers or indicia to the extent permitted by Applicable Law, in those countries
in the Territory in which such markings or such notices impact recoveries of
damages or equitable remedies available with respect to infringements of
patents.
9.8Personnel Obligations.  Prior to beginning work under this Agreement relating
to any discovery, Development, Manufacture or Commercialization of a Compound or
Licensed Product, each employee, agent or independent contractor of Roche or BPM
or of either Party’s respective Affiliates or Sublicensees shall be bound by
non-disclosure and invention assignment obligations which are consistent with
the obligations of Roche or BPM, as appropriate, in this Article 9, to the
extent permitted by Applicable Law, including:  (a) promptly reporting any
invention, discovery, process or other intellectual property right; (b)
assigning to Roche or BPM, as appropriate, all of his or her right, title and
interest in and to any invention, discovery, process or other intellectual
property right; (c) in the case of employees, agents, or independent contractors
working in the United States, taking actions reasonably necessary to secure
patent protection; (d) performing all acts and signing, executing, acknowledging
and delivering any and all documents required for effecting the obligations and
purposes of this Agreement; and (e) abiding by the obligations of
confidentiality and non-use set forth in Article 12.  It is understood and
agreed that such non-disclosure and invention assignment agreement need not
reference or be specific to this Agreement.
9.9Product Trademarks.

61

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(a)Global Brand Elements.  Roche acknowledges that BPM has developed and adopted
certain distinctive colors, logos, images, symbols, internet domain names, trade
dress, style of packaging and trademarks (the “Marks”) to be used in connection
with the Commercialization of the Lead Product on a global basis (such branding
elements, including any future branding elements for Licensed Products,
collectively, the “Global Brand Elements”).  With respect to any Second
Generation Compound, BPM shall have the first right to develop Marks for such
Licensed Product containing such Second Generation Compound in the Territory in
consultation with Roche, and such Marks shall be incorporated into the Global
Brand Elements for Licensed Products.  BPM shall and hereby does grant Roche (i)
the exclusive right to use such Global Brand Elements in connection with the
Commercialization of the Licensed Product in the Roche Territory; and (ii) the
co-exclusive right (with BPM) to use such Global Brand Elements in connection
with the Commercialization of the Licensed Product in the in the Shared
Territory.
(b)Product Marks in the Roche Territory.  Subject to Section 9.9(a), Roche shall
have the right to brand the Licensed Products in the Roche Territory using Marks
that it determines appropriate for such Licensed Products, which may vary by
region or within a region, and that are consistent with BPM’s Global Brand
Elements (the “Product Marks”); provided, however, a Product Mark may deviate
from BPM’s Global Brand Elements if (i) the JSC determines such Product Mark is
not appropriate for the Roche Territory due to linguistic reasons or market
research showing that such Product Mark is not appropriate, or (ii) in Roche’s
reasonable discretion if a Governmental Authority rejects or refuses such
Product Mark for use in the Roche Territory.  Roche shall provide BPM with a
reasonable opportunity to review and provide comments on each proposed Product
Mark, and Roche shall consider in good faith and incorporate where appropriate
BPM’s comments before selecting any Product Mark.  Roche shall not use any
trademarks of BPM (including Blueprint’s corporate name, subject to Section
12.6) or any trademark confusingly similar thereto without BPM’s prior written
consent.
(c)Ownership.  BPM shall be the sole and exclusive owner of all Product Marks
and Global Brand Elements, including all trademark registrations and
applications therefor and all goodwill associated therewith.  To the extent
Roche acquires any rights, title, or interests in or to any Product Mark or
Global Brand Element (including any trademark registration or application
therefore or goodwill associated with any Product Mark), Roche shall, and hereby
does, assign the same to BPM.  BPM shall and hereby does grant Roche (i) the
exclusive right to use such Product Marks in connection with the
Commercialization of the applicable Licensed Product in the Roche Territory; and
(ii) the co-exclusive right (with BPM) to use such Product Marks in connection
with the Commercialization of the applicable Licensed Product in the in the
Shared Territory.
(d)Use.  Roche agrees that it and its Affiliates and Sublicensees shall
Commercialize each of the Licensed Products in the Territory in a manner
consistent with the Global Brand Elements and shall:  (i) ensure that all
Licensed Products that are sold bearing the Product Marks and Global Brand
Elements are of a high quality consistent with industry standards for global
pharmaceutical and biologic therapeutic products; (ii) ensure that each use of
the Global Brand Elements and Product Marks by Roche and its Affiliates and
Sublicensees is accompanied by an acknowledgement that such Global Brand
Elements and Product Marks are owned by BPM; (iii) not use such Global Brand
Elements or Product Marks in a way that might materially prejudice their
distinctiveness or validity or the goodwill of BPM therein and includes the
trademark registration symbol ® or ™ as appropriate; (iv) not use any trademarks
or trade names so resembling any of such Global Brand Elements or Product Marks
as to be likely to cause confusion or deception; and (e) place and display the
Global Brand Elements and the Product Marks on and in connection with the
Licensed Products in a way that acknowledges BPM’s role in discovering the
Licensed Products and that such Licensed Product is under license from BPM.  To
the extent permitted by Applicable Law, Roche shall include the words (A)
“Discovered by Blueprint Medicines Corporation” on all packaging and labeling
for any Licensed Product that is not a BPM/Roche Combination Product and in

62

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

relevant scientific, medical, and other Licensed Product-related communications
to the extent such communications address the Development or Commercialization
of such Licensed Product (that is not a BPM/Roche Combination Product), and (B)
“Discovered in Collaboration by Blueprint Medicines Corporation and Roche (or
specific Roche entity if applicable)” on all packaging and labeling for any
BPM/Roche Combination Product (to the extent feasible, for example, if the Roche
Marketed Product and the Licensed Product are co-packaged) and in relevant
scientific, medical, and other BPM/Roche Combination Product-related
communications to the extent such communications address the Development or
Commercialization of a BPM/Roche Combination Product, in each case ((A) and
(B)), or such other similar text provided by BPM and reasonably acceptable to
Roche.
(e)Infringement.  During the term, if either Party becomes aware of any
infringement of the Global Brand Elements or Product Marks by a Third Party
including, but not limited to, the existence of conflicting trademarks of Third
Parties in the Territory, such Party shall promptly notify the other Party in
writing.  Roche shall have the first right, but not the obligation, to bring an
appropriate suit or action against such Third Party engaged in infringement of
the Global Brand Element or Product Mark in the Roche Territory.  Prior to
commencing any such action, Roche shall consult with BPM and shall consider
BPM’s requests and recommendations regarding such proposed action.  If Roche
does not bring an appropriate action against such infringement of the Global
Product Element or Product Mark within [***] after receiving notice, then BPM
shall have the right, but not the obligation, to bring an appropriate suit or
action against any Third Party engaged in such infringement.  BPM shall have the
first right, but not the obligation, to bring an appropriate suit or action
against such Third Party, in the Shared Territory.  Prior to commencing any such
action, BPM shall consult with Roche and shall consider Roche’s requests and
recommendations regarding such proposed action.  If BPM does not bring an
appropriate action against such infringement of the Global Product Element or
Product Mark within [***] after receiving notice, then BPM shall have the right,
but not the obligation, to bring an appropriate suit or action against any Third
Party engaged in such infringement.  Without the prior written consent of the
other Party, neither Party shall settle any suit or action that it brought under
Section 9.9(e) involving the Global Brand Elements or Product Marks anywhere in
the Territory.
(f)The Trademark Costs for the Licensed Products in the Shared Territory shall
be Joint Operational Costs, and the Trademark Costs for the Licensed Products in
the Roche Territory shall be the responsibility of Roche.
9.10Confirmatory Patent Licenses.  BPM shall, if so requested by Roche, promptly
enter into confirmatory license agreements, in a form consistent with the terms
of this Agreement and reasonably acceptable to the Parties, for purposes of
recording the licenses granted under this Agreement with such patent offices in
the Territory as Roche reasonably considers appropriate.  Roche shall bear any
filing costs and any costs of outside counsel or experts required with respect
to such recordations.
Article 10REPRESENTATIONS AND WARRANTIES
10.1Mutual Representations and Warranties.  Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as of the Effective
Date as follows:
(a)Corporate Existence and Power.  It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

63

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(b)Authority and Binding Agreement.  (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.
(c)No Conflict.  It is not a party to and shall not enter into any agreement
that would prevent it from granting the rights or exclusivity granted or
intended to be granted to the other Party under this Agreement or performing its
obligations under this Agreement.
(d)No Debarment.  Neither it nor any of its or its Affiliates’ employees, agents
 or independent contractors performing under this Agreement, or in the case of
BPM, no employee, agent or independent contractor engaged by BPM or its
Affiliates in the development of any of the Compound or Licensed Product prior
to the Effective Date, has ever been, or is currently:  (i) debarred under 21
U.S.C. § 335a or its equivalents in the Territory; (ii) excluded, debarred,
suspended, or otherwise ineligible to participate in federal health care
programs or in federal procurement or non-procurement programs; (iii) listed in
the FDA’s Clinical Investigators – Disqualification Proceedings Database,
including for restrictions; or (iv) convicted of a criminal offense that falls
within the scope of 42 U.S.C. § 1320a-7(a) or its equivalents in the Territory,
but has not yet been excluded, debarred, suspended, or otherwise declared
ineligible.  Each Party further covenants that if, during the Term of this
Agreement, it becomes aware that it or any of its or its Affiliates’ employees,
agents or independent contractors performing under this Agreement is the subject
of any investigation or proceeding that could lead to that Party becoming a
debarred entity or individual, an excluded entity or individual or a convicted
entity or individual, such Party shall immediately notify the other Party.  This
provision shall survive termination or expiration of this Agreement.
(e)Anti-Corruption.  To its knowledge, neither it nor any of its Affiliates, or
its or their directors, officers, employees, distributors, agents,
representatives, sales intermediaries, or other Third Parties acting on behalf
of such Party or any of its Affiliates:
(i)has taken any action in violation of any applicable anti-corruption laws
(including the provisions of the United States Foreign Corrupt Practices Act of
1977, as amended, collectively, “Anti-Corruption Laws”); or
(ii)has corruptly offered, paid, given, promised to pay or give, or authorized
the payment or gift of anything of value, directly or indirectly, to any Public
Official, for the purposes of:
(iii)influencing any act or decision of any Public Official in his or her
official capacity;
(iv)inducing such Public Official to do or omit to do any act in violation of
his or her lawful duty;
(v)securing any improper advantage; or
(vi)inducing such Public Official to use his or her influence with a government,
governmental entity, or commercial enterprise owned or controlled by any
government (including state-owned or controlled veterinary, laboratory or
medical facilities) in obtaining or retaining any business whatsoever.

64

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

10.2Representations and Warranties by BPM.  BPM hereby represents and warrants
to Roche, as of the Effective Date, as follows:
(a)Title; Encumbrances.  BPM owns or has a valid right to use the BPM Technology
existing as of the Effective Date, including the Patents listed on Exhibit A
which are owned by BPM free and clear of any encumbrances, provided, however,
that the foregoing shall not constitute a representation or warranty of
non-infringement of a Third Party’s intellectual property rights.  BPM has the
right to grant the licenses to Roche as purported to be granted pursuant to this
Agreement.  Neither BPM nor any of its Affiliates has entered into any agreement
granting any right, interest or claim in or to, any BPM Patents or BPM Know-How
to any Third Party that would conflict with the licenses to Roche as purported
to be granted pursuant to this Agreement.
(b)Recordation.  BPM has properly recorded in the relevant U.S. and foreign
patent offices (to the extent required by such foreign patent offices) the
assignments, or other necessary documents, supporting its legal title to the BPM
Patents.
(c)Notice of Infringement or Misappropriation.  BPM has not received any written
notice from any Third Party asserting or alleging that any research,
development, use, manufacture, sale, offer for sale or importation of Compounds
or Licensed Products by BPM has infringed or misappropriated, or would infringe
or misappropriate, the intellectual property rights of any Third Party.
(d)No Proceedings.  There are no pending, and to the knowledge of BPM, there are
no threatened, actions, claims, demands, suits, proceedings, arbitrations,
grievances, citations, summonses, subpoenas, inquiries or investigations of any
nature, civil, criminal, regulatory or otherwise, in law or in equity, against
BPM or any of its Affiliates or, to the knowledge of BPM, pending or threatened
against any Third Party, in each case involving the BPM Technology, or relating
to the transactions contemplated by this Agreement.
(e)[***].
(f)No Misappropriation.  To the knowledge of BPM, the conception and reduction
to practice of any inventions and the use or development of any other Know-How
within the BPM Technology have not constituted or involved the misappropriation
of trade secrets or other rights or property of any Third Party.
10.3Other Covenants.
(a)No Transfer of Title.  BPM covenants and agrees that during the Term, neither
it nor its Affiliates shall enter into any agreement with any Third Party,
whether written or oral, with respect to, or otherwise assign, transfer,
license, or convey its right, title or interest in or to, the BPM Technology, in
each case, that is in conflict with the rights granted by BPM to Roche under
this Agreement or that would prevent BPM from performing its obligations under
this Agreement.
(b)Anti-Corruption.
(i)Neither Roche nor any of its Affiliates (or any of their respective
Sublicensees, employees and contractors) shall, in connection with the exercise
of Roche’s rights or performance of its obligations under this Agreement,
directly or indirectly through Third Parties, pay, promise or offer to pay, or
authorize the payment of, any money or give any promise or offer to give, or
authorize the giving of anything of value to a public official or entity or
other Person for purpose of obtaining or retaining business for or with, or
directing business to, any Person,

65

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

including Roche and its Affiliates, nor shall Roche or any of its Affiliates
directly or indirectly promise, offer or provide any corrupt payment, gratuity,
emolument, bribe, kickback, illicit gift or hospitality or other illegal or
unethical benefit to a public official or entity or any other Person in
connection with the exercise of Roche’s rights or performance of Roche’s
obligations under this Agreement; and
(ii)Neither Roche nor any of its Affiliates (or any of their respective
Sublicensees, employees and contractors), in connection with the exercise of
Roche’s rights or performance of Roche’s obligations under this Agreement, shall
knowingly cause BPM to be in violation of Anti-Corruption Laws.
(c)Export Control.  Neither Roche nor any of its Affiliates (or any of their
respective Sublicensees, employees and contractors), in connection with the
exercise of Roche’s rights or performance of Roche’s obligations under this
Agreement, shall knowingly cause BPM to be in violation of any applicable U.S.
or foreign export control laws and regulations.
(d)BPM Technology.  Neither Roche nor any of its Affiliates (or any of their
respective Sublicensees, employees and contractors), shall engage in any
activities that use the BPM Technology in a manner that is outside the scope of
the license rights granted to it hereunder.
(e)[***].
10.4Disclaimer.  BPM makes no representations or warranties except as set forth
in this Article 10 concerning the BPM Technology, and Roche makes no
representations or warranties except as set forth in this Article 10 concerning
the Roche Technology.
10.5No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
ARTICLE 10, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
Article 11INDEMNIFICATION
11.1Indemnification by BPM.  BPM shall defend, indemnify, and hold Roche, its
Affiliates, subcontractors, Sublicensees and Distributors, and each of their
respective officers, directors, employees, and agents (the “Roche Indemnitees”)
harmless from and against any and all damages or other amounts payable to a
Third Party claimant (excluding Sublicensees of Roche), as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Roche
Indemnitees (collectively, “Roche Damages”), all to the extent resulting from
claims, suits, proceedings or causes of action brought by or on behalf of such
Third Party (“Roche Claims”) against such Roche Indemnitee that arise from or
are based on: (a) the Exploitation by or on behalf of BPM or its Affiliates,
subcontractors, licensees or sublicensees (excluding such conduct by or on
behalf of Roche, its Affiliates and Sublicensees as licensees or sublicensees of
BPM hereunder) of any Compound or Licensed Product in the Shared Territory, but
excluding the Shared Program Activities; (b) a breach of any of BPM’s
representations, warranties and obligations under this Agreement; (c) the
willful misconduct or grossly negligent acts of BPM, its Affiliates, or
subcontractors, or the officers, directors, employees, or agents of BPM or its
Affiliates, or subcontractors; or (d) any violation of Applicable Law by BPM,
its Affiliates, subcontractors or sublicensees (excluding Roche, its

66

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Affiliates, and Sublicensees as licensees or sublicensees of BPM hereunder), or
the officers, directors, employees, or agents of BPM or its Affiliates,
contractors or such sublicensees; excluding, in each case ((a), (b), (c) and
(d)), any damages or other amounts for which Roche has an obligation to
indemnify any BPM Indemnitee pursuant to Section 11.2.

11.2Indemnification by Roche.  Roche shall defend, indemnify, and hold BPM, its
Affiliates, subcontractors, distributors, licensees and sublicensees, and each
of their respective officers, directors, employees, and agents, (the “BPM
Indemnitees”) harmless from and against any and all damages or other amounts
payable to a Third Party claimant (excluding Sublicensees of BPM), as well as
any reasonable attorneys’ fees and costs of litigation incurred by such BPM
Indemnitees (collectively, “BPM Damages”), all to the extent resulting from any
claims, suits, proceedings or causes of action brought by such Third Party
(collectively, “BPM Claims”) against such BPM Indemnitee that arise from or are
based on:  (a) the Exploitation of Compounds or Licensed Products by Roche or
its Affiliates, subcontractors, Distributors or Sublicensees in the Territory,
but excluding the Shared Program Activities; (b) a breach of any of Roche’s
representations, warranties, and obligations under the Agreement; (c) the
willful misconduct or grossly negligent acts of Roche or its Affiliates,
subcontractors, Distributors, or Sublicensees, or the officers, directors,
employees, or agents of Roche or its Affiliates, subcontractors, Distributors,
or Sublicensees; or (d) any violation of Applicable Law by Roche, its
Affiliates, subcontractors, Distributors, or Sublicensees, or the officers,
directors, employees, or agents of Roche or its Affiliates, subcontractors,
Distributors, or Sublicensees; excluding, in each case ((a), (b), (c) and (d)),
any damages or other amounts for which BPM has an obligation to indemnify any
Roche Indemnitee pursuant to Section 11.1.
11.3Indemnification Procedures.  The Party claiming indemnity under this
Article 11 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of the claim, suit, proceeding or cause of action for which indemnity
is being sought (“Claim”).  The Indemnifying Party’s obligation to defend,
indemnify, and hold harmless pursuant to Section 11.1 or 11.2, as applicable,
shall be reduced to the extent the Indemnified Party’s delay in providing
notification pursuant to the previous sentence results in prejudice to the
Indemnifying Party.  At its option, the Indemnifying Party may assume the
defense of any Claim for which indemnity is being sought by giving written
notice to the Indemnified Party within [***] after receipt of the notice of the
Claim.  The assumption of defense of the Claim shall not be construed as an
acknowledgment that the Indemnifying Party is liable to indemnify any
Indemnified Party in respect of the Claim, nor shall it constitute waiver by the
Indemnifying Party of any defenses it may assert against the Indemnified Party’s
claim for indemnification.  The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense.  The Indemnified Party may participate in and
monitor such defense with counsel of its own choosing at its sole expense;
provided, however, the Indemnifying Party shall have the right to assume and
conduct the defense of the Claim with counsel of its choice.  The Indemnifying
Party shall not admit liability or settle any Claim without the prior written
consent of the Indemnified Party, not to be unreasonably withheld, conditioned
or delayed, unless the settlement involves only the payment of money.  The
Indemnified Party shall not settle any such Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed.  If the Indemnifying Party does not assume and
conduct the defense of the Claim as provided above, (a) the Indemnified Party
may defend against, and consent to the entry of any judgment or enter into any
settlement with respect to the Claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(b) the Indemnified Party reserves any right it may have under this Article 12
to obtain indemnification from the Indemnified Party.
11.4Certain Third Party Claims Related to Licensed Products in the Shared
Territory.  The Parties shall share in any Shared Program Damages.  With respect
to any Shared Program Damages incurred by a Party (or any of its Indemnified
Persons) during the Term, such Shared Program Damages shall be

67

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

deemed to constitute (and shall be included in) Joint Development Costs, Joint
Early Program Development Costs or Joint Operational Costs, as applicable (and
the Parties shall cooperate in good faith to allocate such amount(s) to the
appropriate cost category).  After the Term, any Shared Program Damages shall
continue to be shared with [***] and the Party (or any of its Indemnified
Persons) that has incurred such Shared Program Damages shall be reimbursed by
the other Party [***] no later than [***] after receipt of reasonable
documentation evidencing such amounts.  If either Party receives notice of a
Third Party claim that arises from or is based on any Shared Program Activities,
such Party shall inform the other Party in writing as soon as reasonably
practicable, and the Parties shall discuss a strategy on how to defend against
such Third Party claim.

11.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT OR ANY TORT CLAIMS ARISING
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
 NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.5 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY UNDER SECTION 11.1, 11.2 OR 11.4, (B) DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12, OR (C) DAMAGES
AVAILABLE IN THE CASE OF A PARTY’S FRAUD, GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT.
11.6Insurance.  
(a)General. Each Party shall maintain, at its own expense, insurance to cover
such Party’s obligations under this Agreement; provided, however Roche has the
right, in its sole discretion to self-insure, in part or in whole, for any such
coverage. Each party shall, at a minimum, maintain the insurance coverage
specified in Section 11.6(b).  Such insurance policies shall be primary and
non-contributing, including any deductibles, with respect to any other similar
insurance policies available to the other Party or its Affiliates, and shall be
maintained with an insurance company or companies having an A.M. Best’s rating
(or its equivalent) of A-VII or better. Each Party shall provide the other Party
with written evidence of such insurance upon the other Party’s request. Each
Party shall provide the other with written notice of any expiration,
cancellation, non-renewal or material change in accordance with policy
provisions in such insurance, in each case, which materially adversely affects
the rights of the other Party hereunder. The insurance policies shall be under
an occurrence form, but if only a claims-made form is available to a Party, such
Party shall maintain the insurance coverage for a term of [***].  [***]. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11.  
(b)Each Party shall maintain [***].
Article 12CONFIDENTIALITY
12.1Non-Use and Non-Disclosure.  Subject to the remainder of this Article 12,
during the Term and [***], a Receiving Party shall (i) treat Confidential
Information provided by Disclosing Party as it would treat its own information
of a similar nature, (ii) take all reasonable precautions not to disclose such
Confidential Information to Third Parties, without the Disclosing Party’s prior
written consent, and (iii) not use such Confidential Information other than for
fulfilling its obligations or exploit its licenses and other rights under this
Agreement.
12.2Permitted Disclosure.  Notwithstanding the obligation of non-use and
non-disclosure set forth in Section 12.1, the Parties recognize the need for
certain exceptions to this obligation, specifically

68

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

set forth below in Sections 12.3, 12.4 and 12.5, with respect to press releases,
patent rights, publications, and certain commercial considerations.

12.3Initial Press Releases; Further Publicity and Communications Alignment.
(a)Initial Press Releases. Promptly following the Effective Date, the Parties
shall have the right to individually issue agreed upon press releases announcing
the existence and selected key terms of this Agreement and the Stock Purchase
Agreement, each in a form substantially similar to those attached as Appendix
12.3(a)(1) (with respect to BPM) and Appendix 12.3(a)(2) (with respect to Roche)
(each, an “Initial Press Release”).
(b)Additional Press Releases.  Following the Effective Date and the issuance of
an Initial Press Release, except as otherwise set forth in Sections 12.3(d),
12.4 and 12.5, each Party shall have the right to issue additional press
releases related to the activities contemplated by this Agreement in accordance
with this Section 12.3(b):
(i)By Roche. Roche shall issue press releases in accordance with its internal
policy that typically does not issue a second press release until Phase 1
Clinical Trial proof-of-concept has been achieved for a Licensed Product. Roche
shall provide a copy of any draft press release related to the activities
contemplated by this Agreement and shall endeavor to provide such draft at least
[***] prior to its intended issuance to BPM for its review and comment.  BPM
shall provide any comments as soon as practicable, and Roche shall consider in
good faith any timely comments provided by BPM.  
(ii)By BPM. Except for any additional press release (A) issued by BPM in
accordance with Section 12.3(d) or (B) required to be issued by BPM as a matter
of law in accordance with Section 12.5, BPM shall not issue additional press
releases related to the activities contemplated by this Agreement without
Roche’s prior approval. For each such additional press release approved by
Roche, BPM shall provide a copy of any such additional draft press release and
shall endeavor to provide such copy [***] prior to its intended issuance to
Roche for its review and comment.  Roche shall provide any comments as soon as
practicable, and BPM shall consider in good faith any timely comments provided
by Roche. For the avoidance of doubt, following the Effective Date, except as
required as a matter of law in accordance with Section 12.5, BPM shall not issue
any additional press release related to (x) any new results from a Clinical
Trial for a Licensed Product or (y) the Regulatory Approval of a Licensed
Product for a new Indication or in a new jurisdiction, in each case, without
Roche’s prior approval.  
(c)Communications Alignment. To ensure communications alignment, the Parties
shall periodically meet and discuss and keep the other Party reasonably informed
of their communications plans and strategies related to the activities
contemplated by this Agreement.  In addition, any responses to inquiries by
media or other Third Parties after issuance of a press release by either Party
(solely or jointly with the other Party) pursuant to this Section 12.3 shall
consist solely of the language in such press release and otherwise follow
response guidelines, if any, that may be mutually developed by the Parties,
except to the extent additional or varying disclosure is (A) required by a
Regulatory Authority, including the SEC (or foreign equivalent) to comply with
either Party’s disclosure obligations as a public company or (B) permitted in
accordance with Sections 12.3(d), 12.4 or 12.5.
(d)Further Disclosures. In addition, the Parties agree that after (i) the
issuance of a press release (including any Initial Press Release by each Party)
in accordance with Section 12.3(b), (ii) a publication in accordance with
Section 12.4 or (iii) a disclosure in accordance with Section 12.5, a Party may
make subsequent public disclosures in quarterly earnings press releases (subject
to Section 12.5(b)),

69

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

investor and analyst presentations and its corporate or its Affiliates’
corporate websites reiterating such information without having to obtain the
other Party’s prior consent and approval so long as the information remains
true, correct, and the most current information with respect to the subject
matters set forth therein and would not reasonably be expected to adversely
impact the other Party.
12.4Publications.  The following restrictions shall apply with respect to
disclosure by any Party of Confidential Information in any publication or
presentation:
(a)Both Parties acknowledge that it is their policy for the studies and results
thereof to be registered and published in accordance with their internal
guidelines.  Roche, in accordance with its internal policies and procedures,
shall have the right to publish all results related to Licensed Products from
any Supplemental Studies conducted by or on behalf of Roche or its Affiliates.
 BPM, in accordance with its internal policies, shall have the right to publish
all results related to Licensed Products from any Supplemental Studies conducted
by or on behalf of BPM or its Affiliates. The Parties shall publish all results
from any Clinical Trial conducted by or on behalf of the Parties or their
respective Affiliates under any Development Plan in accordance with the
publications strategy and plans established by the JCC, JMAC or JDC, as
applicable.
(b)A Party (“Publishing Party”) shall provide the other Party with a copy of any
proposed material publication or presentation at least [***] prior to submission
for publication so as to provide such other Party with an opportunity to
recommend any changes it reasonably believes are necessary to continue to
maintain the Confidential Information disclosed by the other Party to the
Publishing Party in accordance with the requirements of this Agreement.  The
incorporation of such recommended changes shall not be unreasonably refused; and
if such other Party notifies (“Publishing Notice”) the Publishing Party in
writing, within [***] after receipt of the copy of the proposed publication,
presentation, or manuscript, that such publication or presentation in its
reasonable judgment (i) contains an invention, solely or jointly conceived or
reduced to practice by the other Party, for which the other Party reasonably
desires to obtain patent protection or (ii) could be expected to have a material
adverse effect on the commercial value of any Confidential Information disclosed
by the other Party to the Publishing Party, the Publishing Party shall prevent
such publication or delay such publication for a mutually agreeable period of
time.  In the case of inventions, a delay shall be for a period reasonably
sufficient to permit the timely preparation and filing of a patent
application(s) on such invention, and in no event less than [***] from the date
of the Publishing Notice.
12.5Commercial Considerations.
(a)Nothing in this Agreement shall prevent a Receiving Party or its Affiliates
from disclosing Confidential Information of the Disclosing Party and the
existence and terms of this Agreement or the Stock Purchase Agreement to (i)
governmental agencies to the extent required or desirable to secure government
approval for the Exploitation of a Licensed Product in the Territory or to
obtain patents in accordance with this Agreement, provided that such
Confidential Information shall be disclosed only to the extent reasonably
necessary to do so, and where permitted, subject to confidential treatment, (ii)
Third Parties actually or potentially acting on behalf of the Receiving Party or
its Affiliates, to the extent reasonably necessary for the Receiving Party to
perform its obligations or exercise its rights under this Agreement, (iii) Third
Parties requesting Clinical Trial data information (in accordance with the
Receiving Party’s then-current data sharing policy), (iv) Third Parties to the
extent reasonably necessary to market the Licensed Products in the Territory,
(v) its Affiliates, consultants, CROs, licensees or Sublicensees, and its and
their directors, officers, employees, agents or advisors (including accountants,
attorneys, consultants, bankers, financial advisors and members of advisory
boards) who reasonably require Confidential Information in order for a Party,
its Affiliates or Sublicensees to perform its or their activities, or in
exercising its or their rights, under this Agreement, are informed of the
confidential nature of such

70

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

information and are bound by non-use and confidentiality obligations with
respect to such Confidential Information, and (vi) any bona fide potential or
actual sources of debt or equity financing or parties to a merger, acquisition
or similar transaction (including attorneys, accountants, consultants, bankers
or financial advisors of the foregoing) who reasonably require such Confidential
Information as part of their due diligence investigations and who are informed
of the confidential nature of such information and this Agreement and are bound
by obligations of non-use and confidentiality with respect to such Confidential
Information (which may include, solely with respect to attorneys and
accountants, professional ethical obligations).
(b)A Party may disclose Confidential Information of the other Party to the
extent that such Confidential Information is required to be disclosed by such
Party to comply with Applicable Law or judicial or administrative process,
including (i) the rules and regulations of the SEC (or equivalent foreign
agency) or a securities exchange on which its or its Affiliate’s securities are
listed (or to which an application for listing has been submitted) or (ii) to
defend or prosecute litigation or to comply with court orders or governmental
regulations; provided that, to the extent practicable and not prohibited by
Applicable Law or judicial or administrative process, the disclosing Party shall
provide prior written notice and a draft of such disclosure to the
non-disclosing Party [***], as soon as practicable in advance of such disclosure
to provide the non-disclosing Party the opportunity to review and comment and
shall specify to the non-disclosing Party when its comments need to be provided
in order to be considered.  The non-disclosing Party shall provide any comments
as soon as practicable, and the disclosing Party shall consider in good faith
any timely comments provided by the non-disclosing Party; provided that the
disclosing Party (A) may or may not accept such comments in its sole discretion,
(B) discloses such Confidential Information only to the extent reasonably
necessary to do so, and (C) to the extent practicable, takes (or causes to be
taken) all reasonable and lawful actions to avoid and minimize the extent of
such disclosure.  Notwithstanding anything to the contrary in this Article 12,
BPM may disclose in accordance with this Section 12.5(b) the achievement of any
milestone event or the payment of royalties under this Agreement (including the
nature, BPM’s assessment of probability, amount, payment and timing of any such
milestone event or royalty) or any financial information with respect to
Licensed Products in the Shared Territory provided by Roche under Section 8.4 or
with respect to the Licensed Products in the Territory provided by Roche under
Section 8.8 whether by press release, SEC filing or other similar disclosure.  
(c)In addition, either or both Parties may be obligated to make a filing or
disclosure of a copy of this Agreement or one or more of the Ancillary
Agreements (in each case, including any subsequent amendments thereto) with the
SEC (or equivalent foreign agency) or a Governmental Authority,  and each Party
shall be entitled to make such a required filing or disclosure; provided that,
to the extent not prohibited by Applicable Law or judicial or administrative
process, prior to making any such filing or disclosure, such Party shall provide
a draft of this Agreement or such Ancillary Agreements (in each case, or
amendments thereto, as applicable) to the other Party as soon as practicable in
advance of such filing or disclosure to provide the other Party the opportunity
to review and comment and shall specify to the non-disclosing Party when its
comments need to be provided in order to be considered.  The non-disclosing
Party shall provide any comments as soon as practicable, and the disclosing
Party shall consider in good faith any timely comments provided by the
non-disclosing Party; provided that the disclosing Party may or may not accept
such comments in its sole discretion.  Each Party shall be responsible for its
own legal and other external costs in connection with any such filing or
disclosure pursuant to this Section 12.5(c).
12.6Use of Names.  Following the issuance of the press release attached hereto
as Appendix 12.3, each Party shall have the right to use the other Party’s name
and logo in presentations, its website, collateral materials, investor and
analyst presentations and corporate overviews to describe the collaboration
relationship, as well as in taglines of press releases issued pursuant to this
Article 12; provided that neither Party shall use the other Party’s corporate
name in such manner that the distinctiveness,

71

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

reputation, and validity of any trademarks and corporate or trade names of such
other Party shall not be impaired, and consistent with best practices used by
such other Party for its other collaborators.

12.7Tax Treatment.  Nothing in this Article 12 shall limit either Party in any
way from disclosing to any Third Party such Party’s U.S. or foreign income tax
treatment and the U.S. or foreign income tax structure of the transactions
relating to such Party that are based on or derived from this Agreement, or
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or tax structure to the extent that nondisclosure of such
matters is reasonably necessary in order to comply with applicable securities
laws.
12.8Attorney-Client Privilege.  Neither Party is waiving, nor shall be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges or the like as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, such privileges and protections.  The Parties:
 (a) share a common legal and commercial interest in such disclosure that is
subject to such privileges and protections; (b) are or may become joint
defendants in proceedings to which the information covered by such protections
and privileges relates; (c) intend that such privileges and protections remain
intact should either Party become subject to any actual or threatened proceeding
to which the Disclosing Party’s Confidential Information covered by such
protections and privileges relates; and (d) intend that after the Effective Date
both the Receiving Party and the Disclosing Party shall have the right to assert
such protections and privileges.  Notwithstanding the foregoing, nothing in this
Section 12.8 shall apply with respect to a dispute between the Parties
(including their respective Affiliates).
Article 13TERM AND TERMINATION
13.1Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall expire, on a
Licensed Product-by-Licensed Product basis, (a) in the Shared Territory, at the
expiry of the Gross Profit Sharing Term for such Licensed Product and (b) in the
Roche Territory, on a country-by-country basis at the end of the applicable
Royalty Term for such Licensed Product (the “Term”).
13.2Termination Rights of each Party.
(a)Termination by Roche.  Roche shall have the right to terminate this Agreement
in its entirety or on a Licensed Product-by-Licensed Product or
country-by-country basis [***].
(b)Termination by BPM.  BPM shall have the right to terminate this Agreement in
its entirety upon written notice to Roche in the event that Roche or any of its
Affiliates or Sublicensees directly or indirectly challenges in a legal or
administrative proceeding the patentability, enforceability or validity of any
BPM Patents (except as a defense against a claim, action or proceeding asserted
by BPM against Roche or its Affiliates or Sublicensees) (a “Patent Challenge”);
provided that BPM shall not have the right to terminate this Agreement under
this Section 13.2(b) for any such Patent Challenge by any Sublicensee if such
Patent Challenge is dismissed within [***] of BPM’s notice to Roche under this
Section 13.2(b) and not thereafter continued.  In the event Roche intends to
assert a Patent Challenge in any forum, not less than [***] prior to making any
such assertion, Roche shall provide to BPM a complete written disclosure of each
basis known to Roche for such assertion.  In the event that BPM has not yet
exercised its right to terminate this Agreement pursuant to this Section
13.2(b), as of and following an initial ruling in any such legal or
administrative proceeding finding any BPM Patents that are the subject of such
Patent Challenge are not

72

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

invalid, unenforceable or not patentable, the royalty rates set forth in Section
8.7, as applicable, shall double for the remainder of the Term.
13.3Termination by Either Party for Breach or Insolvency.
(a)Breach.
(i)Subject to Section 13.3(b), BPM shall have the right to terminate this
Agreement in its entirety or with respect to any country or Licensed Product
upon written notice to Roche if Roche materially breaches its obligations under
this Agreement with respect to such country or Licensed Product and, after
receiving written notice from BPM identifying such material breach by Roche in
reasonable detail, fails to cure such material breach within [***] from the date
of such notice (or within [***] from the date of such notice in the event such
material breach is solely based upon Roche’s failure to pay any amounts due BPM
hereunder).
(ii)Subject to Section 13.3(b) and 13.3(c), Roche shall have the right to
terminate this Agreement in its entirety or with respect to a country or
Licensed Product upon written notice to BPM if BPM materially breaches its
obligations under this Agreement with respect to such country or Licensed
Product and, after receiving written notice from Roche identifying such material
breach by BPM in reasonable detail of its obligations under this Agreement,
fails to cure such material breach within [***] from the date of such notice (or
within [***] from the date of such notice in the event such material breach is
solely based upon BPM’s failure to pay any amounts due Roche hereunder).
(b)Disputed Breach.  If the alleged breaching Party disputes in good faith the
existence or materiality of a breach specified in a notice provided by the other
Party in accordance with Section 13.3(a), and such alleged breaching Party
provides the other Party notice of such dispute within such [***] period, as
applicable, then the non-breaching Party shall not have the right to terminate
this Agreement under Section 13.3(a) unless and until an arbitrator, in
accordance with Article 14, has determined that the alleged breaching Party has
materially breached the Agreement and that such Party fails to cure such breach
within [***] following such arbitrator’s decision (except to the extent such
breach involves the failure to make a payment when due, which breach must be
cured within [***] following such arbitrator’s decision).  It is understood and
agreed that during the pendency of such dispute, all of the terms and conditions
of this Agreement shall remain in effect.
(c)Disfavored Remedy.  The Parties agree that termination pursuant to this
Section 13.3 is a remedy to be invoked only if the breach cannot be adequately
remedied through a combination of specific performance and the payment of money
damages.  In that regard, if the money damages payable under this Agreement by
reason of a breach were materially limited by reason of Section 12.5 (for
reasons other than the exclusion for punitive damages), it shall be assumed that
the payment of money damages was not an adequate remedy for the breach unless
the breaching Party elects to waive the protections of Section 12.5 (other than
with respect to punitive damages) and pay the resulting amounts.
(d)Insolvency.  If, at any time during the Term (i) a case is commenced by or
against either Party under Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States (the
“Bankruptcy Code”) and, in the event of an involuntary case under the Bankruptcy
Code, such case is not dismissed within [***] after the commencement thereof,
(ii) either Party files for or is subject to the institution of bankruptcy,
liquidation or receivership proceedings (other than a case under the Bankruptcy
Code), (iii) either Party assigns all or a substantial portion of its assets for
the benefit of creditors, (iv) a receiver or custodian is appointed for either
Party’s business, or (v) a substantial

73

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

portion of either Party’s business is subject to attachment or similar process;
then, in any such case ((i), (ii), (iii), (iv) or (v)), the other Party may
terminate this Agreement upon written notice to the extent permitted under
Applicable Law.
13.4Effects of Termination of the Agreement.  Upon termination of this Agreement
(i) with respect to one or more countries of the Territory or in its entirety
(the “Terminated Region(s)”; with the entire Territory being the Terminated
Region in the event of termination of this Agreement in its entirety) or (ii)
with respect to one or more Licensed Products, the following shall apply with
respect to the Terminated Region(s) and Reversion Product, as applicable (in
addition to any other rights and obligations under this Article 13 or otherwise
under this Agreement with respect to such termination):
(a)Exclusivity; Licenses.  The exclusivity obligations in Section 7.8(a) shall
not apply with respect to the Reversion Product or any Compound contained in
such Reversion Product.  The licenses granted in Article 7 and Section 9.9 shall
terminate with respect to the Terminated Region(s) and the Reversion Product
except that limited license rights shall remain in effect with respect to such
Terminated Region(s) or Reversion Product, as applicable solely for the limited
purpose of allowing Roche to (i) Develop or Manufacture Compounds and Licensed
Product(s) in the Terminated Region(s) for sale or distribution thereof in any
country which has not been terminated or (ii) to perform its other obligations
under this Section 13.4.  Notwithstanding the foregoing, effective upon the
effective date of termination of this Agreement with respect to any Terminated
Region or Reversion Product, Roche hereby grants to BPM, effective only upon
such termination, an exclusive, fully-paid, perpetual, irrevocable, royalty-free
(in the case of a Lead Product) or royalty-bearing (in the case of any other
Licensed Product) license, with the right to grant multiple tiers of
sublicenses, under the Roche Technology (along with any other Patents Controlled
by Roche that, absent a license, would be infringed by the manufacture, use,
sale or import of a Licensed Product in a Terminated Region or a Reversion
Product in the Territory) as such Roche Patents, Roche Know-How and interests in
Roche Patents and Roche Know-How exist as of the effective date of termination,
to Exploit Reversion Products for the Field in the Territory or Licensed
Products in the Field in the Terminated Region(s), as applicable. For clarity,
no licenses are granted with respect to a Roche Other Component, such as a Roche
Clinical Compound or Roche Marketed Product. Royalties would be payable by BPM
to Roche on worldwide BPM Net Sales depending upon the stage of development of
the applicable Reversion Product at the time of termination as set forth in the
following table and in accordance with the terms and conditions set forth in
Sections 8.7(c) through 8.7(f) and Sections 8.8 through 8.16 mutatis mutandis:

[***]







(b)Regulatory Materials.  
(i)Effective on the effective date of termination, Roche hereby assigns all
Regulatory Materials, Regulatory Approvals, Pricing and Reimbursement Approvals
and Pricing and Reimbursement Approvals, copies of material correspondence and
conversation logs, pre-clinical and clinical study reports, clinical study
protocols, and all data (in the format in which is maintained by Roche),
including non-clinical and clinical data, in and for the benefit of the
Terminated Regions solely relating to Reversion Products that are owned by Roche
or its Affiliates.  Roche shall take all steps necessary to transfer ownership
of all such assigned Regulatory Materials, Regulatory Approvals and Pricing
Approvals to BPM, including submitting to each applicable Regulatory Authority a
letter or other necessary documentation (with a copy to BPM) notifying such
Regulatory Authority of the transfer of such ownership of each Regulatory
Material, Regulatory Approval and Pricing and Reimbursement Approval. The
Transition Agreement shall contain terms governing the coordination of the
Party’s ongoing regulatory responsibilities with respect to Licensed Products.

74

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(ii)Roche shall grant to BPM a right of reference under all Regulatory
Materials, Regulatory Approvals and Pricing and Reimbursement Approvals for
Reversion Products in the Terminated Regions that are Controlled by Roche or its
Affiliates or Sublicensees, unless and until assigned to BPM pursuant to any
Transition Agreement.
(c)Conduct During Termination Notice Period.
(i)Following any notice of termination permitted under this Article 13 [***],
during any applicable termination notice period (the applicable “Termination
Notice Period”), each Party shall continue to perform all of its obligations
under this Agreement, including performing all activities allocated to it
pursuant to the Development Plan, Joint Commercialization Plan and Joint Medical
Affairs Plan, respectively, then in effect in accordance with the terms and
conditions of this Agreement.  In such circumstances, each Party shall also
continue to bear its share of all Joint Development Costs, Joint Early Program
Development Costs and Joint Operational Costs, as applicable, incurred during
the Termination Notice Period. [***].
(ii)During the applicable Termination Notice Period, neither Party shall make
any statement to any Person, whether written, verbal, electronic or otherwise,
that disparages any Licensed Product, the work performed by either Party under
this Agreement, or the other Party.
(d)Transition Agreement.  In connection with the termination of this Agreement
in its entirety or with respect to one or more countries, other than by Roche
pursuant to Section 13.3(a), and to facilitate the reversion of the Reversion
Products the Parties shall enter into a written agreement (the “Transition
Agreement”) that would include other reasonable terms and conditions, including
terms allocating costs and expenses, describing the Parties’ indemnification
obligations, setting forth the Parties’ obligations with respect to unauthorized
sales, and setting forth other coordination obligations.  If, despite such
efforts, the Parties are unable to agree upon such terms and conditions within
[***] from the effective date of the termination, either Party may refer the
dispute for resolution by arbitration in accordance with Section 14.2, and the
arbitrator shall have the authority to require the Parties to execute a
Transition Agreement in the form approved by the arbitrator.
(i)Know-How Transfer Support.  Roche shall, at no cost to BPM, provide
reasonable consultation and assistance for a period of no more than [***] for
the purpose of disclosing and providing to BPM, all Roche Know-How not already
in BPM’s possession that is relevant to the Reversion Products and the
applicable Terminated Region(s).
(ii)Assignment of Contracts. At BPM’s request, all then-existing commercial
arrangements to the extent relating solely and specifically to the Reversion
Products and the applicable Terminated Region(s) that Roche is able, using
reasonable commercial efforts, to disclose and provide to BPM, in each case, to
the extent reasonably necessary or useful for BPM to commence or continue
researching, Developing, Manufacturing or Commercializing the Reversion Products
with respect to the applicable Terminated Region(s).  The foregoing shall
include assigning, upon request of BPM, any agreements with Third Party
suppliers or vendors, including Clinical Trial agreements, Manufacturing
agreements and distribution agreements, to the extent they solely and
specifically cover the supply or sale of Reversion Products in applicable
Terminated Region(s).  If any such contract between Roche and a Third Party is
not assignable to BPM (whether by such contract’s terms or because such contract
does not relate specifically to Reversion Products or the Terminated Region(s))
but is otherwise reasonably necessary or useful for BPM to commence or continue
researching, Developing, Manufacturing, or Commercializing Reversion Products
with respect to the Terminated Region(s), then Roche shall reasonably cooperate
with BPM in BPM’s efforts to obtain from such Third Party the assignment of such

75

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

contract or of that portion of such contract that solely relates to researching,
Developing, Manufacturing, or Commercializing Reversion Products with respect to
the Terminated Regions.
(iii)Supply Obligations.  Unless and until the necessary Third Party
Manufacturing agreements are assigned to BPM pursuant to the preceding
sentences, or if Roche Manufactures the Reversion Products itself (and thus
there is no contract to assign), the Transition Agreement shall either (i) to
the extent allowable under such agreements, assign to BPM or its Affiliates the
portion of Roche’s agreement(s) with its Third Party manufacturing provider
related to the Reversion Product(s), or alternatively, use Commercially
Reasonable Efforts to facilitate BPM’s entering into a direct supply agreement
with such Third Party manufacturing provider of the Reversion Product(s) on
comparable terms to those between Roche and such Third Party manufacturing
provider (in each case assuming Roche is then obtaining supply of Reversion
Products from a Third Party manufacturing provider) and (ii) to the extent Roche
or its Affiliate is producing its own supply of the Reversion Products, supply
such bulk finished Reversion Product, as applicable, to BPM for a reasonable
period [***] to enable BPM to establish an alternate, validated source of supply
for the applicable Reversion Products.  The cost to BPM for such supply shall be
[***].  Without limiting the foregoing, in either case BPM shall additionally
have the right to immediately have Roche commence the transfer of the
Manufacturing process for such Reversion Product(s) to BPM or its designee.
(iv)Promotional Materials. Roche shall assign and transfer to BPM or its
designee all of Roche’s rights, title, and interests in and to any promotional
materials, training materials, medical education materials, packaging and
labeling, and all other literature, information or similar materials related to
the Reversion Products and copyrights and any registrations for the foregoing.
(e)Appointment as Exclusive Distributor. If Roche is Commercializing any
Reversion Products as of the applicable effective date of termination, then, at
BPM’s election (in its sole discretion) on a country-by-country basis [***],
until such time as all Regulatory Approvals with respect to such Reversion
Products in such country have been assigned and transferred to BPM, Roche will
appoint BPM or its designee as its exclusive distributor of such Reversion
Products in such country and grant BPM or its designee the right to appoint
sub-distributors, to the extent not prohibited by any written agreement between
Roche or any of its Affiliates and a Third Party [***].
(f)Third-Party Agreements.  To the extent that any payments would be owed by
Roche to any Third Parties (including royalties, milestones and other amounts)
under any Third Party agreements that are applicable to the grant to BPM of any
(sub)license, right of reference or other right provided in this Section 13.4 or
the Transition Agreement, or that are applicable to the exercise by BPM or any
of its Affiliates or sublicensees of any sublicense or other right with respect
thereto, Roche shall notify BPM of the existence and anticipated amounts of such
payments and BPM shall have the right either to decline such (sub)license, right
of reference or other right provided in this Section 13.4 or the Transition
Agreement or to take the same, in which case BPM agrees to comply with any
obligations under such agreements of Roche that apply to BPM and of which BPM
was informed by Roche and to make such payments. Irrespective of anything to the
contrary in this Agreement, any existing sublicense granted by Roche to a Third
Party in the Roche Territory under Section 7.1(a) (and any further sublicenses
thereunder) shall, upon written request of Roche, remain in full force and
effect, provided that (i) such Third Party Sublicensee is not then in breach of
its sublicense agreement (and, in the case of termination by BPM for breach by
Roche, that such Third Party Sublicensee and any further sublicensees did not
cause or otherwise contribute to the breach that gave rise to the termination by
BPM), (ii) for clarity, BPM’s obligations with respect to such Third Party
Sublicensee do not in any event exceed those obligations to Roche under this
Agreement that apply to the sublicense agreement, and (iii) such Third Party
Sublicensee agrees to be bound

76

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

to BPM under the financial and other terms and conditions of the sublicense
agreement.  BPM shall thereafter enter into a direct license with such
Sublicensee on terms consistent with this Agreement.
(g)Ongoing Clinical Trials.
(i)Transfer to BPM.  In connection with the termination of this Agreement or
with respect to one or more Terminated Region(s) or Reversion Product(s), other
than by Roche pursuant to Section 13.3(a), if, as of the effective date of
termination of this Agreement with respect to a Reversion Product, Roche or its
Affiliates are conducting any Clinical Trials for such Reversion Product, then,
at BPM’s election on a Clinical Trial-by-Clinical Trial basis, Roche shall fully
cooperate, and shall ensure that its Affiliates fully cooperate, with BPM to
transfer the conduct of such Clinical Trial to BPM or its designees.  BPM shall
assume any and all liability for the conduct of such transferred Clinical Trial
for a Reversion Product after the effective date of such transfer (except to the
extent arising prior to the transfer date or from any willful misconduct or
negligent act or omission by Roche, its Affiliates or their respective
employees, agents and contractors).  Roche shall provide such knowledge transfer
and other training to BPM or its designated Affiliate or Third Party as
reasonably necessary for Blueprint or such designated Affiliate or Third Party
to continue such Clinical Trial for the applicable Reversion Product.
(ii)Wind-Down.  If BPM does not elect to assume control of any such Clinical
Trials for a Reversion Product, then Roche shall, in accordance with accepted
pharmaceutical industry norms and ethical practices, wind-down the conduct of
any such Clinical Trial in an orderly manner.  Roche shall be responsible for
any costs and expenses associated with such wind-down.
(h)Remaining Inventories.
(i)Roche shall be entitled, during the [***] following termination of this
Agreement, to finish any work-in-progress and to sell, as applicable, (i) in the
Terminated Region(s) any inventory of Licensed Product or (ii) in the Territory
any Reversion Product that remains on hand as of the effective date of the
termination.  Roche shall pay BPM the amounts applicable to such sales in
accordance with the terms and conditions of this Agreement.
(ii)At any time within [***] after the effective date of termination with
respect to any Reversion Product or Terminated Region(s), BPM shall have the
right, in its sole discretion and upon written notification to Roche, to
purchase from Roche any or all of the inventory of Reversion Products held by
Roche as of the date of such notice solely for distribution in the Terminated
Region(s) and not for distribution in other countries (that are not committed to
be supplied to any Third Party or Sublicensee as of such date) [***].
13.5Other Remedies.  Termination or expiration of this Agreement for any reason
shall not release either Party from any liability or obligation that already has
accrued prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is expressly stated to survive such
termination.  Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.
13.6Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by BPM and Roche are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S.

77

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Bankruptcy Code.  The Parties agree that each Party, as licensee of certain
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
a Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code, the
other Party shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any intellectual property licensed to such other Party and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon such other Party’s written request
therefor, unless the Bankrupt Party elects to continue to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a),
following the rejection of this Agreement by the Bankrupt Party upon written
request therefor by the other Party.

13.7Survival.  Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration of this Agreement.
 Notwithstanding anything to the contrary, the following provisions shall
survive and apply after expiration or termination of this Agreement in its
entirety:  Sections 7.2(d) (BPM Retained Rights; License to BPM), 9.1 (Ownership
of Inventions), 9.2 (Create Act), 10.1(d) (No Debarment), 10.4 (Disclaimer),
10.5 (No Other Representations or Warranties), 13.4 (Effects of Termination of
the Agreement), 13.5 (Other Remedies), 13.6 (Rights in Bankruptcy), 13.7
(Survival) and Article 1 (Definitions, but only to the extent necessary to
interpret the Agreement), Article 8 (Financials, but only with respect to any
payments accrued thereunder prior to expiration or termination of the
Agreement), Article 11 (Indemnification), Article 12 (Confidentiality),
Article 14 (Dispute Resolution), and Article 15 (Miscellaneous).  For any
surviving provisions requiring action or decision by a Committee, each Party
shall appoint representatives to act as its Committee members.  All provisions
not surviving in accordance with the foregoing shall terminate upon expiration
or termination of this Agreement and be of no further force and effect.  If this
Agreement is terminated with respect to one or more Reversion Products or
Terminated Region(s) but not in its entirety, then following such termination
the foregoing provisions of this Agreement shall remain in effect with respect
to the Reversion Products or Terminated Region(s) (to the extent they would
survive and apply in the event the Agreement expires or is terminated in its
entirety), and all provisions not surviving in accordance with the foregoing
shall terminate upon termination of this Agreement with respect to the
applicable Reversion Products or Terminated Region(s) and be of no further force
and effect (and for the avoidance of doubt all provisions of this Agreement
shall remain in effect with respect to any countries that are not terminated).
Article 14DISPUTE RESOLUTION
14.1Disputes.

Unless otherwise set forth in this Agreement, in the event of any dispute in
connection with this Agreement, such dispute shall be referred to the respective
executive officers of the Parties designated below or their designees, for good
faith negotiations attempting to resolve the dispute.  The designated executive
officers are as follows:

For BPM:Chief Executive Officer

For Roche:Head of Pharma Partnering

14.2Arbitration.

Except as otherwise expressly set forth in this Agreement (including with
respect to any matters that are determined by an Expert or the Expert
Committee), should the Parties fail to agree within [***] after such dispute has
first arisen, it shall be finally settled by arbitration in accordance with the
Rules of American

78

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Arbitration Association (“AAA”) as in force at the time when initiating the
arbitration.  The tribunal shall consist of three (3) arbitrators.  The place of
arbitration shall be New York City, New York, US and the arbitration shall be
governed by the Laws of the State of New York.  The language to be used shall be
English.  Documents submitted in the arbitration (the originals of which are not
in English) shall be submitted together with an English translation.

(a)Arbitrators.
(i)Each Party shall nominate one arbitrator who are retired judges or attorneys
with at least [***] years of relevant experience in the pharmaceutical or
biotechnology industry, each of whom shall be impartial and independent.  Should
the claimant fail to appoint an arbitrator in the request for arbitration within
[***] of being requested to do so, or if the respondent should fail to appoint
an arbitrator in its answer to the request for arbitration within [***] of being
requested to do so, the other Party shall request the AAA to make such
appointment.
(ii)The arbitrators nominated by the Parties shall, within [***] from the
appointment of the arbitrator nominated in the answer to the request for
arbitration, and after consultation with the Parties, agree and appoint a third
arbitrator, who shall act as a chairman of the three arbitrator committee (the
“Arbitral Tribunal”).  Should such procedure not result in an appointment within
[***] time period set forth in Section 14.2(a)(i), either Party shall be free to
request the AAA to appoint the third arbitrator.
(iii)Where there is more than one (1) claimant or more than one (1) respondent,
the multiple claimants or respondents shall jointly appoint one (1) arbitrator.
(iv)If any Party-appointed arbitrator or the third arbitrator resigns or ceases
to be able to act, a replacement shall be appointed in accordance with the
arrangements provided for in this clause.
(b)Decisions; Timing of Decisions.
(i)The arbitrators shall render a written opinion setting forth findings of fact
and conclusions of law with the reason therefor stated, within no later than
[***] from the date on which the arbitrators were appointed to the dispute.  A
transcript of the evidence adduced at the arbitration hearing shall be made and,
upon request, shall be made available to each Party.
(ii)The time periods set forth in the AAA Arbitration Rules shall be followed;
provided however that the arbitrators may modify such time periods as reasonably
necessary to render a written opinion in accordance with this Section 14.2(b).
(iii)The Arbitrator is empowered to award any remedy allowed by law, including
money damages, prejudgment interest and attorneys’ fees, and to grant final,
complete, interim, or interlocutory relief, including injunctive relief.
(iv)This arbitration agreement does not preclude either Party seeking
conservatory or interim measures from any court of competent jurisdiction
including, without limitation, the courts having jurisdiction by reason of
either Party’s domicile.  Conservatory or interim measures sought by either
Party in any one or more jurisdictions shall not preclude the Arbitral Tribunal
granting conservatory or interim measures.  Conservatory or interim measures
sought by either Party before the Arbitral Tribunal shall not preclude any court
of competent jurisdiction granting conservatory or interim measures.

79

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

(v)In the event that any issue shall arise which is not clearly provided for in
this Section 14.2(b), the matter shall be resolved in accordance with the AAA
Arbitration Rules.
(vi)Any arbitration proceeding hereunder shall be confidential and the
arbitrators shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required by Applicable Law or in a
proceeding to enforce the results of the arbitration, neither Party shall make
(or instruct the arbitrators to make) any public announcement with respect to
the proceedings or decision of the arbitrators without prior written consent of
the other Party.  The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.
(vii)Notwithstanding anything to the contrary in this Agreement, any and all
issues regarding the scope, construction, validity or enforceability of any
Patent shall be determined in a court of competent jurisdiction under the local
patent laws of the jurisdictions having issued the Patent in question.
(viii)Notwithstanding anything to the contrary in this Agreement, any and all
issues regarding a breach or alleged breach of a Party’s obligations under
Article 13 (Confidentiality) shall be determined in a court of competent
jurisdiction under the laws of the State of New York, with express exclusion of
its conflict of laws principles.
(ix)Fees, costs and expenses of arbitration are to be divided by the Parties in
the following manner:  BPM shall pay for the arbitrator it chooses, Roche shall
pay for the arbitrator it chooses, and the Parties shall share payment for the
third arbitrator.
14.3Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of laws principles, and shall not be governed by the United Nations
Convention of International Contracts on the Sale of Goods (the Vienna
Convention).
14.4Award.  Any award to be paid by one Party to the other Party as determined
by the arbitrators as set forth above under Section 14.2 shall be promptly paid
in U.S. dollars free of any tax, deduction or offset; and any costs, fees or
taxes incident to enforcing the award shall, to the maximum extent permitted by
law, be charged against the Party resisting enforcement.  Each Party agrees to
abide by the award rendered in any arbitration conducted pursuant to this
Article 14, and agrees that, subject to the U.S. Federal Arbitration Act, 9
U.S.C. §§ 1-16, judgment may be entered upon the final award in the Federal
District Court for the State of New York and that other courts may award full
faith and credit to such judgment in order to enforce such award.  The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator.
14.5Injunctive Relief; Remedy for Breach of Exclusivity.  Nothing in this
Article 14 shall preclude either Party from seeking equitable relief or interim
or provisional relief from a court of competent jurisdiction, including a
temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.  Therefore, in addition to its rights and
remedies otherwise available at law, including the recovery of damages for
breach of this Agreement, such non-breaching Party shall be entitled to seek (a)
equitable relief, specifically including, but not limited to, both interim and
permanent restraining orders and injunctions, and (b) such other and further
equitable relief as the court may deem proper under the circumstances.  For the
avoidance of doubt, nothing in this

80

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Section 14.5 shall otherwise limit a breaching Party’s opportunity to cure a
material breach as permitted in accordance with Section 13.3.

14.6Confidentiality.  The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required by law, no Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrator without prior written consent of the
other Party.  The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrator, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.
14.7Survivability.  Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.
14.8Jurisdiction.  For the purposes of this Article 14, the Parties acknowledge
their diversity (Roche having a principal place of business in Basel,
Switzerland and BPM having its principal place of business in the Commonwealth
of Massachusetts), and except as provided in Section 14.9, agree to accept the
jurisdiction of any United States District Court located in New York for the
purposes of enforcing or appealing any awards entered pursuant to this
Article 14 and for enforcing the agreements reflected in this Article 14 and
agree not to commence any action, suit or proceeding related thereto except in
such courts.
14.9Patent and Trademark Disputes.  Notwithstanding Section 14.2, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any BPM Patents, Collaboration Patents, Joint Collaboration
Patents, Roche Patents, Global Brand Elements, or Product Marks covering the
manufacture, use, importation, offer for sale or sale of Licensed Products shall
be submitted to a court of competent jurisdiction in the country in which such
patent or trademark rights were granted or arose.
Article 15MISCELLANEOUS
15.1Entire Agreement; Amendment.  This Agreement, including the Exhibits and
Appendices hereto, and the Ancillary Agreements set forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
whether written or oral and including that certain Non-Disclosure Agreement by
and between BPM and Hoffmann-La Roche Inc. effective [***], but provided that
all “Confidential Information” disclosed or received by BPM or Roche thereunder
shall be deemed “Confidential Information” disclosed or received by such Party
under this Agreement and shall be subject to the terms and conditions of this
Agreement.  In the event of any inconsistency between any Exhibits, schedules or
attachments to this Agreement or any plan under this Agreement (including any
Development Plan, Joint Commercialization Plan or Joint Medical Affairs Plan)
and this Agreement, the terms of this Agreement shall prevail.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as
specifically set forth in this Agreement.  No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.
15.2Force Majeure.  Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party that are not reasonably foreseeable or avoidable,
potentially including embargoes, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes,

81

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

lockouts or other labor disturbances, fire, earthquakes, floods, pandemics or
other acts of God (provided that such failure or delay could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances) (each a
“Force Majeure Event”).  The affected Party shall notify the other Party of such
force majeure circumstances as soon as reasonably practical, and shall promptly
undertake all reasonable efforts necessary to cure such force majeure
circumstances and resume performance of its obligations hereunder.  If the
failure to perform due to such Force Majeure Event continues for [***], then the
unaffected Party may terminate this Agreement upon written notice to the other
Party.

15.3Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.3 (with a courtesy copy sent by email, which shall not constitute
notice), and shall be deemed to have been given for all purposes when delivered
by internationally-recognized overnight courier or sent by registered or
certified mail, postage prepaid, return receipt requested.  This Section 15.3 is
not intended to govern the day-to-day business communications necessary between
the Parties in performing their obligations under the terms of this Agreement.

If to BPM:

Blueprint Medicines Corporation
45 Sidney Street
Cambridge, Massachusetts 02139
U.S.A.
Attn: Chief Executive Officer

with a copy to:

Blueprint Medicines Corporation
45 Sidney Street
Cambridge, Massachusetts 02139
U.S.A.
Attn: Chief Legal Officer
Email: [***]

If to Roche:

F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
4070 Basel
Switzerland
Attn: Legal Department
Facsimile No.: [***]

and:

Genentech, Inc.
1 DNA Way
South San Francisco California 94080
U.S.A.


82

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

Attn. Corporate Secretary
Facsimile No.: [***]

15.4No Strict Construction; Headings.  This Agreement has been prepared jointly
and shall not be strictly construed against either Party.  Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.  The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.
15.5Assignment.
(a)Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party;
provided that either Party may assign or transfer this Agreement without the
other Party’s consent (but with written notice to the other Party promptly
following such assignment or transfer) to an Affiliate or to a successor to all
or substantially all of the business or assets to which this Agreement relates,
whether by merger, sale of stock, sale of assets, reorganization, consolidation,
royalty factoring or other similar transaction or series of transactions.  Any
permitted successor or assignee of rights or obligations hereunder shall, in a
writing to the other Party, expressly assume performance of such rights or
obligations (and in any event, any Party assigning this Agreement to an
Affiliate shall remain bound by the terms and conditions hereof).  Any permitted
assignment shall be binding on the successors of the assigning Party.  Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 15.5 shall be null, void and of no legal effect.
(b)Securitization Transaction.  Notwithstanding anything to the contrary in
Section 15.5(a) or elsewhere in this Agreement, BPM may assign to a Third Party
its right to receive all of the milestone payments, sales milestone payments,
royalty payments owed under Article 8 (such assignment, a “Securitization
Transaction”) after notifying Roche.  Further, in connection with a contemplated
Securitization Transaction, BPM may disclose to such Third Party the terms of
this Agreement and the royalty reports contemplated under Section 8.8, without
the prior written consent of Roche, to the extent reasonably necessary to enable
such Third Party to evaluate the Securitization Transaction opportunity
(provided that such Third Party is under obligations of confidentiality and
non-use with respect to such Confidential Information that are no less stringent
than the terms of Article 12), and to allow such Third Party to exercise its
rights under this Section 15.5(b).  As part of any consummated Securitization
Transaction, BPM may assign its right to receive the royalty reports and to
conduct audits under Section 8.15 to the counterparty in such Securitization
Transaction, and to allow such counterparty to exercise its rights under such
Sections; provided that after such assignment BPM shall have no further right to
receive the royalty reports or to conduct audits under Section 8.15.
(c)Notwithstanding anything to the contrary herein, (i) no material, Know-How,
Patent, Regulatory Materials or Regulatory Approvals not Controlled by a Party
or any of its Affiliates prior to a Change of Control of such Party shall be
deemed Controlled for purposes of this Agreement after such Change of Control,
other than (1) any Collaboration Know-How arising from the performance of the
Collaboration no matter when Controlled, and (2) any Patent that claims
priority, directly or indirectly, to any other Patent first Controlled by such
Party before such Change of Control no matter when such Patent is filed or
issued, and (ii) this Agreement (including Section 7.8 (Exclusivity)) shall
apply only to those assets (including the items identified in clause (i) above)
Controlled by such Party and its Affiliates before such Change of Control.

83

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

15.6Non-Solicitation.  During [***], each Party (each, a “Recruiting Party”)
agrees that neither it nor any of its Affiliates shall recruit, solicit, or
induce any full-time employee of the other Party (the “Employing Party”) or any
of its Affiliates who has been in contact with the Recruiting Party in
connection with this Agreement (whether prior to, on or after the Effective
Date) to terminate his or her employment with the Employing Party or any of its
Affiliates and become employed by or consult for the Recruiting Party or any of
its Affiliates, and whether or not such employment or consulting is pursuant to
a written agreement or such employment is at-will.  For purposes of the
foregoing, “recruit,” “solicit,” or “induce” shall not be deemed to mean (a)
circumstances where an employee of an Employing Party or any of its Affiliates
(i) initiates contact with the Recruiting Party or any of its Affiliates with
regard to possible employment; or (ii) responds to general solicitations of
employment not specifically targeted at employees of the Employing Party or any
of its Affiliates, including responses to general advertisements or postings,
and (b) discussions, interviews, negotiations, offers, or acceptances of
employment or similar activities that arise as a result of circumstances
described in the foregoing clause (a).
15.7Further Actions.  Each Party agrees to execute, acknowledge and deliver (or
cause to be executed, acknowledged and delivered) such further instruments, and
to do (or cause to be done) all such other acts, as may be necessary or
appropriate or as the other Party may reasonably request in order to carry out
the purposes and intent of this Agreement.
15.8Compliance with Applicable Law.  Each Party shall comply with Applicable Law
in the course of performing its obligations or exercising its rights pursuant to
this Agreement, including Anti-Corruption Laws.  Each Party shall take no action
that would cause the other Party to be in violation of Anti-Corruption Laws.
 Further, each Party shall notify the other Party if such Party has any
information or suspicion that there may be a violation of Anti-Corruption Laws
in connection with the performance of this Agreement.
15.9Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.  Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections, Exhibits or Appendices to this Agreement and references to
this Agreement include all Exhibits and Appendices hereto.  Unless context
otherwise clearly requires, whenever used in this Agreement:  (a) the words
“include” or “including” shall be construed as incorporating, also, “but not
limited to” or “without limitation;” (b) the word “day” or “year” means a
calendar day or year unless otherwise specified; (c) the word “notice” means
notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement; (d) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement (including any Exhibits); (e) the word
“or” shall be construed as the inclusive meaning identified with the phrase
“and/or;” (f) provisions that require that a Party or the Parties hereunder
“agree,” “consent” or “approve” or the like shall require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter or otherwise and that consents not be unreasonably withheld, delayed or
conditioned; (g) words of any gender include the other gender; (h) words using
the singular or plural number also include the plural or singular number,
respectively; and (i) unless expressly stated, dollar amounts set forth herein
are U.S. dollars.  Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against either Party, irrespective of which Party may
be deemed to have caused the ambiguity or uncertainty to exist.  This Agreement
has been prepared in the English language, and the English language shall
control its interpretation.  In addition, all notices required or permitted to
be given hereunder, and all written, electronic, oral or other communications
between the Parties regarding this Agreement shall be in the English language.
15.10Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by an arbitrator or by any court of
competent jurisdiction from which no appeal can be or

84

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

is taken, the provision shall be considered severed from this Agreement and
shall not serve to invalidate any remaining provisions hereof.  The Parties
shall make a good faith effort to replace any invalid or unenforceable provision
with a valid and enforceable one such that the objectives contemplated by the
Parties when entering into this Agreement may be realized.

15.11No Waiver.  Any failure or delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.
 No waiver shall be effective unless it has been given in writing and signed by
any authorized representative of the Party giving such waiver.
15.12Relationship of Parties.  Nothing in this Agreement, other than as
described in Section 8.11(a), is intended or will be deemed to constitute a
partnership, agency, employer-employee or joint venture relationship between the
Parties.    No Party will incur any debts or make any commitments for the other,
except to the extent, if at all, specifically provided therein.  There are no
express or implied Third Party beneficiaries hereunder [***].
15.13Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via electronic mail, including Adobe™ Portable Document Format (PDF)
or any electronic signature complying with the U.S. Federal ESIGN Act of 2000,
and any counterpart so delivered shall be deemed to be original signatures,
shall be valid and binding upon the Parties, and, upon delivery, shall
constitute due execution of this Agreement.

[Signature Page Follows]





85

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their respective
duly authorized representatives as of the Effective Date.

Blueprint Medicines Corporation F. HOFFMANN-LA ROCHE LTD

By:  /s/ Jeffrey W. Albers By:  /s/ James Sabry

Name: Jeffrey W. AlbersName: James Sabry

Title: Chief Executive OfficerTitle: Global Head, Pharma Partnering

By:  /s/ Stefan Arnold

Name: Stefan Arnold

Title: Head Legal Pharma

GENENTECH, Inc.

By:  /s/ Edward Harrington

Name: Edward Harrington

Title: Chief Financial Officer





Signature Page to Collaboration Agreement

Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

EXHIBIT A

BPM Patents

[***]



Background image [bpmc-20200630ex1011ade78002.jpg]





--------------------------------------------------------------------------------

EXHIBIT B

Lead Backups

[***]









--------------------------------------------------------------------------------

EXHIBIT C

Lead Compound Metabolites

[***]







--------------------------------------------------------------------------------

EXHIBIT D

Manufacturing Cost

“Manufacturing Cost” means the fully burdened cost of Manufacturing Licensed
Products (or other component(s) contained therein or placebo, as applicable),
including any devices and other delivery technologies that are packaged or
otherwise distributed with such Licensed Product, to be used in the calculation
of Cost of Goods Sold, which equals the sum of (a) Direct Costs and Indirect
Costs (each as defined below) incurred by a Party, (b) the amounts paid by a
Party to a Third Party contract manufacturer as invoiced to such Party,
including any fees paid to such Third Party as prepayments or to reserve
capacity for the Licensed Products and any cancellation or early termination
fees (provided that the Party incurring any cancellation or early termination
fees used commercially reasonable efforts to mitigate such fees), and any
value-added tax or similar tax due for amounts paid to such Third Party directly
attributable to such Licensed Product, and any capital expenditures to the
extent incurred for the Licensed Product, and (c) direct distribution expense
(including without limitation, freight, postage, shipping, customs, duties and
insurance charges) incurred for such Licensed Products, except to the extent
such expenses were included in calculating BPM Net Sales or Roche Net Sales, as
applicable, in each case, (i) without any mark-up; provided that the Parties
will share depreciation of any internal capital expenditures, if any, to the
extent incurred for the Licensed Product, and (ii) but including any Direct
Costs or Indirect Costs incurred by a Party to supervise and coordinate the
foregoing activities performed by a Third Party.  Manufacturing Cost shall
include costs incurred with respect to, or as a result of, spoilage,
obsolescence, failed or destroyed batches of Licensed Product except to the
extent attributable to a Party’s or any of its Affiliates’ negligence or willful
misconduct.  Notwithstanding anything to the contrary contained herein,
Manufacturing Costs shall exclude any and all costs incurred in connection with
establishing, or otherwise causing to become operational, any Manufacturing
facilities, including any validation, technology transfer (other than the
Manufacturing technology transfer costs) and licensure costs, and such costs
shall be borne solely by the Party who is establishing or operationalizing
(itself or through its Affiliate or Third Party contract manufacturer) such
Manufacturing facilities.

For purposes of this Exhibit D, “Direct Costs” equals the sum of the following
as incurred for Licensed Products:

(a)Direct labor, based on the actual hours or like methodology consumed by
manufacturing, facility, and customer service personnel for Licensed Products
charged at an average hourly wage rate that is designed to approximate actual
cost for each employee’s position.

(b)Direct labor fringe benefits, including, compensation expense (other than
wages included in direct labor cost in clause (x)(i)), payroll taxes and
benefits allocated based on a proportionate percentage of direct labor costs
charged to the Licensed Products to total actual plant-wide labor costs, plus
Licensed Product-specific travel.

(c)Materials and supplies for making Licensed Products, based on actual costs
including any applicable freight, taxes, duties, customs or import fees, less
any discounts or free goods.

(d)Other costs directly associated with or actually consumed for Licensed
Products, including handling, storage, distribution, and transportation costs,
facility costs, depreciation, waste removal, miscellaneous supplies, outside
testing, consulting fees, occupancy costs, maintenance, rent, insurance, site
service support, warehouse, customer services including order entry, billing and
adjustments, inquiry and credit and collection, serialization, return and recall
management, but for clarity, excluding in each case any such amounts to the
extent included as a deduction in calculating BPM Net Sales or Roche Net Sales,
as applicable.



--------------------------------------------------------------------------------

For purposes of this Exhibit D, “Indirect Costs” equals the sum of the following
as incurred for Licensed Products:

(i)Plant support services, which includes quality control, process sciences,
quality assurance, regulatory and validation.  All general costs for each plant
support service department, which includes, labor, payroll taxes, fringe
benefits, materials and supplies, outside testing, consulting fees, contractor
costs, depreciation, maintenance and occupancy costs, shall be allocated to the
cost of Licensed Products based on the proportion of actual labor hours consumed
by each plant support service department on the Licensed Products to total
actual labor hours consumed by each plant support service department on all of
the applicable Party’s products.

(ii)Overhead costs required to support the Manufacture of the Licensed Products.
 These overhead costs are allocated either based on actual labor hours, average
headcount, space occupied, or other activity-based method, solely to the extent
such allocation is attributable to Licensed Products and not to other products.
 Overhead costs primarily include general materials and supplies, consulting
costs, and other labor costs such as general plant maintenance, management,
engineering, janitorial services and administration, information services, human
relations, travel and training, and vacation, holiday, personal and sick time,
general facility costs which include facility services and supplies, utilities,
rent, real estate taxes, depreciation, general and preventative maintenance,
insurance and waste removal.









--------------------------------------------------------------------------------

EXHIBIT E

Marks

[***]









--------------------------------------------------------------------------------

EXHIBIT F

Transition Activities

[***]











--------------------------------------------------------------------------------

EXHIBIT G



Initial Lead Product Development Plan

[***]













--------------------------------------------------------------------------------

EXHIBIT H

Initial Joint Commercialization Plan

[***]









--------------------------------------------------------------------------------

EXHIBIT I

Partnership Tax Matters

Section 1.1.Constructive Partnership, Tax Treatment.
(a)Genentech and BPM (the “Partners,” and each a “Partner”) acknowledge that the
rights and obligations imposed on each of them pursuant to this Agreement that
relate to the sharing of profits and losses from the Development and
Commercialization of the U.S. Rights (as defined below), and the collaborative
relationship formed between them in connection therewith, gives rise to a
partnership for U.S. federal (and, to the extent applicable, state and local)
income tax purposes (the “Partnership”), which will commence upon the Effective
Date. The activities of the Partners with respect to the co-Development and
co-Commercialization of Licensed Products in the Shared Territory and the rights
related thereto (the “U.S. Rights”), shall be deemed to be conducted in and held
by the Partnership. The Partnership shall not, and shall not be deemed to, have
any interest or rights with respect to the Roche Territory or otherwise under
the Agreement other than with respect to the U.S. Rights. The Partnership, and
the rights and obligations set forth in this Exhibit I, shall remain in
existence for so long as this Agreement remains in full force and effect
(provided the Agreement has not been terminated in its entirety or with respect
to the Shared Territory, in either case, in accordance with Article 13 of the
Agreement). The Parties further acknowledge that the arrangement described in
this Agreement (including this Exhibit I) shall be treated by the Parties as a
partnership solely for U.S. federal (and applicable state and local) income tax
purposes and is not intended to constitute a partnership for any non-tax,
non-U.S., or any other purpose. The Partners agree not to take any tax position,
whether in a tax return or otherwise, that is inconsistent with this Exhibit I,
other than pursuant to Section 1.7 of this Exhibit I.
(b)For U.S. federal income and other applicable tax purposes, Genentech shall be
treated as making an in-kind contribution in an amount determined by reference
to the portion of the upfront payment made pursuant to Section 8.1 of the
Agreement that is attributable to the U.S. Rights, which shall be a dollar
amount jointly determined and mutually agreed to between Genentech and BPM [***]
(the “Genentech Contribution”), and (ii) BPM shall be treated as making an
in-kind contribution in an amount of equal value (the “BPM Contribution”). The
Genentech Contribution and BPM Contribution shall be treated by the Partners as
a purchase by Genentech from BPM of an undivided interest in the property giving
rise to the U.S. Rights, and a contribution by each of Genentech and BPM of such
Partner’s undivided interest in the property giving rise to the U.S. Rights, in
exchange for an interest in the Partnership, consistent with Revenue Ruling
99-5, Situation 1. The Parties also intend that the milestone payments
contemplated by Section 8.5 of the Agreement attributable to the U.S. Rights be
treated as additional consideration in the initial formation of the Partnership,
consistent with Revenue Ruling 99-6, Situation 1.
Section 1.2.Definitions. Capitalized terms used, but not defined, herein will
have the meanings ascribed to them in the Agreement. For purposes of this
Exhibit I:
(a)“Book” means the method of accounting prescribed for compliance with the
capital account maintenance rules set forth in Section 1.704-1(b)(2)(iv) of the
Treasury Regulations, as distinguished from any accounting method which the
Partnership may adopt for other purposes such as financial reporting.
(b)“BPM Contribution” has the meaning set forth in Section 1.1(b) of this
Exhibit I.
(c)“Capital Account” has the meaning set forth in Section 1.3(a) of this Exhibit
I.



--------------------------------------------------------------------------------

(d)“Capital Contribution” means, for each Partner, such Partner’s cash or
property contributed (or deemed contributed) to the Partnership.
(e)“Code” means the U.S. Internal Revenue Code of 1986, as amended.
(f)“Fiscal Year” means the calendar year.
(g)“Genentech Contribution” has the meaning set forth in Section 1.1(b) of this
Exhibit I.
(h)“Gross Asset Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for U.S. federal income tax purposes, adjusted to reflect
any adjustments required or permitted by Sections 1.704-1(b)(2)(iv)(d) through
(g), (m) and (s) of the Treasury Regulations, as determined by the Partnership
Representative in its reasonable discretion; provided that, in the case of any
asset contributed to the Partnership, the initial Gross Asset Value of such
property shall be equal to the fair market value of such asset as of the date of
contribution, as determined by the Partnership Representative in its reasonable
discretion.
(i)“Net Income” and “Net Losses” mean the Book income, gain, loss, deductions
and credits of the Partnership in the aggregate or separately stated, as
appropriate, as of the close of each Taxable Year on the Partnership’s tax
return filed for U.S. federal income tax purposes (or as of any other applicable
time of the relevant Taxable Year).
(j)“Partnership Representative” has the meaning set forth in Section 1.6(a) of
this Exhibit I.
(k)“Taxable Year” means the Partnership’s Fiscal Year or such other year as may
be required by Section 706 of the Code.
(l)“Treasury Regulations” means regulations (whether in final, proposed or
temporary form) promulgated by the U.S. Department of the Treasury under the
Code.
(m)“U.S. Profit Share” has the meaning set forth in Section 1.4(a) of this
Exhibit I.
(n)“U.S. Rights” has the meaning set forth in Section 1.1(a) of this Exhibit I.

Section 1.3.Capital Accounts; Formation of the Partnership.
(a)The Partnership shall maintain a separate capital account for each Partner
according to the rules set forth in Section 1.704-1(b)(2)(iv) of the Treasury
Regulations (a “Capital Account”).
(b)Each Partner’s Capital Account:
(i)shall be increased by (A) the Capital Contributions by such Partner to the
Partnership after the Effective Date, as determined by the Partnership
Representative and mutually agreed upon by the Partners (net of liabilities
secured by the contributed property that the Partnership is considered to assume
or take subject to under Section 752 of the Code), and (B) such Partner’s
distributive share of Net Income and other items of income and gain allocated to
such Partner after the Effective Date;



--------------------------------------------------------------------------------

(ii)shall be decreased by (A) the amount of money distributed (or deemed
distributed) to such Partner by the Partnership after the Effective Date, (B)
the fair market value of property (as determined by the Partnership
Representative and mutually agreed upon by the Partners) distributed (or deemed
distributed) to such Partner by the Partnership (net of liabilities secured by
the distributed property that the Partner is considered to assume or take
subject to under Section 752 of the Code) after the Effective Date and (C) such
Partner’s distributive share of Net Losses and other items of loss and deduction
allocated to such Partner after the Effective Date; and
(iii)other adjustments shall be made to the Capital Accounts of the Partners to
accord with the regulations promulgated under Section 704(b) of the Code as
determined by the Partnership Representative in its reasonable discretion.
(c)As of the Effective Date, the initial Capital Account of each Partner shall
be equal to the initial Capital Contribution of each such Partner.
Section 1.4.Distributions.
(a)Non-Liquidating Distributions. In the event that assets of the
Partnership are deemed to be distributed other than in liquidation of the
Partnership, such assets shall be deemed to be distributed in accordance with
the payments comprising the share of Gross Profits between BPM and Genentech
under Article 8 of the Agreement (the “U.S. Profit Share”), unless otherwise
determined by the Partnership Representative in its reasonable discretion.
(b)Liquidating Distribution. In the event that the Partnership is terminated
pursuant to Section 708(b)(1) of the Code (or otherwise) and the assets of the
Partnership are required to be distributed (or are deemed to be distributed) in
liquidation of the Partnership, then such assets shall be distributed (or deemed
to be distributed) in accordance with the U.S. Profit Share or with the terms
applicable to Reversion Products, unless otherwise required by the Agreement or
Applicable Law.
(c)Withholding for Taxes. Subject to the provisions of Section 8.11(c) of the
Agreement, any Partner is authorized to withhold payments made to the other
Partner that are treated as distributions described in Section 1.4(a) or Section
1.4(b) of this Exhibit I to the Partners, and with respect to allocations
pursuant to Section 1.5 of this Exhibit I to the Partners, and to pay over to
any federal, state or local government, any such taxes as are required to be
deducted or withheld under any provision of Applicable Law. Any amounts so
withheld shall be treated as distributed pursuant to Section 1.4(a) or Section
1.4(b) of this Exhibit I, as applicable.
Section 1.5.Allocations, Section 704(c).
(a)Except as required by Section 1.5(b) or Section 1.5(c) of this Exhibit I, the
Net Income or Net Loss for any Taxable Year shall be allocated to the Partners
in such a manner so that the Capital Account of each Partner equals (as of the
end of such allocation period and to the fullest extent possible) the amount
that would be distributed to such Partner if all properties of the Partnership,
including cash, were sold for cash equal to their respective Gross Asset Values,
all liabilities allocable to such properties were then due and were satisfied
according to their terms, all minimum gain chargebacks required by this
Agreement and the Treasury Regulations were made, and all obligations of
Partners to contribute additional capital to the Partnership were satisfied and
all remaining proceeds from such sale were distributed pursuant to the order and
priority of Section 1.4(b) of this Exhibit I.
(b)Special Allocations. Notwithstanding Section 1.5(a) of this Exhibit I, the
Partnership Representative may, in its reasonable discretion, specially allocate
any costs or expenses that



--------------------------------------------------------------------------------

are disproportionately borne by one Partner (including, without limitation any
Development Costs that are funded from the Genentech Contribution) to such
Partner.
(c)Regulatory Allocations. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6) of
the Treasury Regulations, items of income (including gross income) and gain
shall be specially allocated to such Partner in an amount and manner sufficient
to eliminate the deficit balance in such Partner’s Capital Account (in excess of
(i) the amount such Partner is obligated to restore upon liquidation of the
Partnership or upon liquidation of such Partner’s interest in the Partnership
and (ii) such Partner’s share of the Minimum Gain (as defined in Section 1.704-2
of the Treasury Regulations) created by such adjustments, allocations or
distributions as quickly as possible. Additionally, there are hereby
incorporated herein such special allocation provisions governing the allocation
of income, deduction, gain, and loss for U.S. federal income tax purposes as may
be necessary under, and in the manner required by, the Treasury Regulations to
ensure that this Exhibit I complies with all requirements of Section 1.704-2 of
the Treasury Regulations relating to “minimum gain” and “partner nonrecourse
debt minimum gain” and the allocation and chargeback of so-called “nonrecourse
deductions” and “partner nonrecourse deductions”, including a “qualified income
offset”.
(d)Except as otherwise provided in this Section 1.5(d) and in Section 1.5(e) of
this Exhibit I, for U.S. federal income tax purposes, all items of income gain,
loss, deduction and credit shall be allocated among the Partners in the same
manner the corresponding Book item was allocated pursuant to Section 1.5(a) or
Section 1.5(b) of this Exhibit I. In the case of contributed property, items of
income, gain, loss, deduction and credit, as determined for federal income tax
purposes, shall be allocated first in a manner consistent with the requirements
of Section 704(c) of the Code to take into account the difference between the
Gross Asset Value of such property and its adjusted tax basis at the time of
contribution. If the Gross Asset Value of any asset of the Partnership is
adjusted pursuant to the terms of this Exhibit I, then subsequent allocations of
income, gain, loss, deduction and credit, as determined for U.S. federal income
tax purposes, shall be allocated with respect to such assets so as to take into
account such adjustment in the same manner as under Section 704(c) of the Code
and the Treasury Regulations promulgated thereunder.
(e)The method under Section 704(c) of the Code and the Treasury Regulations
promulgated thereunder shall be the “traditional method” (as described in
Section 1.704-3(c) of the Treasury Regulations) unless otherwise agreed to by
each of the Partners. For the sake of clarity, the allocations required by
Section 1.5(d) and this Section 1.5(e) of this Exhibit I are solely for purposes
of U.S. federal and applicable state and local income taxes and will not affect
the allocation of Net Income or Net Losses as between the Partners or any
Partner’s Capital Account.
Section 1.6.Tax Reports, Tax Elections and Partnership Representative.
(a)To the extent permitted under Applicable Law, the Partnership intends to
elect out of the application of Subchapter C of Chapter 63 of the Code (i.e.,
the partnership audit rules) and any applicable state or local equivalent. For
any applicable Taxable Year (or portion thereof) where the Partnership is able
to so elect, the Partners agree to cooperate to share information relevant to
the matters addressed by this Exhibit I and agree not to take any position on
any tax return applicable to the matters addressed by this Exhibit I that may be
materially adverse to the other Partner without the consent of the other
Partner, not to be unreasonably withheld, delayed or conditioned. To the extent
required after giving effect to the first sentence of Section 1.6 of this
Exhibit I, the Partnership hereby designates Genentech to act as the
“partnership representative” of the Partnership within the meaning of Section
6223 of the Code (along with any state or local equivalent, the “Partnership
Representative”), and the Partnership Representative shall have the authority to
appoint the “designated individual” within the meaning of Treasury Regulations
Section 301.6223-1(b)(3).  If the Partnership is unable to elect out of the
partnership audit rules,



--------------------------------------------------------------------------------

the Partnership Representative is authorized and required to represent the
Partnership (at the Partnership’s expense) in connection with all examinations
of the Partnership’s affairs by U.S. federal (and any applicable state) income
tax authorities, including resulting administrative and judicial proceedings, to
make any elections in connection therewith, and to incur expenses for
professional services and costs associated therewith, which shall be equally
borne by each of BPM and Genentech; provided, that the Partnership
Representative shall notify BPM of any such administrative and judicial
proceedings involving the Partnership and upon request shall provide BPM the
opportunity to participate in any such matters if requested by BPM. BPM agrees
to cooperate with the Partnership Representative as reasonably requested by the
Partnership Representative with respect to the conduct of such proceedings. The
Partnership Representative will, in its reasonable discretion, determine whether
the Partnership (either on its own behalf or on behalf of the Partners) will
contest or continue to contest any tax deficiencies assessed or proposed to be
assessed by any taxing authority provided, however, that the Partnership
Representative shall not (i) agree or consent to compromise or settle such
matters or (ii) take any action that disproportionately adversely affects BPM,
in each case without the prior written consent of BPM, which consent shall not
be unreasonably delayed, conditioned or withheld. Any deficiency for taxes
imposed on any Partner (including penalties, additions to tax or interest
imposed with respect to such taxes) will be paid by such Partner, and if paid by
another Partner, will be recoverable from the Partner on which such deficiency
was imposed (including by offset against distributions otherwise payable to such
Partner). The Partners agree to cooperate in good faith to notify each other
regarding any tax notices or audits relating to the Partnership and to provide
any information or documentation reasonably requested by the Partnership
Representative in connection with its duties under Section 1.6(a) of this
Exhibit K. In no event shall the Partnership Representative require the Partners
to file an amended tax return. A Partner’s obligation to cooperate with the
Partnership Representative and to indemnify and make payments to another Partner
under Section 1.6(a) of this Exhibit K will survive the termination,
dissolution, liquidation and winding up of the Partnership and the transfer,
assignment or liquidation of a Partner’s interest in the Partnership.
(b)The Partnership Representative shall prepare and file, or cause to be
prepared and filed, all necessary U.S. federal, state or local income tax
returns for the Partnership. The Partnership Representative shall have such tax
returns prepared by a “big four” accounting firm, such accounting firm to be
chosen with BPM’s consent, and the cost of the preparation of such tax returns
shall be equally borne by each of BPM and Genentech. At least [***] before the
due date (including extensions) of any such tax return, the Partnership
Representative shall submit a copy of such tax return to BPM for its review and
comment. The Partnership Representative shall consider in good faith any
comments and incorporate any reasonable comments submitted by BPM no fewer than
[***] prior to the due date of such tax return. Within [***] after the end of
each Taxable Year, the Partnership Representative shall cause the Partnership to
furnish BPM with an IRS Form K-1 for such Taxable Year. In addition, the
Partnership shall deliver or cause to be delivered not later than the [***]
after the end of each Taxable Year to a requesting Partner all information
necessary for the preparation of such Partner’s U.S. federal income tax returns
and any state, local and other income tax returns that such Partner is required
to file. Furthermore, the Partnership Representative shall consider in good
faith any comments from BPM regarding any matter for which the Partnership
Representative is responsible or over which the Partnership Representative has
discretion under this Exhibit I, including without limitation the preparation of
any tax return or the making of any election hereunder.
(c)The Partnership Representative will determine whether to make or revoke any
available election pursuant to the Code, provided, however, that any action (or
the failure to take any action known to the Partnership Representative to be
reasonably necessary) on the part of the Partnership Representative with respect
to such election in its capacity as Partnership Representative shall require the
prior written consent of BPM if such action or failure, as applicable, would
reasonably be expected to have a material adverse impact on BPM. Each Partner
will, upon request, use reasonable efforts to supply the



--------------------------------------------------------------------------------

information necessary to give proper effect to any such election. The Partners
hereby agree to cooperate in good faith regarding any matters related to any tax
elections or tax reporting positions of the Partnership.
Section 1.7.Tax Position. Unless otherwise required by Applicable Law, no
Partner will take a position on such Partner’s U.S. federal or other applicable
income tax returns, in any claim for refund or in any administrative or legal
proceedings that is inconsistent with this Agreement (including this Exhibit I)
or with any information return filed by the Partnership. If any Partner believes
that such a position is required by Applicable Law, such Partner must
immediately notify the other Partner in writing, citing such Applicable Law or
any interpretation thereof.
Section 1.8.Termination of Partnership. The Partnership shall terminate upon (i)
the termination of the entire Agreement or (ii) the termination of the Agreement
with respect to the Shared Territory, in either case, in accordance with Article
13 of the Agreement.



--------------------------------------------------------------------------------

APPENDIX 1.34



[***]









--------------------------------------------------------------------------------

Appendix 1.40

[***]





--------------------------------------------------------------------------------

APPENDIX 8.4(b)

Example of Quarterly Profit/Loss Calculation



[***]









--------------------------------------------------------------------------------

APPENDIX 12.3(a)(1)

Initial Press Release - BPM

(omitted intentionally)



--------------------------------------------------------------------------------

APPENDIX 12.3(a)(2)

Initial Press Release – Roche

(omitted intentionally)



--------------------------------------------------------------------------------